


Exhibit 10.46

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

Kennedy Covington Lobdell & Hickman, L.L.P.

214 North Tryon Street, Ste 4700

Charlotte, North Carolina  28202

Attn.:  Donnie E. Martin, Esq.

 

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

 

FIRST LIEN DEED OF TRUST,

ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND

FIXTURE FILING

 

THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER SECTION 9-502

OF THE CALIFORNIA UNIFORM COMMERCIAL CODE.

 

Grantor’s Organizational Identification Number:  CA-C2110057

 

Street Address of Property:  14407 & 14433 Emelita Street (Sylmar Area), Los
Angeles, California, 91401 and 5835 Sylmar Avenue (Sylmar Area), Los Angeles,
California  91401

 

This FIRST LIEN DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FIXTURE FILING (this “Deed of Trust”) is made as of August 8,
2007, by ALTA HOLLYWOOD HOSPITALS, INC., a California corporation (the
“Grantor”), as trustor, in favor of PRLAP, INC., as trustee (“Trustee”), for the
benefit of BANK OF AMERICA, N.A., a national banking association, as beneficiary
in its capacity as administrative agent (“Administrative Agent”) for the lenders
(each, a “Lender” and collectively, “Lenders”) from time to time party to that
certain First Lien Credit Agreement of even date herewith (the “Credit
Agreement”) among Prospect Medical Group, Inc., a California professional
corporation, and Prospect Medical Holdings, Inc., a Delaware corporation
(collectively, “Borrowers”), Lenders and Administrative Agent.  Trustee is an
affiliate of Administrative Agent.  The addresses for Grantor, Administrative
Agent and Trustee are set forth at the end of this Deed of Trust.

 

STATEMENT OF PURPOSE

 

This Deed of Trust secures (i) (A) all “Guaranteed Obligations” of the Grantor
under and as defined in that certain Continuing Guaranty (First Lien) of even
date herewith made by the Grantor and certain other parties in favor of the
Administrative Agent (as further amended, modified, renewed, replaced, restated,
extended or reaffirmed from time to time, the “Guaranty”), pursuant to which
Guaranty the Grantor has guaranteed the obligations of Borrowers (as defined
herein) under the Credit Agreement and (B) all obligations of the Grantor under
all of the Loan Documents (as defined herein); and (ii) the payment by the
Grantor of all other sums, with interest thereon, advanced by the Administrative
Agent to protect the security of this Deed of Trust.

 

 

--------------------------------------------------------------------------------


 

The Administrative Agent and the Lenders are unwilling to enter into the Credit
Agreement, or to make available the Loan to the Borrowers pursuant thereto,
unless the Grantor agrees to execute and deliver this Deed of Trust, and to
grant the first priority lien and security interest created pursuant hereto, in
favor of the Administrative Agent, for its own benefit and for the benefit of
any other Lender(s), to secure the obligations of Grantor under the Loan
Documents and all other matters and indebtedness defined below as Secured
Indebtedness pursuant to the Guaranty and the other Loan Documents.  The Grantor
is an indirect subsidiary of Prospect Medical Holdings, Inc. and will receive a
direct benefit from the Loan under the Credit Agreement, and therefore the
Grantor has agreed to execute and deliver this Deed of Trust, and to grant the
first priority lien and security interest created pursuant hereto, in favor of
the Administrative Agent, for its own benefit and for the benefit of any other
Lender(s), to secure the obligations of Grantor under the Loan Documents and all
other matters and indebtedness defined below as Secured Indebtedness incurred
pursuant to the Guaranty and the other Loan Documents.

 

ARTICLE 1


DEFINITIONS; GRANTING CLAUSES; SECURED INDEBTEDNESS

 

Section 1.1             Secured Indebtedness.  This Deed of Trust is made to
secure the obligations of Grantor under the Loan Documents and all other matters
and indebtedness defined below as Secured Indebtedness.  This Deed of Trust
shall secure a maximum principal amount of ONE HUNDRED FIVE MILLION AND NO/100
DOLLARS ($105,000,000.00) at any one time.


 


SECTION 1.2             SELECTED DEFINITIONS.


 


(A)           DEFINED TERMS USED HEREIN, AS INDICATED BY THE INITIAL
CAPITALIZATION THEREOF, SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE
CREDIT AGREEMENT OR OTHER APPLICABLE LOAN DOCUMENT, UNLESS OTHERWISE PROVIDED
HEREIN.  EACH OF THE FOLLOWING TERMS SHALL HAVE THE MEANING ASSIGNED TO IT, SUCH
DEFINITIONS TO BE APPLICABLE EQUALLY TO THE SINGULAR AND THE PLURAL FORMS OF
SUCH TERMS AND TO ALL GENDERS:


 

“Administrative Agent”:  Bank of America, N.A, in its capacity as first lien
administrative agent for Lenders, or any successor administrative agent.

 

“Borrowers”:  Unless the context clearly indicates otherwise, the Borrowers
named in the introductory paragraph hereof, together with all heirs, devisees,
representatives, successors and assigns of such Borrowers pursuant to
Section 6.18 below, or any of them.

 

“Collateral”:  All of the Property constituting personal property or fixtures in
which Grantor is granting Administrative Agent a first priority security
interest for the ratable benefit of Lenders under this Deed of Trust, together
with all proceeds and products thereof and all supporting obligations ancillary
thereto or arising in any way in connection therewith.

 

“Credit Agreement”:  The First Lien Credit Agreement dated of even date herewith
evidencing and governing the Loan, executed by and among Borrowers,
Administrative Agent and Lenders, as it may from time to time be amended,
modified, restated, replaced or supplemented.

 

2

--------------------------------------------------------------------------------


 

“Debtor Relief Law”:  Any federal, state or local law, domestic or foreign, as
now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the rights of creditors.

 

“Default”:  Any of the events described in Section 4.1 of this Deed of Trust.

 

“Dispute”:  Any controversy, claim or dispute between Grantor and Administrative
Agent or any other Lender(s) or Holder, including any such controversy, claim or
dispute arising out of or relating to (i) this Agreement, (ii) any other Loan
Document, (iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).

 

“Holder”:  Administrative Agent for the ratable benefit of Lenders or the
subsequent beneficiary at the time in question under this Deed of Trust.

 

“Indemnified Matters”:  Any and all claims, demands, liabilities (including
strict liability), losses, damages (including consequential damages), causes of
action, judgments, penalties, fines, costs and expenses (including reasonable
fees and expenses of attorneys and other professional consultants and experts,
and of the investigation and defense of any claim, whether or not such claim is
ultimately defeated, and the settlement of any claim or judgment including all
value paid or given in settlement) of every kind, known or unknown, foreseeable
or unforeseeable, which may be imposed upon, asserted against or incurred or
paid by any Indemnified Party at any time and from time to time, whenever
imposed, asserted or incurred, because of, resulting from, in connection with,
or arising out of any transaction, act, omission, event or circumstance in any
way connected with the Property or with this Deed of Trust or any other Loan
Document, including any bodily injury or death or property damage occurring in
or upon or in the vicinity of the Property through any cause whatsoever at any
time, any act performed or omitted to be performed hereunder or under any other
Loan Document, any breach by Borrowers or Grantor of any representation,
warranty, covenant, agreement or condition contained in this Deed of Trust or in
any other Loan Document to which Grantor is a party, any Default, or any claim
under or with respect to any Lease.

 

“Indemnified Party”:  Each of the following persons and entities: 
(i) Administrative Agent, any Lender and any Holder; (ii) Trustee; (iii) any
persons or entities owned or controlled by, owning or controlling, or under
common control or affiliated with, Administrative Agent, any Lender, any Holder
and/or Trustee; (iv) any participants and future co-lenders in the Loan; (v) the
directors, officers, partners, employees, attorneys, agents and representatives
of each of the foregoing persons and entities; and (vi) the heirs, personal
representatives, successors and assigns of each of the foregoing persons and
entities.

 

“Law”:  Any federal, state or local law, statute, ordinance, code, rule,
regulation, license, permit, authorization, decision, order, injunction or
decree, domestic or foreign.

 

“Lease”:  Each existing or future lease, sublease (to the extent of Grantor’s
rights thereunder) or other agreement under the terms of which any person has or
acquires any right to occupy or use the Property or any part thereof or interest
therein, and each existing or future

 

3

--------------------------------------------------------------------------------


 

guaranty of payment or performance thereunder, and any and all existing or
future security therefor and letter-of-credit-rights with respect thereto,
whether or not the letter of credit is evidenced by a writing.

 

“Legal Requirement”:  Any law, agreement, covenant, restriction, easement or
condition (including, without limitation of the foregoing, any condition or
requirement imposed by any insurance or surety company), as any of the same now
exists or may be changed or amended or come into effect in the future.

 

“Lender”:  Each Lender from time to time party to the Credit Agreement.

 

“Loan”:  Collectively, the extensions of credit to be provided to the Borrowers
by the Administrative Agent and the Lenders pursuant to the terms of the Credit
Agreement.

 

 “Loan Documents”:  This Deed of Trust and any other document now or hereafter
evidencing, governing, securing or otherwise executed in connection with the
Loan, including the Credit Agreement, the Notes, the Collateral Documents, the
Guaranty, each Secured Hedge Agreement, each Secured Cash Management Agreement,
the Credit Succession Agreement and each other document executed in connection
with the Credit Agreement, as each of them may have been or may be from time to
time renewed, extended, supplemented, increased or modified.

 

“Permitted Encumbrances”:  (i) Any matters set forth in any policy of mortgagee
title insurance issued to Administrative Agent for the benefit of Lenders which
are acceptable to Administrative Agent as of the date hereof, (ii) the liens and
security interests evidenced by this Deed of Trust, (iii) the second priority
liens and security interests evidenced by that certain Second Lien Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
made as of the date hereof by Alta Hollywood Hospitals, Inc., as trustor, in
favor of PRLAP, Inc., as trustee, for the benefit of Bank of America, N.A., a
national banking association, as beneficiary in its capacity as administrative
agent for the lenders from time to time party to that certain Second Lien Credit
Agreement of even date herewith among the Borrowers, the lenders party thereto
and Bank of America, N.A., (iv) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, (v) other liens and
security interests (if any) in favor of Administrative Agent for the benefit of
Lenders, (vi) the rights of tenants in possession as of the date hereof, if any,
pursuant to Leases approved by Administrative Agent and the rights of future
tenants under any Leases made in accordance with the Loan Documents, and the
assignment of such Leases pursuant to this Deed of Trust, and (vii) any matters
arising after the date hereof which may be acceptable to Administrative Agent or
any Holder in its sole and absolute discretion, which Permitted Encumbrances in
the aggregate do not materially adversely affect the value or use of the
Property or Borrowers’ ability to repay the Secured Indebtedness.

 

“Rents”:  All of the rents, revenue, accounts, deposit accounts, payment
intangibles, commercial tort claims, income, profits and proceeds derived and to
be derived from the Property or arising from the use or enjoyment of any portion
thereof or from any Lease, including the proceeds from any negotiated lease
termination or buyout of such Lease, liquidated damages following default under
any such Lease, all proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by damage to any part of

 

4

--------------------------------------------------------------------------------


 

the Property, all of Grantor’s rights to recover monetary amounts from any
tenant in bankruptcy, including rights of recovery for use and occupancy and
damage claims arising out of Lease defaults, including rejections, under any
applicable Debtor Relief Law, together with any sums of money that may now or at
any time hereafter be or become due and payable to Grantor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and future oil, gas,
mineral and mining leases covering the Property or any part thereof, and all
proceeds and other amounts paid or owing to Grantor under or pursuant to any and
all contracts and bonds relating to the construction or renovation of the
Property.

 

“Secured Indebtedness”:  The following obligations, indebtedness, duties and
liabilities and all renewals, extensions, supplements, increases and
modifications thereof and thereto, in whole or in part, from time to time:

 

(I)            ALL INDEBTEDNESS, LIABILITIES, DUTIES, COVENANTS, PROMISES AND
OTHER OBLIGATIONS OWED BY BORROWERS, ITS SUBSIDIARIES AND AFFILIATES, TO
ADMINISTRATIVE AGENT AND/OR LENDERS PURSUANT TO THE LOAN DOCUMENTS, BUT
EXPRESSLY EXCLUDING ANY GUARANTY EXECUTED BY A THIRD PARTY, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER JOINT OR SEVERAL, DIRECT OR INDIRECT, PRIMARY
OR SECONDARY, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, AND THE COST OF
COLLECTION OF ALL SUCH AMOUNTS;

 

(II)           ALL AMOUNTS THAT ADMINISTRATIVE AGENT, LENDERS OR ANY OTHER
HOLDER MAY FROM TIME TO TIME ADVANCE PURSUANT TO THE TERMS AND CONDITIONS OF
THIS DEED OF TRUST WITH RESPECT TO AN OBLIGATION SECURED BY A LIEN OR
ENCUMBRANCE PRIOR TO THE LIEN OF THIS DEED OF TRUST OR FOR THE PROTECTION OF
THIS DEED OF TRUST, TOGETHER WITH INTEREST THEREON; AND

 

(III)          IF AND ONLY IF EVIDENCED BY A WRITING RECITING THAT IT IS SECURED
BY THIS DEED OF TRUST, ANY OTHER LOAN, FUTURE ADVANCE, DEBT, OBLIGATION OR
LIABILITY OWED BY BORROWERS OF EVERY KIND OR CHARACTER, WHETHER NOW EXISTING OR
HEREAFTER ARISING, WHETHER JOINT OR SEVERAL, DIRECT OR INDIRECT, PRIMARY OR
SECONDARY, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, AND THE COST OF
COLLECTION OF ALL SUCH AMOUNTS, AND WHETHER OR NOT ORIGINALLY PAYABLE TO
ADMINISTRATIVE AGENT, LENDERS OR ANY OTHER HOLDER, IT BEING CONTEMPLATED THAT
BORROWERS MAY HEREAFTER BECOME INDEBTED TO ADMINISTRATIVE AGENT, LENDERS OR
ANOTHER HOLDER FOR ONE OR MORE OF SUCH FURTHER LOANS, FUTURE ADVANCES, DEBTS,
OBLIGATIONS AND LIABILITIES.

 

“Transfer”:  Any sale, lease, conveyance, assignment, pledge, encumbrance or
transfer, whether voluntary, involuntary, by operation of law or otherwise.

 

“Trustee”:  The trustee identified in the introductory paragraph of this Deed of
Trust, and any successor or substitute appointed and designated as herein
provided, from time to time acting hereunder.

 


(B)           ANY TERM USED OR DEFINED IN THE CALIFORNIA UNIFORM COMMERCIAL
CODE, AS IN EFFECT FROM TIME TO TIME, WHICH IS NOT DEFINED IN THIS DEED OF TRUST
HAS THE MEANING GIVEN TO THAT TERM IN THE CALIFORNIA UNIFORM COMMERCIAL CODE, AS
IN EFFECT FROM TIME TO TIME, WHEN USED IN THIS DEED OF TRUST.  HOWEVER, IF A
TERM IS DEFINED IN DIVISION 9 OF THE CALIFORNIA UNIFORM

 

5

--------------------------------------------------------------------------------


 


COMMERCIAL CODE DIFFERENTLY THAN IN ANOTHER DIVISION OF THE CALIFORNIA UNIFORM
COMMERCIAL CODE, THE TERM HAS THE MEANING SPECIFIED IN DIVISION 9.


 


SECTION 1.3             GRANTING CLAUSE.  FOR GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE ACKNOWLEDGED BY GRANTOR, TO SECURE THE
OBLIGATIONS OF BORROWERS UNDER THE LOAN DOCUMENTS AND ALL OTHER MATTERS AND
INDEBTEDNESS CONSTITUTING THE SECURED INDEBTEDNESS, GRANTOR HEREBY GRANTS,
TRANSFERS AND ASSIGNS TO TRUSTEE, IN TRUST FOR THE BENEFIT OF ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF LENDERS, WITH POWER OF SALE AND RIGHT OF ENTRY
AND POSSESSION, ALL ESTATE, RIGHT, TITLE AND INTEREST WHICH GRANTOR NOW HAS OR
MAY HEREAFTER ACQUIRE IN AND TO THE FOLLOWING PREMISES, ACCESSORIES (EACH AS
HEREAFTER DEFINED) AND OTHER RIGHTS, INTERESTS AND PROPERTIES, AND ALL RIGHTS,
ESTATES, POWERS AND PRIVILEGES APPURTENANT THERETO (COLLECTIVELY, THE
“PROPERTY”):


 


(A)           THE REAL PROPERTY DESCRIBED IN EXHIBIT A, WHICH IS ATTACHED HERETO
AND INCORPORATED HEREIN BY REFERENCE (THE “LAND”), TOGETHER WITH:  (I) ANY AND
ALL BUILDINGS, STRUCTURES, IMPROVEMENTS, ALTERATIONS OR APPURTENANCES NOW OR
HEREAFTER SITUATED OR TO BE SITUATED ON THE LAND (COLLECTIVELY, THE
“IMPROVEMENTS”); AND (II) ALL RIGHT, TITLE AND INTEREST OF GRANTOR, NOW OWNED OR
HEREAFTER ACQUIRED, IN AND TO (A) ALL STREETS, ROADS, ALLEYS, EASEMENTS,
RIGHTS-OF-WAY, LICENSES, RIGHTS OF INGRESS AND EGRESS, VEHICLE PARKING RIGHTS
AND PUBLIC PLACES, EXISTING OR PROPOSED, ABUTTING, ADJACENT, USED IN CONNECTION
WITH OR PERTAINING TO THE LAND OR THE IMPROVEMENTS; (B) ANY STRIPS OR GORES
BETWEEN THE LAND AND ABUTTING OR ADJACENT PROPERTIES; (C) ALL OPTIONS TO
PURCHASE THE LAND OR THE IMPROVEMENTS OR ANY PORTION THEREOF OR INTEREST
THEREIN, AND ANY GREATER ESTATE IN THE LAND OR THE IMPROVEMENTS; (D) ALL WATER,
WATER RIGHTS (WHETHER RIPARIAN, APPROPRIATIVE OR OTHERWISE, AND WHETHER OR NOT
APPURTENANT) AND WATER STOCK, TIMBER, CROPS AND MINERAL INTERESTS ON OR
PERTAINING TO THE LAND; AND (E) ALL DEVELOPMENT RIGHTS AND CREDITS AND AIR
RIGHTS (THE LAND, IMPROVEMENTS AND OTHER RIGHTS, TITLES AND INTERESTS REFERRED
TO IN THIS CLAUSE (A) BEING HEREIN SOMETIMES COLLECTIVELY CALLED THE
“PREMISES”);


 


(B)           ALL FIXTURES, EQUIPMENT, SYSTEMS, MACHINERY, FURNITURE,
FURNISHINGS, APPLIANCES, INVENTORY, GOODS, BUILDING AND CONSTRUCTION MATERIALS,
SUPPLIES, AND OTHER ARTICLES OF PERSONAL PROPERTY, OF EVERY KIND AND CHARACTER,
TANGIBLE AND INTANGIBLE (INCLUDING SOFTWARE EMBEDDED THEREIN), NOW OWNED OR
HEREAFTER ACQUIRED BY GRANTOR, WHICH ARE NOW OR HEREAFTER ATTACHED TO OR
SITUATED IN, ON OR ABOUT THE LAND OR THE IMPROVEMENTS, OR USED IN OR NECESSARY
TO THE COMPLETE AND PROPER PLANNING, DEVELOPMENT, USE, OCCUPANCY OR OPERATION
THEREOF, OR ACQUIRED (WHETHER DELIVERED TO THE LAND OR STORED ELSEWHERE) FOR USE
OR INSTALLATION IN OR ON THE LAND OR THE IMPROVEMENTS, AND ALL RENEWALS AND
REPLACEMENTS OF, SUBSTITUTIONS FOR AND ADDITIONS TO THE FOREGOING (THE
PROPERTIES REFERRED TO IN THIS CLAUSE (B) BEING HEREIN SOMETIMES COLLECTIVELY
CALLED THE “ACCESSORIES,” ALL OF WHICH ARE HEREBY DECLARED TO BE PERMANENT
ACCESSIONS TO THE LAND);


 


(C)           ALL (I) PLANS AND SPECIFICATIONS FOR THE IMPROVEMENTS,
(II) GRANTOR’S RIGHTS, BUT NOT LIABILITY FOR ANY BREACH BY GRANTOR, UNDER ALL
COMMITMENTS (INCLUDING ANY COMMITMENTS FOR FINANCING TO PAY ANY OF THE SECURED
INDEBTEDNESS), INSURANCE POLICIES (OR ADDITIONAL OR SUPPLEMENTAL COVERAGE
RELATED THERETO, INCLUDING FROM AN INSURANCE PROVIDER MEETING THE REQUIREMENTS
OF THE LOAN DOCUMENTS OR FROM OR THROUGH ANY STATE OR FEDERAL
GOVERNMENT-SPONSORED PROGRAM OR ENTITY), CONTRACTS AND AGREEMENTS FOR THE
DESIGN, CONSTRUCTION, OPERATION OR INSPECTION OF THE IMPROVEMENTS AND OTHER
CONTRACTS AND GENERAL INTANGIBLES (INCLUDING PAYMENT INTANGIBLES AND ANY
TRADEMARKS, TRADE NAMES, GOODWILL, SOFTWARE AND SYMBOLS) RELATED TO THE

 

6

--------------------------------------------------------------------------------


 


PREMISES OR THE ACCESSORIES OR THE OPERATION THEREOF, (III) DEPOSITS AND DEPOSIT
ACCOUNTS ARISING FROM OR RELATING TO ANY TRANSACTIONS RELATED TO THE PREMISES OR
THE ACCESSORIES (INCLUDING GRANTOR’S RIGHTS IN TENANTS’ SECURITY DEPOSITS,
DEPOSITS WITH RESPECT TO UTILITY SERVICES TO THE PREMISES, AND ANY DEPOSITS,
DEPOSIT ACCOUNTS OR RESERVES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS FOR
TAXES, INSURANCE OR OTHERWISE), (IV) REBATES OR REFUNDS OF IMPACT FEES OR OTHER
TAXES, ASSESSMENTS OR CHARGES, MONEY, ACCOUNTS (INCLUDING DEPOSIT ACCOUNTS),
INSTRUMENTS, DOCUMENTS, PROMISSORY NOTES AND CHATTEL PAPER (WHETHER TANGIBLE OR
ELECTRONIC) ARISING FROM OR BY VIRTUE OF ANY TRANSACTIONS RELATED TO THE
PREMISES OR THE ACCESSORIES, (V) PERMITS, LICENSES, FRANCHISES, CERTIFICATES,
DEVELOPMENT RIGHTS, COMMITMENTS AND RIGHTS FOR UTILITIES, AND OTHER RIGHTS AND
PRIVILEGES OBTAINED IN CONNECTION WITH THE PREMISES OR THE ACCESSORIES,
(VI) LEASES, RENTS AND OTHER BENEFITS OF THE PREMISES AND THE ACCESSORIES
(WITHOUT DEROGATION OF ARTICLE 3 HEREOF), (VII) AS-EXTRACTED COLLATERAL PRODUCED
FROM OR ALLOCATED TO THE LAND, INCLUDING OIL, GAS AND OTHER HYDROCARBONS AND
OTHER MINERALS AND ALL PRODUCTS PROCESSED OR OBTAINED THEREFROM AND THE PROCEEDS
THEREOF, AND (VIII) ENGINEERING, ACCOUNTING, TITLE, LEGAL, AND OTHER TECHNICAL
OR BUSINESS DATA CONCERNING THE PROPERTY, INCLUDING SOFTWARE, WHICH ARE IN THE
POSSESSION OF GRANTOR OR IN WHICH GRANTOR CAN OTHERWISE GRANT A SECURITY
INTEREST;


 


(D)           ALL (I) ACCOUNTS AND PROCEEDS (WHETHER CASH OR NON-CASH AND
INCLUDING PAYMENT INTANGIBLES), OF OR ARISING FROM THE PROPERTIES, RIGHTS,
TITLES AND INTERESTS REFERRED TO ABOVE IN THIS SECTION 1.3, INCLUDING THE
PROCEEDS OF ANY SALE, LEASE OR OTHER DISPOSITION THEREOF, PROCEEDS OF EACH
POLICY OF INSURANCE, PRESENT AND FUTURE (OR ADDITIONAL OR SUPPLEMENTAL COVERAGE
RELATED THERETO, INCLUDING FROM AN INSURANCE PROVIDER MEETING THE REQUIREMENTS
OF THE LOAN DOCUMENTS OR FROM OR THROUGH ANY STATE OR FEDERAL
GOVERNMENT-SPONSORED PROGRAM OR ENTITY), PAYABLE BECAUSE OF LOSS SUSTAINED TO
ALL OR PART OF THE PROPERTY (INCLUDING PREMIUM REFUNDS), WHETHER OR NOT SUCH
INSURANCE POLICIES ARE REQUIRED BY ADMINISTRATIVE AGENT, PROCEEDS OF THE TAKING
THEREOF OR OF ANY RIGHTS APPURTENANT THERETO, INCLUDING CHANGE OF GRADE OF
STREETS, CURB CUTS OR OTHER RIGHTS OF ACCESS, BY CONDEMNATION, EMINENT DOMAIN OR
TRANSFER IN LIEU THEREOF FOR PUBLIC OR QUASI-PUBLIC USE UNDER ANY LAW, PROCEEDS
ARISING OUT OF ANY DAMAGE THERETO, INCLUDING ANY AND ALL COMMERCIAL TORT CLAIMS,
(II) ALL LETTER-OF-CREDIT RIGHTS (WHETHER OR NOT THE LETTER OF CREDIT IS
EVIDENCED BY A WRITING) GRANTOR NOW HAS OR HEREAFTER ACQUIRES RELATING TO THE
PROPERTIES, RIGHTS, TITLES AND INTERESTS REFERRED TO IN THIS SECTION 1.3,
(III) ALL COMMERCIAL TORT CLAIMS GRANTOR NOW HAS OR HEREAFTER ACQUIRES RELATING
TO THE PROPERTIES, RIGHTS, TITLES AND INTERESTS REFERRED TO IN THIS SECTION 1.3,
AND (IV) OTHER INTERESTS OF EVERY KIND AND CHARACTER WHICH GRANTOR NOW HAS OR
HEREAFTER ACQUIRES IN, TO OR FOR THE BENEFIT OF THE PROPERTIES, RIGHTS, TITLES
AND INTERESTS REFERRED TO ABOVE IN THIS SECTION 1.3 AND ALL PROPERTY USED OR
USEFUL IN CONNECTION THEREWITH, INCLUDING RIGHTS OF INGRESS AND EGRESS AND
REMAINDERS, REVERSIONS AND REVERSIONARY RIGHTS OR INTERESTS;


 


(E)           IF THE ESTATE OF GRANTOR IN ANY OF THE PROPERTY REFERRED TO ABOVE
IN THIS SECTION 1.3 IS A LEASEHOLD ESTATE, THIS CONVEYANCE SHALL INCLUDE, AND
THE LIEN AND SECURITY INTEREST CREATED HEREBY SHALL ENCUMBER AND EXTEND TO, ALL
OTHER OR ADDITIONAL TITLE, ESTATES, INTERESTS OR RIGHTS WHICH ARE NOW OWNED OR
MAY HEREAFTER BE ACQUIRED BY GRANTOR IN OR TO THE PROPERTY DEMISED UNDER THE
LEASE CREATING THE LEASEHOLD ESTATE; AND


 


(F)            ALL PROCEEDS AND PRODUCTS OF, ADDITIONS AND ACCRETIONS TO,
SUBSTITUTIONS AND REPLACEMENTS FOR, AND CHANGES IN ANY OF THE PROPERTY REFERRED
TO ABOVE IN THIS SECTION 1.3.

 

7

--------------------------------------------------------------------------------


 


SECTION 1.4             SECURITY INTEREST.  TO SECURE THE OBLIGATIONS OF
BORROWERS, ITS SUBSIDIARIES AND AFFILIATES UNDER THE LOAN DOCUMENTS AND ALL
OTHER MATTERS AND INDEBTEDNESS CONSTITUTING THE SECURED INDEBTEDNESS, GRANTOR
HEREBY GRANTS TO ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF LENDERS A FIRST
PRIORITY SECURITY INTEREST IN ALL OF THE COLLATERAL, INCLUDING ALL PROCEEDS AND
PRODUCTS THEREOF AND ALL SUPPORTING OBLIGATIONS ANCILLARY THERETO OR ARISING IN
ANY WAY IN CONNECTION THEREWITH.  IN ADDITION TO ITS RIGHTS HEREUNDER OR
OTHERWISE, ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND LENDERS, AND ANY HOLDER
SHALL HAVE ALL OF THE RIGHTS OF A SECURED PARTY UNDER THE CALIFORNIA UNIFORM
COMMERCIAL CODE, AS IN EFFECT FROM TIME TO TIME, OR UNDER THE UNIFORM COMMERCIAL
CODE IN FORCE FROM TIME TO TIME IN ANY OTHER STATE TO THE EXTENT THE SAME IS
APPLICABLE LAW.


 


SECTION 1.5             INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE TRUSTEE,
IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFITS OF
THE LENDERS PURSUANT TO THIS DEED OF TRUST AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE TRUSTEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS DEED OF TRUST, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN.


 


ARTICLE 2
REPRESENTATIONS, WARRANTIES AND COVENANTS

 


SECTION 2.1             GRANTOR REPRESENTS, WARRANTS AND COVENANTS AS FOLLOWS:


 


(A)           PAYMENT AND PERFORMANCE.  GRANTOR WILL TIMELY AND PROPERLY PERFORM
AND COMPLY WITH ALL OF THE COVENANTS, AGREEMENTS AND CONDITIONS IMPOSED UPON IT
BY THIS DEED OF TRUST AND WILL NOT PERMIT A DEFAULT TO OCCUR HEREUNDER OR
THEREUNDER.  TIME SHALL BE OF THE ESSENCE IN THIS DEED OF TRUST.


 


(B)           TITLE AND PERMITTED ENCUMBRANCES.  GRANTOR HAS IN GRANTOR’S OWN
RIGHT, AND GRANTOR COVENANTS TO MAINTAIN LAWFUL, GOOD AND MARKETABLE TITLE TO
THE PROPERTY, IS LAWFULLY SEIZED AND POSSESSED OF THE PROPERTY AND EVERY PART
THEREOF, AND HAS THE RIGHT TO CONVEY THE SAME, FREE AND CLEAR OF ALL LIENS,
CHARGES, CLAIMS, SECURITY INTERESTS, AND ENCUMBRANCES EXCEPT FOR THE PERMITTED
ENCUMBRANCES.  GRANTOR WILL WARRANT GENERALLY AND FOREVER DEFEND TITLE TO THE
PROPERTY, SUBJECT AS AFORESAID TO THE PERMITTED ENCUMBRANCES, TO TRUSTEE AND ITS
SUCCESSORS OR SUBSTITUTES AND ASSIGNS, AGAINST THE CLAIMS AND DEMANDS OF ALL
PERSONS CLAIMING OR TO CLAIM THE SAME OR ANY PART THEREOF.  GRANTOR WILL
PUNCTUALLY PAY, PERFORM, OBSERVE AND KEEP ALL COVENANTS, OBLIGATIONS AND
CONDITIONS IN OR PURSUANT TO ANY PERMITTED ENCUMBRANCE AND WILL NOT MODIFY OR
PERMIT MODIFICATION OF ANY PERMITTED ENCUMBRANCE WITHOUT THE PRIOR WRITTEN
CONSENT OF HOLDER.  INCLUSION OF ANY MATTER AS A PERMITTED ENCUMBRANCE DOES NOT
CONSTITUTE APPROVAL OR WAIVER BY HOLDER OR LENDERS OF ANY EXISTING OR FUTURE
VIOLATION OR OTHER BREACH THEREOF BY GRANTOR, THE PROPERTY OR OTHERWISE.  IF ANY
RIGHT OR INTEREST OF HOLDER OR ANY LENDER IN THE PROPERTY OR ANY PART THEREOF
SHALL BE ENDANGERED OR QUESTIONED OR SHALL BE ATTACKED DIRECTLY OR INDIRECTLY,
TRUSTEE, HOLDER AND LENDERS, OR ANY OF THEM (WHETHER OR NOT NAMED AS PARTIES TO
LEGAL PROCEEDINGS WITH RESPECT THERETO), ARE HEREBY AUTHORIZED AND EMPOWERED TO
TAKE SUCH STEPS AS IN THEIR DISCRETION MAY BE PROPER FOR THE DEFENSE OF ANY SUCH
LEGAL PROCEEDINGS OR THE PROTECTION OF SUCH RIGHT OR INTEREST OF HOLDER AND EACH
LENDER, INCLUDING THE EMPLOYMENT OF INDEPENDENT COUNSEL, THE PROSECUTION OR
DEFENSE OF LITIGATION, AND THE COMPROMISE OR DISCHARGE OF ADVERSE CLAIMS.  ALL

 

8

--------------------------------------------------------------------------------


 


EXPENDITURES SO MADE OF EVERY KIND AND CHARACTER SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION GRANTOR HEREBY PROMISES TO PAY) OWING BY GRANTOR TO TRUSTEE OR
TO HOLDER, FOR ITS OWN ACCOUNT OR THE ACCOUNT OF LENDERS (AS THE CASE MAY BE),
AND THE PARTY (TRUSTEE, HOLDER OR LENDERS, AS THE CASE MAY BE) MAKING SUCH
EXPENDITURES SHALL BE SUBROGATED TO ALL RIGHTS OF THE PERSON RECEIVING SUCH
PAYMENT.


 


(C)           TAXES AND OTHER IMPOSITIONS.  GRANTOR WILL PAY OR CAUSE TO BE PAID
ALL TAXES, ASSESSMENTS AND OTHER CHARGES OR LEVIES IMPOSED UPON OR AGAINST OR
WITH RESPECT TO THE PROPERTY OR THE OWNERSHIP, USE, OCCUPANCY OR ENJOYMENT OF
ANY PORTION THEREOF, OR ANY UTILITY SERVICE THERETO, AS THE SAME BECOME DUE AND
PAYABLE, INCLUDING ALL REAL ESTATE TAXES ASSESSED AGAINST THE PROPERTY OR ANY
PART THEREOF, AND SHALL DELIVER PROMPTLY TO HOLDER SUCH EVIDENCE OF THE PAYMENT
THEREOF AS HOLDER MAY REQUIRE.


 


(D)           INSURANCE COVERAGE.  GRANTOR SHALL OBTAIN AND MAINTAIN AT
GRANTOR’S SOLE EXPENSE:  (I) PROPERTY INSURANCE WITH RESPECT TO ALL INSURABLE
PROPERTY, AGAINST LOSS OR DAMAGE BY FIRE, LIGHTNING, WINDSTORM, EXPLOSION, HAIL,
TORNADO AND SUCH ADDITIONAL HAZARDS AS ARE PRESENTLY INCLUDED IN SPECIAL
FORM (ALSO KNOWN AS “ALL-RISK”) COVERAGE AND AGAINST ANY AND ALL ACTS OF
TERRORISM AND SUCH OTHER INSURABLE HAZARDS AS HOLDER MAY REQUIRE, IN AN AMOUNT
NOT LESS THAN 100% OF THE FULL REPLACEMENT COST, INCLUDING THE COST OF DEBRIS
REMOVAL, WITHOUT DEDUCTION FOR DEPRECIATION AND SUFFICIENT TO PREVENT GRANTOR,
HOLDER AND LENDERS FROM BECOMING A COINSURER, SUCH INSURANCE TO BE IN “BUILDER’S
RISK” COMPLETED VALUE (NON-REPORTING) FORM DURING AND WITH RESPECT TO ANY
CONSTRUCTION ON THE PREMISES; (II) IF AND TO THE EXTENT ANY PORTION OF THE
IMPROVEMENTS IS, UNDER THE FLOOD DISASTER PROTECTION ACT OF 1973 (“FDPA”), AS IT
MAY BE AMENDED FROM TIME TO TIME, IN A SPECIAL FLOOD HAZARD AREA, WITHIN A FLOOD
ZONE DESIGNATED A OR V IN A PARTICIPATING COMMUNITY, A FLOOD INSURANCE POLICY IN
AN AMOUNT REQUIRED BY HOLDER, BUT IN NO EVENT LESS THAN THE AMOUNT SUFFICIENT TO
MEET THE REQUIREMENTS OF APPLICABLE LAW AND THE FDPA, AS SUCH REQUIREMENTS MAY
FROM TIME TO TIME BE IN EFFECT; (III) GENERAL LIABILITY INSURANCE, ON AN
“OCCURRENCE” BASIS AGAINST CLAIMS FOR “PERSONAL INJURY” LIABILITY, INCLUDING
BODILY INJURY, DEATH OR PROPERTY DAMAGE LIABILITY, FOR THE BENEFIT OF GRANTOR AS
NAMED INSURED AND HOLDER AS ADDITIONAL INSURED ON BEHALF OF ITSELF AND LENDERS;
(IV) STATUTORY WORKERS’ COMPENSATION INSURANCE WITH RESPECT TO ANY WORK ON OR
ABOUT THE PREMISES (INCLUDING EMPLOYER’S LIABILITY INSURANCE, IF REQUIRED BY
HOLDER), COVERING ALL EMPLOYEES OF GRANTOR AND ANY CONTRACTOR; (V) IF THERE IS A
GENERAL CONTRACTOR, COMMERCIAL GENERAL LIABILITY INSURANCE, INCLUDING PRODUCTS
AND COMPLETED OPERATIONS COVERAGE, AND IN OTHER RESPECTS SIMILAR TO THAT
DESCRIBED IN CLAUSE (III) ABOVE, FOR THE BENEFIT OF THE GENERAL CONTRACTOR AS
NAMED INSURED AND GRANTOR AND HOLDER (ON BEHALF OF ITSELF AND LENDERS) AS
ADDITIONAL INSUREDS, IN ADDITION TO STATUTORY WORKERS’ COMPENSATION INSURANCE
WITH RESPECT TO ANY WORK ON OR ABOUT THE PREMISES (INCLUDING EMPLOYER’S
LIABILITY INSURANCE, IF REQUIRED BY HOLDER), COVERING ALL EMPLOYEES OF THE
GENERAL CONTRACTOR AND ANY CONTRACTOR; AND (VI) SUCH OTHER INSURANCE ON THE
PROPERTY AND ENDORSEMENTS AS MAY FROM TIME TO TIME BE REQUIRED BY HOLDER
(INCLUDING SOFT COST COVERAGE, AUTOMOBILE LIABILITY INSURANCE, BUSINESS
INTERRUPTION INSURANCE OR DELAYED RENTAL INCOME INSURANCE, WIND INSURANCE,
BOILER AND MACHINERY INSURANCE, SINKHOLE COVERAGE, AND/OR PERMIT TO OCCUPY
ENDORSEMENT) AND AGAINST OTHER INSURABLE HAZARDS OR CASUALTIES WHICH AT THE TIME
ARE COMMONLY INSURED AGAINST IN THE CASE OF PREMISES SIMILARLY SITUATED, DUE
REGARD BEING GIVEN TO THE HEIGHT, TYPE, CONSTRUCTION, LOCATION, USE AND
OCCUPANCY OF BUILDINGS AND IMPROVEMENTS.

 

9

--------------------------------------------------------------------------------


 


(E)           INSURANCE POLICY REQUIREMENTS.  ALL INSURANCE POLICIES SHALL BE
ISSUED AND MAINTAINED BY INSURERS, IN AMOUNTS, WITH DEDUCTIBLES, LIMITS AND
RETENTIONS AND IN FORMS SATISFACTORY TO HOLDER.  ALL INSURANCE POLICIES SHALL
REQUIRE AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO HOLDER OF ANY
CANCELLATION FOR NONPAYMENT OF PREMIUMS AND AT LEAST THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO HOLDER OF ANY OTHER CANCELLATION OR ANY CHANGE OF COVERAGE. 
ALL INSURANCE COMPANIES MUST BE LICENSED TO DO BUSINESS IN THE STATE IN WHICH
THE PROPERTY IS LOCATED AND MUST HAVE A. M. BEST COMPANY FINANCIAL AND
PERFORMANCE RATINGS OF A-:IX OR BETTER.  ALL INSURANCE POLICIES MAINTAINED, OR
CAUSED TO BE MAINTAINED, BY GRANTOR WITH RESPECT TO THE PROPERTY, EXCEPT FOR
GENERAL LIABILITY INSURANCE, SHALL PROVIDE THAT EACH SUCH POLICY SHALL BE
PRIMARY WITHOUT RIGHT OF CONTRIBUTION FROM ANY OTHER INSURANCE THAT MAY BE
CARRIED BY GRANTOR, HOLDER OR ANY LENDER AND THAT ALL OF THE PROVISIONS THEREOF,
EXCEPT THE LIMITS OF LIABILITY, SHALL OPERATE IN THE SAME MANNER AS IF THERE
WERE A SEPARATE POLICY COVERING EACH INSURED.  IF ANY INSURER WHICH HAS ISSUED A
POLICY OF HAZARD, LIABILITY OR OTHER INSURANCE REQUIRED PURSUANT TO THIS DEED OF
TRUST OR ANY OTHER LOAN DOCUMENT BECOMES INSOLVENT OR THE SUBJECT OF ANY
PETITION, CASE, PROCEEDING OR OTHER ACTION PURSUANT TO ANY DEBTOR RELIEF LAW OR
IF IN HOLDER’S REASONABLE OPINION THE FINANCIAL RESPONSIBILITY OF SUCH INSURER
IS OR BECOMES INADEQUATE, GRANTOR SHALL, UPON ITS DISCOVERY THEREOF OR UPON
REQUEST BY HOLDER THEREFOR, PROMPTLY OBTAIN AND DELIVER TO HOLDER, AT GRANTOR’S
EXPENSE IN EACH INSTANCE, A LIKE POLICY (OR, IF AND TO THE EXTENT PERMITTED BY
HOLDER, ACCEPTABLE EVIDENCE OF INSURANCE) ISSUED BY ANOTHER INSURER, WHICH
INSURER AND POLICY MEET THE REQUIREMENTS OF THIS DEED OF TRUST OR SUCH OTHER
LOAN DOCUMENT, AS THE CASE MAY BE.  WITHOUT LIMITING THE DISCRETION OF HOLDER
WITH RESPECT TO REQUIRED ENDORSEMENTS TO INSURANCE POLICIES, ALL SUCH POLICIES
FOR LOSS OF OR DAMAGE TO THE PROPERTY SHALL CONTAIN A STANDARD MORTGAGEE CLAUSE
(WITHOUT CONTRIBUTION) NAMING HOLDER AS MORTGAGEE FOR THE BENEFIT OF ITSELF AND
LENDERS WITH LOSS PROCEEDS PAYABLE TO HOLDER ON BEHALF OF ITSELF AND LENDERS
NOTWITHSTANDING (I) ANY ACT, FAILURE TO ACT OR NEGLIGENCE OF OR VIOLATION OF ANY
WARRANTY, DECLARATION OR CONDITION CONTAINED IN ANY SUCH POLICY BY ANY NAMED OR
ADDITIONAL INSURED, (II) THE OCCUPATION OR USE OF THE PROPERTY FOR PURPOSES MORE
HAZARDOUS THAN PERMITTED BY THE TERMS OF ANY SUCH POLICY, (III) ANY FORECLOSURE
OR OTHER ACTION BY HOLDER OR LENDERS UNDER THE LOAN DOCUMENTS, OR (IV) ANY
CHANGE IN TITLE TO OR OWNERSHIP OF THE PROPERTY OR ANY PORTION THEREOF, SUCH
PROCEEDS TO BE HELD FOR APPLICATION AS PROVIDED IN THE LOAN DOCUMENTS.  THE
ORIGINALS OF EACH INITIAL INSURANCE POLICY (OR TO THE EXTENT PERMITTED BY
HOLDER, A COPY OF THE ORIGINAL POLICY AND SUCH EVIDENCE OF INSURANCE AS MAY BE
ACCEPTABLE TO HOLDER) SHALL BE DELIVERED TO HOLDER AT THE TIME OF EXECUTION OF
THIS DEED OF TRUST, WITH ALL PREMIUMS FULLY PAID CURRENT, AND EACH RENEWAL OR
SUBSTITUTE POLICY (OR EVIDENCE OF INSURANCE) SHALL BE DELIVERED TO HOLDER, WITH
ALL PREMIUMS FULLY PAID CURRENT, AT LEAST TEN (10) DAYS BEFORE THE TERMINATION
OF THE POLICY IT RENEWS OR REPLACES.  GRANTOR SHALL PAY ALL PREMIUMS ON POLICIES
REQUIRED HEREUNDER AS THEY BECOME DUE AND PAYABLE AND PROMPTLY DELIVER TO HOLDER
EVIDENCE SATISFACTORY TO HOLDER OF THE TIMELY PAYMENT THEREOF.


 


(F)            INSURANCE PROCEEDS.  IF ANY LOSS OCCURS AT ANY TIME WHEN GRANTOR
HAS FAILED TO PERFORM GRANTOR’S COVENANTS AND AGREEMENTS WITH RESPECT TO ANY
INSURANCE PAYABLE BECAUSE OF LOSS SUSTAINED TO ANY PART OF THE PROPERTY, WHETHER
OR NOT SUCH INSURANCE IS REQUIRED BY HOLDER, HOLDER, ON BEHALF OF ITSELF AND
LENDERS, SHALL NEVERTHELESS BE ENTITLED TO THE BENEFIT OF ALL INSURANCE COVERING
THE LOSS AND HELD BY OR FOR GRANTOR, TO THE SAME EXTENT AS IF IT HAD BEEN MADE
PAYABLE TO HOLDER FOR THE BENEFIT OF ITSELF AND LENDERS.  UPON ANY FORECLOSURE
HEREOF OR TRANSFER OF TITLE TO THE PROPERTY IN EXTINGUISHMENT OF THE WHOLE OR
ANY PART OF THE SECURED INDEBTEDNESS, ALL OF GRANTOR’S RIGHT, TITLE AND INTEREST
IN AND TO THE INSURANCE POLICIES REFERRED TO IN THIS CLAUSE (F) (INCLUDING
UNEARNED PREMIUMS) AND ALL PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST IN

 

10

--------------------------------------------------------------------------------


 


THE PURCHASER AT FORECLOSURE OR OTHER SUCH TRANSFEREE, TO THE EXTENT PERMISSIBLE
UNDER SUCH POLICIES.  HOLDER SHALL HAVE THE RIGHT ON BEHALF OF LENDERS (BUT NOT
THE OBLIGATION) TO MAKE PROOF OF LOSS FOR, SETTLE AND ADJUST ANY CLAIM UNDER,
AND RECEIVE THE PROCEEDS OF, ALL INSURANCE FOR LOSS OF OR DAMAGE TO THE
PROPERTY, REGARDLESS OF WHETHER OR NOT SUCH INSURANCE POLICIES ARE REQUIRED BY
HOLDER, AND THE EXPENSES INCURRED BY HOLDER AND LENDERS IN THE ADJUSTMENT AND
COLLECTION OF INSURANCE PROCEEDS SHALL BE A PART OF THE SECURED INDEBTEDNESS AND
SHALL BE DUE AND PAYABLE TO HOLDER ON DEMAND (FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF LENDERS, AS APPLICABLE).  NEITHER HOLDER NOR LENDERS SHALL BE, UNDER
ANY CIRCUMSTANCES, LIABLE OR RESPONSIBLE FOR FAILURE TO COLLECT OR EXERCISE
DILIGENCE IN THE COLLECTION OF ANY OF SUCH PROCEEDS OR FOR THE OBTAINING,
MAINTAINING OR ADEQUACY OF ANY INSURANCE OR FOR FAILURE TO SEE TO THE PROPER
APPLICATION OF ANY AMOUNT PAID OVER TO GRANTOR.  GRANTOR SHALL AT ALL TIMES
COMPLY WITH THE REQUIREMENTS OF THE INSURANCE POLICIES REQUIRED HEREUNDER AND OF
THE ISSUERS OF SUCH POLICIES AND OF ANY BOARD OF FIRE UNDERWRITERS OR SIMILAR
BODY AS APPLICABLE TO OR AFFECTING THE PROPERTY.


 


(G)           RESERVE FOR INSURANCE, TAXES AND ASSESSMENTS.  UPON REQUEST OF
HOLDER AND UPON THE OCCURRENCE OF A DEFAULT, TO SECURE THE PAYMENT AND
PERFORMANCE OF THE SECURED INDEBTEDNESS, BUT NOT IN LIEU OF SUCH PAYMENT AND
PERFORMANCE, GRANTOR WILL DEPOSIT WITH HOLDER FOR THE BENEFIT OF ITSELF AND
LENDERS A SUM EQUAL TO REAL ESTATE TAXES, ASSESSMENTS AND CHARGES (WHICH CHARGES
FOR THE PURPOSES OF THIS CLAUSE (G) SHALL INCLUDE ANY RECURRING CHARGE WHICH
COULD RESULT IN A LIEN AGAINST THE PROPERTY) AGAINST THE PROPERTY FOR THE
CURRENT YEAR AND THE PREMIUMS FOR SUCH POLICIES OF INSURANCE FOR THE CURRENT
YEAR, ALL AS ESTIMATED BY HOLDER AND PRORATED TO THE END OF THE CALENDAR MONTH
FOLLOWING THE MONTH DURING WHICH HOLDER’S REQUEST IS MADE, AND THEREAFTER WILL
DEPOSIT WITH HOLDER, ON EACH DATE WHEN AN INSTALLMENT OF PRINCIPAL AND/OR
INTEREST IS DUE PURSUANT TO THE CREDIT AGREEMENT, SUFFICIENT FUNDS (AS ESTIMATED
FROM TIME TO TIME BY HOLDER) TO PERMIT HOLDER TO PAY AT LEAST FIFTEEN (15) DAYS
PRIOR TO THE DUE DATE THEREOF, THE NEXT MATURING REAL ESTATE TAXES, ASSESSMENTS
AND CHARGES AND PREMIUMS FOR SUCH POLICIES OF INSURANCE.  HOLDER SHALL HAVE THE
RIGHT TO RELY UPON TAX INFORMATION FURNISHED BY APPLICABLE TAXING AUTHORITIES IN
THE PAYMENT OF SUCH TAXES OR ASSESSMENTS AND SHALL HAVE NO OBLIGATION TO MAKE
ANY PROTEST OF ANY SUCH TAXES OR ASSESSMENTS.  ANY EXCESS OVER THE AMOUNTS
REQUIRED FOR SUCH PURPOSES SHALL BE HELD BY HOLDER FOR FUTURE USE, APPLIED TO
ANY SECURED INDEBTEDNESS OR REFUNDED TO GRANTOR, AT HOLDER’S OPTION, AND ANY
DEFICIENCY IN SUCH FUNDS SO DEPOSITED SHALL BE MADE UP BY GRANTOR UPON DEMAND OF
HOLDER.  ALL SUCH FUNDS SO DEPOSITED SHALL BEAR NO INTEREST, MAY BE COMMINGLED
WITH THE GENERAL FUNDS OF HOLDER AND SHALL BE APPLIED BY HOLDER TOWARD THE
PAYMENT OF SUCH TAXES, ASSESSMENTS, CHARGES AND PREMIUMS WHEN STATEMENTS
THEREFOR ARE PRESENTED TO HOLDER BY GRANTOR (WHICH STATEMENTS SHALL BE PRESENTED
BY GRANTOR TO HOLDER A REASONABLE TIME BEFORE THE APPLICABLE AMOUNT IS DUE);
PROVIDED, HOWEVER, THAT, IF A DEFAULT SHALL HAVE OCCURRED HEREUNDER, SUCH FUNDS
MAY AT HOLDER’S OPTION BE APPLIED TO THE PAYMENT OF THE SECURED INDEBTEDNESS IN
THE ORDER DETERMINED BY HOLDER IN ITS SOLE DISCRETION, AND THAT HOLDER MAY (BUT
SHALL HAVE NO OBLIGATION) AT ANY TIME, IN ITS DISCRETION, APPLY ALL OR ANY PART
OF SUCH FUNDS TOWARD THE PAYMENT OF ANY SUCH TAXES, ASSESSMENTS, CHARGES OR
PREMIUMS WHICH ARE PAST DUE, TOGETHER WITH ANY PENALTIES OR LATE CHARGES WITH
RESPECT THERETO.  THE CONVEYANCE OR TRANSFER OF GRANTOR’S INTEREST IN THE
PROPERTY FOR ANY REASON (INCLUDING THE FORECLOSURE OF A SUBORDINATE LIEN OR
SECURITY INTEREST OR A TRANSFER BY OPERATION OF LAW) SHALL CONSTITUTE AN
ASSIGNMENT OR TRANSFER OF GRANTOR’S INTEREST IN AND RIGHTS TO SUCH FUNDS HELD BY
HOLDER UNDER THIS CLAUSE (G) BUT SUBJECT TO THE RIGHTS OF HOLDER AND LENDERS
HEREUNDER.

 

11

--------------------------------------------------------------------------------


 


(H)           CONDEMNATION.  GRANTOR SHALL NOTIFY HOLDER IMMEDIATELY OF ANY
THREATENED OR PENDING PROCEEDING FOR CONDEMNATION AFFECTING THE PROPERTY OR
ARISING OUT OF DAMAGE TO THE PROPERTY, AND GRANTOR SHALL, AT GRANTOR ‘S EXPENSE,
DILIGENTLY PROSECUTE ANY SUCH PROCEEDINGS.  HOLDER SHALL HAVE THE RIGHT (BUT NOT
THE OBLIGATION) TO PARTICIPATE IN ANY SUCH PROCEEDING AND TO BE REPRESENTED BY
COUNSEL OF ITS OWN CHOICE.  HOLDER SHALL BE ENTITLED TO RECEIVE, ON BEHALF OF
ITSELF AND LENDERS, ALL SUMS WHICH MAY BE AWARDED OR BECOME PAYABLE TO GRANTOR
FOR THE CONDEMNATION OF THE PROPERTY, OR ANY PART THEREOF, FOR PUBLIC OR
QUASI-PUBLIC USE, OR BY VIRTUE OF PRIVATE SALE IN LIEU THEREOF, AND ANY SUMS
WHICH MAY BE AWARDED OR BECOME PAYABLE TO GRANTOR FOR INJURY OR DAMAGE TO THE
PROPERTY.  GRANTOR SHALL, PROMPTLY UPON REQUEST OF HOLDER, EXECUTE SUCH
ADDITIONAL ASSIGNMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY FROM TIME TO TIME
TO PERMIT SUCH PARTICIPATION AND TO ENABLE HOLDER TO COLLECT AND RECEIPT FOR ANY
SUCH SUMS.  NEITHER HOLDER NOR LENDERS SHALL BE, UNDER ANY CIRCUMSTANCES, LIABLE
OR RESPONSIBLE FOR FAILURE TO COLLECT OR TO EXERCISE DILIGENCE IN THE COLLECTION
OF ANY SUCH SUM OR FOR FAILURE TO SEE TO THE PROPER APPLICATION OF ANY AMOUNT
PAID OVER TO GRANTOR.  HOLDER IS HEREBY AUTHORIZED, IN ITS OWN NAME ON BEHALF OF
ITSELF AND LENDERS OR IN GRANTOR’S NAME, TO SETTLE OR COMPROMISE ANY
CONDEMNATION CLAIM OR CAUSE OF ACTION, AND TO EXECUTE AND DELIVER VALID
ACQUITTANCES FOR, AND TO APPEAL FROM, ANY AWARD, JUDGMENT OR DECREE ARISING FROM
ANY SUCH CLAIM OR CAUSE OF ACTION.  ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’
FEES) INCURRED BY HOLDER OR LENDERS IN CONNECTION WITH ANY CONDEMNATION SHALL BE
A DEMAND OBLIGATION OWING BY GRANTOR (WHICH GRANTOR HEREBY PROMISES TO PAY) TO
HOLDER (FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF LENDERS, AS APPLICABLE)
PURSUANT TO THIS DEED OF TRUST.


 


(I)            DAMAGES AND INSURANCE AND CONDEMNATION PROCEEDS.  GRANTOR HEREBY
ABSOLUTELY AND IRREVOCABLY ASSIGNS TO ADMINISTRATIVE AGENT FOR THE RATABLE
BENEFIT OF ITSELF AND LENDERS, AND AUTHORIZES THE PAYOR TO PAY TO ADMINISTRATIVE
AGENT OR ANY OTHER HOLDER, THE FOLLOWING CLAIMS, CAUSES OF ACTION, AWARDS,
PAYMENTS AND RIGHTS TO PAYMENT (COLLECTIVELY, “CLAIMS”):  ALL AWARDS OF DAMAGES
AND ALL OTHER COMPENSATION PAYABLE DIRECTLY OR INDIRECTLY BECAUSE OF A
CONDEMNATION, PROPOSED CONDEMNATION OR TAKING WHICH AFFECTS ANY PART OF THE
PROPERTY; ALL AWARDS AND OTHER CLAIMS ARISING OUT OF ANY WARRANTY AFFECTING ANY
PART OF THE PROPERTY OR FOR DAMAGE OR INJURY TO ANY PART OF THE PROPERTY; ALL
PROCEEDS OF ANY INSURANCE POLICIES PAYABLE BECAUSE OF LOSS SUSTAINED TO ANY PART
OF THE PROPERTY, WHETHER OR NOT SUCH INSURANCE POLICIES ARE REQUIRED BY HOLDER,
AND ALL INTEREST THAT MAY ACCRUE ON ANY OF THE FOREGOING.  ALL PROCEEDS OF
CLAIMS DESCRIBED IN THIS CLAUSE (I) SHALL BE PAYABLE TO HOLDER AND SHALL BE
APPLIED FIRST TO REIMBURSE HOLDER AND LENDERS FOR THEIR COSTS AND EXPENSES OF
RECOVERING SUCH PROCEEDS, INCLUDING ATTORNEYS’ FEES.  UPON SATISFACTION OF EACH
OF THE FOLLOWING CONDITIONS, PROVIDED THAT NO DEFAULT EXISTS, GRANTOR SHALL BE
PERMITTED TO USE THE BALANCE OF THE PROCEEDS (“NET CLAIMS PROCEEDS”) TO PAY THE
COSTS OF REPAIRING OR RECONSTRUCTING THE PROPERTY:


 

(I)            HOLDER SHALL HAVE APPROVED THE PLANS AND SPECIFICATIONS,
CONSTRUCTION BUDGET, CONSTRUCTION SCHEDULE, CONTRACTOR, ARCHITECT, ENGINEER AND
PAYMENT AND PERFORMANCE BOND (IF REQUIRED BY HOLDER);

 

(II)           GRANTOR SHALL HAVE PRESENTED SUFFICIENT EVIDENCE TO HOLDER THAT
AFTER THE REPAIR OR RECONSTRUCTION, THE PROPERTY WILL BE COMPLETELY RESTORED TO
ITS USE, VALUE AND CONDITION IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE DAMAGE
OR CONDEMNATION;

 

12

--------------------------------------------------------------------------------


 

(III)          HOLDER SHALL HAVE DETERMINED THAT THE NET CLAIMS PROCEEDS ARE
SUFFICIENT TO PAY THE TOTAL COST OF THE REPAIR OR RECONSTRUCTION, INCLUDING ALL
DEVELOPMENT COSTS AND INTEREST DUE ON THE SECURED INDEBTEDNESS UNTIL THE WORK IS
COMPLETE, OR GRANTOR MUST PROVIDE (OR DEPOSIT WITH HOLDER) ITS OWN FUNDS EQUAL
TO THE DIFFERENCE BETWEEN THE NET CLAIMS PROCEEDS AND THE TOTAL COST OF THE
WORK, AS ESTIMATED BY GRANTOR AND APPROVED BY HOLDER;

 

(IV)          GRANTOR SHALL HAVE PRESENTED SUFFICIENT EVIDENCE THAT THE
PROPERTY’S OPERATIONS AND INCOME AFTER THE REPAIR OR RECONSTRUCTION WILL BE
SUFFICIENT TO PAY THE OPERATING EXPENSES OF THE PROPERTY INCLUDING EVIDENCE THAT
A SUFFICIENT NUMBER OF EXISTING LEASES WILL CONTINUE IN FULL FORCE AND EFFECT
(SUBJECT TO RENT ABATEMENT AS MAY BE PROVIDED IN THE LEASES) OR IF ANY HAVE BEEN
TERMINATED, A SUFFICIENT NUMBER OF TERMINATED LEASES SHALL HAVE BEEN REPLACED
WITH LEASES OF EQUAL QUALITY IN THE REASONABLE JUDGMENT OF HOLDER.  ANY TENANT
HAVING THE RIGHT TO TERMINATE ITS LEASE DUE TO THE DAMAGE OR CONDEMNATION, WHICH
HAS NOT EXERCISED THAT RIGHT, SHALL HAVE CONFIRMED IN WRITING TO HOLDER ITS
IRREVOCABLE WAIVER OF SUCH TERMINATION RIGHT;

 

(V)           ALL PARTIES HAVING OPERATING, MANAGEMENT OR FRANCHISE INTERESTS IN
AND ARRANGEMENTS CONCERNING THE PROPERTY SHALL HAVE AGREED THAT THEY WILL
CONTINUE THEIR INTERESTS AND ARRANGEMENTS FOR THE CONTRACT TERMS THEN IN EFFECT
FOLLOWING THE REPAIR OR RECONSTRUCTION;

 

(VI)          ALL PARTIES HAVING COMMITMENTS TO PROVIDE FINANCING WITH RESPECT
TO THE PROPERTY, TO PURCHASE GRANTOR’S INTEREST IN FULL OR IN PART IN THE
PROPERTY OR TO PURCHASE THE LOAN SHALL HAVE AGREED IN A MANNER SATISFACTORY TO
HOLDER THAT THEIR COMMITMENTS WILL CONTINUE IN FULL FORCE AND EFFECT AND, IF
NECESSARY, THE EXPIRATION OF SUCH COMMITMENTS SHALL BE EXTENDED BY THE TIME
NECESSARY TO COMPLETE THE REPAIR OR RECONSTRUCTION;

 

(VII)         GRANTOR SHALL HAVE PRESENTED SUFFICIENT EVIDENCE TO HOLDER THAT
ALL NECESSARY GOVERNMENTAL APPROVALS AND PERMITS CAN BE OBTAINED TO ALLOW THE
REBUILDING AND REOCCUPANCY OF THE PROPERTY;

 

(VIII)        GRANTOR SHALL HAVE PRESENTED SUFFICIENT EVIDENCE TO HOLDER THAT
THE RECONSTRUCTION OF THE IMPROVEMENTS WILL TAKE NO LONGER THAN TWELVE (12)
MONTHS TO RECONSTRUCT AND THAT SUCH RECONSTRUCTION WILL BE COMPLETED PRIOR TO
THE STATED MATURITY OF THE LOAN.

 

If the foregoing conditions are met to Holder’s reasonable satisfaction, Holder
shall hold the Net Claims Proceeds and any funds that Grantor is required to
provide in an interest-bearing account and shall disburse them to Grantor to pay
the costs of the work in accordance with normal and customary construction draw
terms and conditions.  Interest on the funds shall accrue at the rate of
interest then being paid by Holder to regular savings account customers and
shall be credited to Grantor.  Grantor shall provide evidence acceptable to
Holder that all work has been completed lien-free, in a workmanlike manner and
in accordance with all Legal Requirements.  Grantor agrees that the conditions
described above are reasonable.  If the foregoing conditions are not satisfied,
or if a Default occurs after Holder’s receipt of the Net Claims Proceeds, Holder
may, at Holder’s absolute discretion and regardless of whether the security of
Holder and Lenders is impaired, apply all or any of the Net Claims Proceeds to
pay or prepay the Secured Indebtedness in such order and in such amounts as
Holder may elect.  Following the application of any Net Claims Proceeds as
contemplated by this clause (i), the unpaid portion of the Secured Indebtedness
shall remain in full force and effect and the payment thereof shall not be
excused. 

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the rights of Holder and Lenders shall be subject
to applicable law governing use of the Net Claims Proceeds, if any.

 


(J)            COMPLIANCE WITH LEGAL REQUIREMENTS.  THE PROPERTY AND THE USE,
OPERATION AND MAINTENANCE THEREOF AND ALL ACTIVITIES THEREON DO AND SHALL AT ALL
TIMES COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS.  THE PROPERTY IS NOT, AND
SHALL NOT BE, DEPENDENT ON ANY OTHER PROPERTY OR PREMISES OR ANY INTEREST
THEREIN OTHER THAN THE PROPERTY TO FULFILL ANY REQUIREMENT OF ANY LEGAL
REQUIREMENT.  GRANTOR SHALL NOT, BY ACT OR OMISSION, PERMIT ANY BUILDING OR
OTHER IMPROVEMENT NOT SUBJECT TO THE LIEN OF THIS DEED OF TRUST TO RELY ON THE
PROPERTY OR ANY INTEREST THEREIN TO FULFILL ANY REQUIREMENT OF ANY LEGAL
REQUIREMENT.  NO IMPROVEMENT UPON OR USE OF ANY PART OF THE PROPERTY CONSTITUTES
A NONCONFORMING USE UNDER ANY ZONING LAW OR SIMILAR LAW OR ORDINANCE.  GRANTOR
HAS OBTAINED AND SHALL PRESERVE IN FORCE ALL REQUISITE ZONING, UTILITY,
BUILDING, HEALTH, ENVIRONMENTAL AND OPERATING PERMITS FROM THE GOVERNMENTAL
AUTHORITIES HAVING JURISDICTION OVER THE PROPERTY.  IF GRANTOR RECEIVES A NOTICE
OR CLAIM FROM ANY PERSON THAT THE PROPERTY, OR ANY USE, ACTIVITY, OPERATION OR
MAINTENANCE THEREOF OR THEREON, IS NOT IN COMPLIANCE WITH ANY LEGAL REQUIREMENT,
GRANTOR WILL PROMPTLY FURNISH A COPY OF SUCH NOTICE OR CLAIM TO HOLDER.  GRANTOR
HAS RECEIVED NO NOTICE AND HAS NO KNOWLEDGE OF ANY SUCH NONCOMPLIANCE.


 


(K)           MAINTENANCE, REPAIR AND RESTORATION.  GRANTOR WILL KEEP THE
PROPERTY IN FIRST CLASS ORDER, REPAIR, OPERATING CONDITION AND APPEARANCE,
CAUSING ALL NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND
IMPROVEMENTS TO BE PROMPTLY MADE, AND WILL NOT ALLOW ANY OF THE PROPERTY TO BE
MISUSED, ABUSED OR WASTED OR TO DETERIORATE.  NOTWITHSTANDING THE FOREGOING,
GRANTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER, (I) REMOVE FROM
THE PROPERTY ANY FIXTURES OR PERSONAL PROPERTY COVERED BY THIS DEED OF TRUST
EXCEPT SUCH AS IS REPLACED BY GRANTOR BY AN ARTICLE OF EQUAL SUITABILITY AND
VALUE, OWNED BY GRANTOR, FREE AND CLEAR OF ANY LIEN OR SECURITY INTEREST (EXCEPT
THAT CREATED BY THIS DEED OF TRUST), OR (II) MAKE ANY STRUCTURAL ALTERATION TO
THE PROPERTY OR ANY OTHER ALTERATION THERETO WHICH IMPAIRS THE VALUE THEREOF. IF
ANY ACT OR OCCURRENCE OF ANY KIND OR NATURE (INCLUDING ANY CONDEMNATION OR ANY
CASUALTY FOR WHICH INSURANCE WAS NOT OBTAINED OR OBTAINABLE) SHALL RESULT IN
DAMAGE TO OR LOSS OR DESTRUCTION OF THE PROPERTY, GRANTOR SHALL GIVE PROMPT
NOTICE THEREOF TO HOLDER AND GRANTOR SHALL PROMPTLY, AT GRANTOR’S SOLE COST AND
EXPENSE AND REGARDLESS OF WHETHER INSURANCE OR CONDEMNATION PROCEEDS (IF ANY)
SHALL BE AVAILABLE OR SUFFICIENT FOR THE PURPOSE, SECURE THE PROPERTY AS
NECESSARY AND COMMENCE AND CONTINUE DILIGENTLY TO COMPLETION TO RESTORE, REPAIR,
REPLACE AND REBUILD THE PROPERTY AS NEARLY AS POSSIBLE TO ITS VALUE, CONDITION
AND CHARACTER IMMEDIATELY PRIOR TO THE DAMAGE, LOSS OR DESTRUCTION.


 


(L)            NO OTHER LIENS.  GRANTOR WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF HOLDER, CREATE, PLACE OR PERMIT TO BE CREATED OR PLACED, OR THROUGH
ANY ACT OR FAILURE TO ACT, ACQUIESCE IN THE PLACING OF, OR ALLOW TO REMAIN, ANY
DEED OF TRUST, MORTGAGE, VOLUNTARY OR INVOLUNTARY LIEN, WHETHER STATUTORY,
CONSTITUTIONAL OR CONTRACTUAL, SECURITY INTEREST, ENCUMBRANCE OR CHARGE, OR
CONDITIONAL SALE OR OTHER TITLE RETENTION DOCUMENT, AGAINST OR COVERING THE
PROPERTY, OR ANY PART THEREOF, OTHER THAN THE PERMITTED ENCUMBRANCES, REGARDLESS
OF WHETHER THE SAME ARE EXPRESSLY OR OTHERWISE SUBORDINATE TO THE LIEN OR
SECURITY INTEREST CREATED IN THIS DEED OF TRUST, AND SHOULD ANY OF THE FOREGOING
BECOME ATTACHED HEREAFTER IN ANY MANNER TO ANY PART OF THE PROPERTY WITHOUT THE
PRIOR WRITTEN CONSENT OF HOLDER, GRANTOR WILL CAUSE THE SAME TO BE PROMPTLY
DISCHARGED AND RELEASED.  GRANTOR WILL OWN ALL PARTS OF THE PROPERTY AND WILL
NOT ACQUIRE ANY FIXTURES, EQUIPMENT OR OTHER PROPERTY (INCLUDING SOFTWARE
EMBEDDED THEREIN) FORMING A PART OF THE PROPERTY PURSUANT

 

14

--------------------------------------------------------------------------------


 


TO A LEASE, LICENSE, SECURITY AGREEMENT OR SIMILAR AGREEMENT, WHEREBY ANY PARTY
HAS OR MAY OBTAIN THE RIGHT TO REPOSSESS OR REMOVE SAME, WITHOUT THE PRIOR
WRITTEN CONSENT OF HOLDER.  IF HOLDER CONSENTS TO THE VOLUNTARY GRANT BY GRANTOR
OF ANY DEED OF TRUST, LIEN, SECURITY INTEREST, OR OTHER ENCUMBRANCE (HEREINAFTER
CALLED “SUBORDINATE LIEN”) COVERING ANY OF THE PROPERTY OR IF THE FOREGOING
PROHIBITION IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
UNENFORCEABLE AS TO A SUBORDINATE LIEN, ANY SUCH SUBORDINATE LIEN SHALL CONTAIN
EXPRESS COVENANTS TO THE EFFECT THAT:  (I) THE SUBORDINATE LIEN IS
UNCONDITIONALLY SUBORDINATE TO THIS DEED OF TRUST AND ALL LEASES; (II) IF ANY
ACTION (WHETHER JUDICIAL OR PURSUANT TO A POWER OF SALE) SHALL BE INSTITUTED TO
FORECLOSE OR OTHERWISE ENFORCE THE SUBORDINATE LIEN, NO TENANT OF ANY OF THE
LEASES SHALL BE NAMED AS A PARTY DEFENDANT, AND NO ACTION SHALL BE TAKEN THAT
WOULD TERMINATE ANY OCCUPANCY OR TENANCY WITHOUT THE PRIOR WRITTEN CONSENT OF
HOLDER; (III) RENTS, IF COLLECTED BY OR FOR THE HOLDER OF THE SUBORDINATE LIEN,
SHALL BE APPLIED FIRST TO THE PAYMENT OF THE SECURED INDEBTEDNESS THEN DUE AND
EXPENSES INCURRED IN THE OWNERSHIP, OPERATION AND MAINTENANCE OF THE PROPERTY IN
SUCH ORDER AS HOLDER MAY DETERMINE, PRIOR TO BEING APPLIED TO ANY INDEBTEDNESS
SECURED BY THE SUBORDINATE LIEN; (IV) WRITTEN NOTICE OF DEFAULT UNDER THE
SUBORDINATE LIEN AND WRITTEN NOTICE OF THE COMMENCEMENT OF ANY ACTION (WHETHER
JUDICIAL OR PURSUANT TO A POWER OF SALE) TO FORECLOSE OR OTHERWISE ENFORCE THE
SUBORDINATE LIEN OR TO SEEK THE APPOINTMENT OF A RECEIVER FOR ALL OR ANY PART OF
THE PROPERTY SHALL BE GIVEN TO HOLDER WITH OR IMMEDIATELY AFTER THE OCCURRENCE
OF ANY SUCH DEFAULT OR COMMENCEMENT; AND (V) NEITHER THE HOLDER OF THE
SUBORDINATE LIEN, NOR ANY PURCHASER AT FORECLOSURE THEREUNDER, NOR ANYONE
CLAIMING BY, THROUGH OR UNDER ANY OF THEM SHALL SUCCEED TO ANY OF GRANTOR’S
RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER.


 


(M)          OPERATION OF PROPERTY.  GRANTOR WILL OPERATE THE PROPERTY IN A GOOD
AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS AND WILL
PAY ALL FEES OR CHARGES OF ANY KIND IN CONNECTION THEREWITH.  GRANTOR WILL KEEP
THE PROPERTY OCCUPIED SO AS NOT TO IMPAIR THE INSURANCE CARRIED THEREON. 
GRANTOR WILL NOT USE OR OCCUPY OR CONDUCT ANY ACTIVITY ON, OR ALLOW THE USE OR
OCCUPANCY OF OR THE CONDUCT OF ANY ACTIVITY ON, THE PROPERTY IN ANY MANNER WHICH
VIOLATES ANY LEGAL REQUIREMENT OR WHICH CONSTITUTES A PUBLIC OR PRIVATE NUISANCE
OR WHICH MAKES VOID, VOIDABLE OR CANCELABLE, OR INCREASES THE PREMIUM OF, ANY
INSURANCE THEN IN FORCE WITH RESPECT THERETO.  GRANTOR WILL NOT INITIATE OR
PERMIT ANY ZONING RECLASSIFICATION OF THE PROPERTY OR SEEK ANY VARIANCE UNDER
EXISTING ZONING ORDINANCES APPLICABLE TO THE PROPERTY OR USE OR PERMIT THE USE
OF THE PROPERTY IN SUCH A MANNER WHICH WOULD RESULT IN SUCH USE BECOMING A
NONCONFORMING USE UNDER APPLICABLE ZONING ORDINANCES OR OTHER LEGAL
REQUIREMENT.  GRANTOR WILL NOT IMPOSE ANY EASEMENT, RESTRICTIVE COVENANT OR
ENCUMBRANCE UPON THE PROPERTY, EXECUTE OR FILE ANY SUBDIVISION PLAT OR
CONDOMINIUM DECLARATION AFFECTING THE PROPERTY OR CONSENT TO THE ANNEXATION OF
THE PROPERTY TO ANY MUNICIPALITY, WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER. 
GRANTOR WILL NOT DO OR SUFFER TO BE DONE ANY ACT WHEREBY THE VALUE OF ANY PART
OF THE PROPERTY MAY BE LESSENED.  GRANTOR WILL PRESERVE, PROTECT, RENEW, EXTEND
AND RETAIN ALL MATERIAL RIGHTS AND PRIVILEGES GRANTED FOR OR APPLICABLE TO THE
PROPERTY.  WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER, THERE SHALL BE NO
DRILLING OR EXPLORATION FOR OR EXTRACTION, REMOVAL OR PRODUCTION OF ANY MINERAL,
HYDROCARBON, GAS, NATURAL ELEMENT, COMPOUND OR SUBSTANCE (INCLUDING SAND AND
GRAVEL) FROM THE SURFACE OR SUBSURFACE OF THE LAND REGARDLESS OF THE DEPTH
THEREOF OR THE METHOD OF MINING OR EXTRACTION THEREOF.  GRANTOR WILL CAUSE ALL
DEBTS AND LIABILITIES OF ANY CHARACTER (INCLUDING ALL DEBTS AND LIABILITIES FOR
LABOR, MATERIAL AND EQUIPMENT (INCLUDING SOFTWARE EMBEDDED THEREIN) AND ALL
DEBTS AND CHARGES FOR UTILITIES SERVICING THE PROPERTY) INCURRED IN THE
CONSTRUCTION, MAINTENANCE, OPERATION AND DEVELOPMENT OF THE PROPERTY TO BE
PROMPTLY PAID.

 

15

--------------------------------------------------------------------------------


 


(N)           FURTHER ASSURANCES.  GRANTOR WILL, PROMPTLY ON REQUEST OF HOLDER,
(I) CORRECT ANY DEFECT, ERROR OR OMISSION WHICH MAY BE DISCOVERED IN THE
CONTENTS, EXECUTION OR ACKNOWLEDGMENT OF THIS DEED OF TRUST OR ANY OTHER LOAN
DOCUMENT; (II) EXECUTE, ACKNOWLEDGE, DELIVER, PROCURE AND RECORD AND/OR FILE
SUCH FURTHER DOCUMENTS (INCLUDING FURTHER DEEDS OF TRUST, SECURITY AGREEMENTS,
AND ASSIGNMENTS OF RENTS OR LEASES) AND DO SUCH FURTHER ACTS AS MAY BE
NECESSARY, DESIRABLE OR PROPER TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF
THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS, TO MORE FULLY IDENTIFY AND
SUBJECT TO THE LIENS AND SECURITY INTERESTS HEREOF ANY PROPERTY INTENDED TO BE
COVERED HEREBY (INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY RENEWALS,
ADDITIONS, SUBSTITUTIONS, REPLACEMENTS, OR APPURTENANCES TO THE PROPERTY) OR AS
DEEMED ADVISABLE BY HOLDER TO PROTECT THE LIEN OR THE SECURITY INTEREST
HEREUNDER AGAINST THE RIGHTS OR INTERESTS OF THIRD PERSONS; AND (III) PROVIDE
SUCH CERTIFICATES, DOCUMENTS, REPORTS, INFORMATION, AFFIDAVITS AND OTHER
INSTRUMENTS AND DO SUCH FURTHER ACTS AS MAY BE NECESSARY, DESIRABLE OR PROPER IN
THE REASONABLE DETERMINATION OF HOLDER TO ENABLE HOLDER AND LENDERS TO COMPLY
WITH THE REQUIREMENTS OR REQUESTS OF ANY AGENCY HAVING JURISDICTION OVER HOLDER
OR ANY LENDER OR ANY EXAMINERS OF SUCH AGENCIES WITH RESPECT TO THE INDEBTEDNESS
SECURED HEREBY, GRANTOR OR THE PROPERTY.  GRANTOR SHALL PAY ALL COSTS CONNECTED
WITH ANY OF THE FOREGOING, WHICH SHALL BE A DEMAND OBLIGATION OWING BY GRANTOR
(WHICH GRANTOR HEREBY PROMISES TO PAY) TO HOLDER (FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF LENDERS, AS APPLICABLE) PURSUANT TO THIS DEED OF TRUST.


 


(O)           FEES AND EXPENSES.  WITHOUT LIMITATION OF ANY OTHER PROVISION OF
THIS DEED OF TRUST OR OF ANY OTHER LOAN DOCUMENT AND TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, BORROWERS WILL PAY, AND WILL REIMBURSE TO HOLDER
(FOR ITS OWN ACCOUNT OR THE ACCOUNT OF LENDERS, AS APPLICABLE) AND/OR TRUSTEE ON
DEMAND TO THE EXTENT PAID BY HOLDER, LENDERS AND/OR TRUSTEE:  (I) COSTS OF
APPRAISALS OBTAINED IN CONNECTION WITH THE ORIGINATION OF THE LOAN AND AFTER THE
OCCURRENCE OF A DEFAULT; (II) ALL FILING, REGISTRATION AND RECORDING FEES,
RECORDATION, TRANSFER AND OTHER TAXES, BROKERAGE FEES AND COMMISSIONS, ABSTRACT
FEES, TITLE SEARCH OR EXAMINATION FEES, TITLE POLICY AND ENDORSEMENT PREMIUMS
AND FEES, UNIFORM COMMERCIAL CODE SEARCH FEES, JUDGMENT AND TAX LIEN SEARCH
FEES, ESCROW FEES, ATTORNEYS’ FEES, ARCHITECT’S FEES, ENGINEERING FEES,
CONSTRUCTION CONSULTANT FEES, ENVIRONMENTAL INSPECTION FEES, SURVEY FEES, AND
ALL OTHER COSTS AND EXPENSES OF EVERY CHARACTER INCURRED BY BORROWERS OR HOLDER,
LENDERS AND/OR TRUSTEE IN CONNECTION WITH THE PREPARATION OF THE LOAN DOCUMENTS,
THE EVALUATION, CLOSING AND FUNDING OF THE LOAN, AND ANY AND ALL AMENDMENTS AND
SUPPLEMENTS TO THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENTS OR ANY APPROVAL,
CONSENT, WAIVER, RELEASE OR OTHER MATTER REQUESTED OR REQUIRED HEREUNDER OR
THEREUNDER, OR OTHERWISE ATTRIBUTABLE OR CHARGEABLE TO GRANTOR AS OWNER OF THE
PROPERTY; AND (III) ALL COSTS AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND
EXPENSES (INCLUDING THE MARKET VALUE OF SERVICES PROVIDED BY IN-HOUSE COUNSEL),
INCURRED OR EXPENDED IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY, OR
THE DEFENSE OF ANY RIGHT OR REMEDY OR THE ENFORCEMENT OF ANY OBLIGATION OF
BORROWERS OR GRANTOR, HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(P)           INDEMNIFICATION.  GRANTOR WILL INDEMNIFY AND HOLD HARMLESS EACH
AND EVERY INDEMNIFIED PARTY FROM AND AGAINST, AND REIMBURSE THEM ON DEMAND FOR,
ANY AND ALL INDEMNIFIED MATTERS.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY
SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO MATTERS WHICH IN WHOLE OR
IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY.  HOWEVER, SUCH INDEMNITY SHALL NOT APPLY TO A PARTICULAR
INDEMNIFIED PARTY TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS
CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT
INDEMNIFIED PARTY.  ANY AMOUNT TO BE PAID UNDER THIS CLAUSE (P) BY GRANTOR TO
ANY INDEMNIFIED PARTY SHALL BE A DEMAND OBLIGATION OWING BY

 

16

--------------------------------------------------------------------------------


 


GRANTOR (WHICH GRANTOR HEREBY PROMISES TO PAY) TO SUCH INDEMNIFIED PARTY
PURSUANT TO THIS DEED OF TRUST.  THE INDEMNITY IN THIS CLAUSE (P) SHALL NOT
TERMINATE UPON THE RELEASE, FORECLOSURE OR OTHER TERMINATION OF THIS DEED OF
TRUST BUT WILL SURVIVE THE ENFORCEMENT OF ANY REMEDY PROVIDED IN ANY LOAN
DOCUMENT INCLUDING THE FORECLOSURE OF THIS DEED OF TRUST OR CONVEYANCE IN LIEU
OF FORECLOSURE, THE REPAYMENT OF THE SECURED INDEBTEDNESS, THE DISCHARGE AND
RELEASE OF THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS, ANY BANKRUPTCY OR
OTHER PROCEEDING UNDER ANY DEBTOR RELIEF LAW, AND ANY OTHER EVENT WHATSOEVER. 
THE RIGHTS OF INDEMNIFIED PARTIES UNDER THIS CLAUSE (P) SHALL BE IN ADDITION TO
ALL OTHER RIGHTS THAT INDEMNIFIED PARTIES OR ANY OF THEM MAY HAVE UNDER THIS
DEED OF TRUST OR ANY OTHER LOAN DOCUMENT.  NOTHING IN THIS CLAUSE (P) OR
ELSEWHERE IN THIS DEED OF TRUST SHALL LIMIT OR IMPAIR ANY RIGHTS OR REMEDIES
THAT ANY INDEMNIFIED PARTY MAY HAVE (INCLUDING ANY RIGHTS OF CONTRIBUTION OR
INDEMNIFICATION) AGAINST GRANTOR OR ANY OTHER PERSON UNDER ANY OTHER PROVISION
OF THIS DEED OF TRUST, ANY OTHER LOAN DOCUMENT, ANY OTHER AGREEMENT OR ANY
APPLICABLE LEGAL REQUIREMENT.


 


(Q)           TAXES ON DEED OF TRUST.  GRANTOR WILL PROMPTLY PAY ALL INCOME,
FRANCHISE AND OTHER TAXES OWING BY GRANTOR AND ANY STAMP, DOCUMENTARY,
RECORDATION AND TRANSFER TAXES OR OTHER TAXES (UNLESS SUCH PAYMENT BY GRANTOR IS
PROHIBITED BY LAW) WHICH MAY BE REQUIRED TO BE PAID WITH RESPECT TO ANY NOTE,
THIS DEED OF TRUST OR ANY OTHER INSTRUMENT EVIDENCING OR SECURING ANY OF THE
SECURED INDEBTEDNESS.  IN THE EVENT OF THE ENACTMENT AFTER THIS DATE OF ANY LAW
OF ANY GOVERNMENTAL ENTITY APPLICABLE TO HOLDER, ANY LENDER, THE PROPERTY OR
THIS DEED OF TRUST DEDUCTING FROM THE VALUE OF PROPERTY FOR THE PURPOSE OF
TAXATION ANY LIEN OR SECURITY INTEREST THEREON, OR IMPOSING UPON HOLDER OR ANY
LENDER THE PAYMENT OF THE WHOLE OR ANY PART OF THE TAXES OR ASSESSMENTS OR
CHARGES OR LIENS HEREIN REQUIRED TO BE PAID BY GRANTOR, OR CHANGING IN ANY WAY
THE LAWS RELATING TO THE TAXATION OF DEEDS OF TRUST OR MORTGAGES OR SECURITY
AGREEMENTS OR DEBTS SECURED BY DEEDS OF TRUST OR MORTGAGES OR SECURITY
AGREEMENTS OR THE INTEREST OF THE MORTGAGEE OR SECURED PARTY IN THE PROPERTY
COVERED THEREBY, OR THE MANNER OF COLLECTION OF SUCH TAXES, SO AS TO AFFECT THIS
DEED OF TRUST OR THE SECURED INDEBTEDNESS OR HOLDER OR ANY LENDER, THEN, AND IN
ANY SUCH EVENT, GRANTOR, UPON DEMAND BY HOLDER, SHALL PAY SUCH TAXES,
ASSESSMENTS, CHARGES OR LIENS, OR REIMBURSE HOLDER THEREFOR (FOR ITS OWN ACCOUNT
OR THE ACCOUNT OF THE AFFECTED LENDER(S), AS APPLICABLE); PROVIDED, HOWEVER,
THAT IF IN THE OPINION OF COUNSEL FOR HOLDER (I) IT MIGHT BE UNLAWFUL TO REQUIRE
GRANTOR TO MAKE SUCH PAYMENT OR (II) THE MAKING OF SUCH PAYMENT MIGHT RESULT IN
THE IMPOSITION OF INTEREST BEYOND THE MAXIMUM AMOUNT PERMITTED BY LAW, THEN AND
IN SUCH EVENT, HOLDER MAY ELECT, BY NOTICE IN WRITING GIVEN TO GRANTOR, TO
DECLARE ALL OF THE SECURED INDEBTEDNESS TO BE AND BECOME DUE AND PAYABLE SIXTY
(60) DAYS FROM THE GIVING OF SUCH NOTICE.


 


(R)            STATEMENT CONCERNING THE LOAN OR DEED OF TRUST.  GRANTOR SHALL AT
ANY TIME AND FROM TIME TO TIME FURNISH WITHIN SEVEN (7) DAYS OF REQUEST BY
HOLDER A WRITTEN STATEMENT IN SUCH FORM AS MAY BE REQUIRED BY HOLDER STATING
(I) THAT THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS ARE VALID AND BINDING
OBLIGATIONS, AND ENFORCEABLE AGAINST GRANTOR IN ACCORDANCE WITH THEIR TERMS;
(II) THE AGGREGATE UNPAID PRINCIPAL BALANCE OF THE LOAN; (III) THE DATE TO WHICH
INTEREST ON THE LOAN IS PAID; (IV) THAT THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS HAVE NOT BEEN RELEASED, SUBORDINATED OR MODIFIED; AND (V) THAT THERE
ARE NO OFFSETS OR DEFENSES AGAINST THE ENFORCEMENT OF THIS DEED OF TRUST OR ANY
OTHER LOAN DOCUMENT.  ALTERNATIVELY, IF ANY OF THE FOREGOING STATEMENTS IN
CLAUSES (I), (IV) AND (V) ARE UNTRUE, GRANTOR SHALL SPECIFY THE REASONS
THEREFOR.

 

17

--------------------------------------------------------------------------------


 


(S)           LETTER-OF-CREDIT RIGHTS.  IF GRANTOR IS AT ANY TIME A BENEFICIARY
UNDER A LETTER OF CREDIT (WHETHER OR NOT THE LETTER OF CREDIT IS EVIDENCED BY A
WRITING) RELATING TO THE PROPERTIES, RIGHTS, TITLES AND INTERESTS REFERRED TO IN
SECTION 1.3 OF THIS DEED OF TRUST NOW OR HEREAFTER ISSUED IN FAVOR OF GRANTOR,
GRANTOR SHALL PROMPTLY NOTIFY HOLDER THEREOF AND, AT THE REQUEST AND OPTION OF
HOLDER, GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO HOLDER, EITHER (I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF
SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO HOLDER OF THE PROCEEDS OF
ANY DRAWINGS UNDER THE LETTER OF CREDIT, OR (II) ARRANGE FOR HOLDER TO BECOME
THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH HOLDER AGREEING, IN
EACH CASE, THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE
APPLIED AS PROVIDED IN SECTION 5.2 OF THIS DEED OF TRUST.


 


(T)            STATUS OF GRANTOR.  GRANTOR IS AND WILL CONTINUE TO BE (I) DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
ORGANIZATION, (II) AUTHORIZED TO DO BUSINESS AND IN GOOD STANDING IN EACH STATE
IN WHICH THE PROPERTY IS LOCATED, AND (III) POSSESSED OF ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AND TO OWN AND OPERATE THE PROPERTY. 
GRANTOR’S EXACT LEGAL NAME IS CORRECTLY SET FORTH AT THE END OF THIS DEED OF
TRUST.  GRANTOR IS AN ORGANIZATION OF THE TYPE SPECIFIED IN THE INTRODUCTORY
PARAGRAPH OF THIS DEED OF TRUST.  IF GRANTOR IS A REGISTERED ENTITY, GRANTOR IS
INCORPORATED IN OR ORGANIZED UNDER THE LAWS OF THE STATE SPECIFIED IN THE
INTRODUCTORY PARAGRAPH OF THIS DEED OF TRUST.  IF GRANTOR IS AN UNREGISTERED
ENTITY (INCLUDING A GENERAL PARTNERSHIP), IT IS ORGANIZED UNDER THE LAWS OF THE
STATE SPECIFIED IN THE INTRODUCTORY PARAGRAPH OF THIS DEED OF TRUST.  GRANTOR
WILL NOT CAUSE OR PERMIT ANY CHANGE TO BE MADE IN ITS NAME, IDENTITY (INCLUDING
ITS TRADE NAME OR NAMES), OR CORPORATE OR PARTNERSHIP STRUCTURE UNLESS GRANTOR
SHALL HAVE NOTIFIED HOLDER IN WRITING OF SUCH CHANGE AT LEAST 30 DAYS PRIOR TO
THE EFFECTIVE DATE OF SUCH CHANGE, AND SHALL HAVE FIRST TAKEN ALL ACTION
REQUIRED BY HOLDER FOR THE PURPOSE OF FURTHER PERFECTING OR PROTECTING THE LIEN
AND SECURITY INTEREST OF HOLDER IN THE PROPERTY.  IN ADDITION, GRANTOR SHALL NOT
CHANGE ITS CORPORATE OR PARTNERSHIP STRUCTURE WITHOUT FIRST OBTAINING THE PRIOR
WRITTEN CONSENT OF HOLDER.  GRANTOR’S PRINCIPAL PLACE OF BUSINESS AND CHIEF
EXECUTIVE OFFICE, AND THE PLACE WHERE GRANTOR KEEPS ITS BOOKS AND RECORDS,
INCLUDING RECORDED DATA OF ANY KIND OR NATURE, REGARDLESS OF THE MEDIUM OF
RECORDING, INCLUDING SOFTWARE, WRITINGS, PLANS, SPECIFICATIONS AND SCHEMATICS
CONCERNING THE PROPERTY, HAS BEEN FOR THE PRECEDING FOUR MONTHS (OR, IF LESS,
THE ENTIRE PERIOD OF THE EXISTENCE OF GRANTOR) AND WILL CONTINUE TO BE THE
ADDRESS OF GRANTOR SET FORTH AT THE END OF THIS DEED OF TRUST (UNLESS GRANTOR
NOTIFIES HOLDER OF ANY CHANGE IN WRITING AT LEAST 30 DAYS PRIOR TO THE DATE OF
SUCH CHANGE).  GRANTOR’S ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ASSIGNED
BY THE STATE OF INCORPORATION OR ORGANIZATION IS CORRECTLY SET FORTH ON THE
FIRST PAGE OF THIS DEED OF TRUST.  GRANTOR SHALL PROMPTLY NOTIFY HOLDER OF ANY
CHANGE IN ITS ORGANIZATIONAL IDENTIFICATION NUMBER.  IF GRANTOR DOES NOT NOW
HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS ONE, GRANTOR
SHALL PROMPTLY NOTIFY HOLDER OF SUCH ORGANIZATIONAL IDENTIFICATION NUMBER.


 


SECTION 2.2             PERFORMANCE BY HOLDER ON GRANTOR’S BEHALF.  GRANTOR
AGREES THAT IF GRANTOR FAILS TO PERFORM ANY ACT OR TO TAKE ANY ACTION WHICH
UNDER ANY LOAN DOCUMENT GRANTOR IS REQUIRED TO PERFORM OR TAKE, OR TO PAY ANY
MONEY WHICH UNDER ANY LOAN DOCUMENT GRANTOR IS REQUIRED TO PAY, AND WHETHER OR
NOT THE FAILURE THEN CONSTITUTES A DEFAULT, AND WHETHER OR NOT THERE HAS
OCCURRED ANY DEFAULT OR THE SECURED INDEBTEDNESS HAS BEEN ACCELERATED, HOLDER,
IN GRANTOR’S NAME OR ITS OWN NAME ON BEHALF OF ITSELF AND LENDERS, MAY, BUT
SHALL NOT BE OBLIGATED TO, PERFORM OR CAUSE TO BE PERFORMED SUCH ACT OR TAKE
SUCH ACTION OR PAY SUCH MONEY, AND ANY EXPENSES SO INCURRED BY HOLDER OR LENDERS
AND ANY MONEY SO PAID BY HOLDER OR LENDERS SHALL BE

 

18

--------------------------------------------------------------------------------


 


A DEMAND OBLIGATION OWING BY GRANTOR TO HOLDER FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF LENDERS, AS APPLICABLE (WHICH OBLIGATION GRANTOR HEREBY PROMISES TO
PAY), SHALL BE A PART OF THE SECURED INDEBTEDNESS, AND HOLDER AND/OR LENDERS,
UPON MAKING SUCH PAYMENT, SHALL BE SUBROGATED TO ALL OF THE RIGHTS OF THE
PERSON, ENTITY OR BODY POLITIC RECEIVING SUCH PAYMENT.  HOLDER AND ITS DESIGNEES
SHALL HAVE THE RIGHT TO ENTER UPON THE PROPERTY AT ANY TIME AND FROM TIME TO
TIME FOR ANY SUCH PURPOSES.  NO SUCH PAYMENT OR PERFORMANCE BY HOLDER OR LENDERS
SHALL WAIVE OR CURE ANY DEFAULT OR WAIVE ANY RIGHT, REMEDY OR RECOURSE OF HOLDER
OR LENDERS.  ANY SUCH PAYMENT MAY BE MADE BY HOLDER OR LENDERS IN RELIANCE ON
ANY STATEMENT, INVOICE OR CLAIM WITHOUT INQUIRY INTO THE VALIDITY OR ACCURACY
THEREOF.  EACH AMOUNT DUE AND OWING BY GRANTOR TO HOLDER OR LENDERS PURSUANT TO
THIS DEED OF TRUST SHALL BEAR INTEREST, FROM THE DATE SUCH AMOUNT BECOMES DUE
UNTIL PAID, AT THE RATE PER ANNUM PROVIDED IN THE CREDIT AGREEMENT FOR INTEREST
ON PAST-DUE PRINCIPAL OWED ON THE LOAN BUT NEVER IN EXCESS OF THE MAXIMUM
NONUSURIOUS AMOUNT PERMITTED BY APPLICABLE LAW, WHICH INTEREST SHALL BE PAYABLE
TO HOLDER ON DEMAND FOR ITS OWN ACCOUNT OR THE ACCOUNT OF LENDERS, AS
APPLICABLE; AND ALL SUCH AMOUNTS, TOGETHER WITH SUCH INTEREST THEREON, SHALL
AUTOMATICALLY AND WITHOUT NOTICE BE A PART OF THE SECURED INDEBTEDNESS.  THE
AMOUNT AND NATURE OF ANY EXPENSE BY HOLDER OR LENDERS HEREUNDER AND THE TIME
WHEN PAID SHALL BE FULLY ESTABLISHED BY THE CERTIFICATE OF HOLDER OR ANY OF
HOLDER’S OFFICERS OR AGENTS.


 


SECTION 2.3             ABSENCE OF OBLIGATIONS OF HOLDER AND LENDERS WITH
RESPECT TO PROPERTY.  NOTWITHSTANDING ANYTHING IN THIS DEED OF TRUST TO THE
CONTRARY, INCLUDING THE DEFINITION OF “PROPERTY” AND/OR THE PROVISIONS OF
ARTICLE 3 HEREOF, (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PROPERTY IS
COMPOSED OF GRANTOR’S RIGHTS, TITLE AND INTERESTS THEREIN BUT NOT GRANTOR’S
OBLIGATIONS, DUTIES OR LIABILITIES PERTAINING THERETO, (II) HOLDER AND LENDERS
NEITHER ASSUME NOR SHALL HAVE ANY OBLIGATIONS, DUTIES OR LIABILITIES IN
CONNECTION WITH ANY PORTION OF THE ITEMS DESCRIBED IN THE DEFINITION OF
“PROPERTY” HEREIN, EITHER PRIOR TO OR AFTER OBTAINING TITLE TO SUCH PROPERTY,
WHETHER BY FORECLOSURE SALE, THE GRANTING OF A DEED IN LIEU OF FORECLOSURE OR
OTHERWISE, AND (III) HOLDER MAY, AT ANY TIME PRIOR TO OR AFTER THE ACQUISITION
OF TITLE TO ANY PORTION OF THE PROPERTY AS ABOVE DESCRIBED, ADVISE ANY PARTY IN
WRITING AS TO THE EXTENT OF HOLDER’S AND LENDERS’ INTEREST THEREIN AND/OR
EXPRESSLY DISAFFIRM IN WRITING ANY RIGHTS, INTERESTS, OBLIGATIONS, DUTIES AND/OR
LIABILITIES WITH RESPECT TO SUCH PROPERTY OR MATTERS RELATED THERETO.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IT IS UNDERSTOOD AND AGREED THAT
NEITHER HOLDER NOR LENDERS SHALL HAVE ANY OBLIGATIONS, DUTIES OR LIABILITIES
PRIOR TO OR AFTER ACQUISITION OF TITLE TO ANY PORTION OF THE PROPERTY, AS LESSEE
UNDER ANY LEASE OR PURCHASER OR SELLER UNDER ANY CONTRACT OR OPTION UNLESS
HOLDER ELECTS OTHERWISE BY WRITTEN NOTIFICATION.


 


SECTION 2.4             AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF
ATTORNEY.  GRANTOR HEREBY AUTHORIZES HOLDER AT ANY TIME AND FROM TIME TO TIME TO
FILE ANY INITIAL FINANCING STATEMENTS, AMENDMENTS THERETO AND CONTINUATION
STATEMENTS AS AUTHORIZED BY APPLICABLE LAW, REQUIRED BY HOLDER TO ESTABLISH OR
MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY INTERESTS GRANTED
BY THIS DEED OF TRUST.  FOR PURPOSES OF SUCH FILINGS, GRANTOR AGREES TO FURNISH
ANY INFORMATION REQUESTED BY HOLDER PROMPTLY UPON REQUEST BY HOLDER.  GRANTOR
ALSO RATIFIES ITS AUTHORIZATION FOR HOLDER TO HAVE FILED ANY LIKE INITIAL
FINANCING STATEMENTS, AMENDMENTS THERETO OR CONTINUATION STATEMENTS IF FILED
PRIOR TO THE DATE OF THIS DEED OF TRUST.  GRANTOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS HOLDER AND ANY OFFICER OR AGENT OF HOLDER, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEYS-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF GRANTOR OR IN GRANTOR’S OWN NAME
TO EXECUTE IN GRANTOR’S NAME ANY SUCH DOCUMENTS AND TO OTHERWISE CARRY OUT THE
PURPOSES OF THIS SECTION 2.4, TO THE EXTENT THAT

 

19

--------------------------------------------------------------------------------


 


GRANTOR’S AUTHORIZATION ABOVE IS NOT SUFFICIENT.  TO THE EXTENT PERMITTED BY
LAW, GRANTOR HEREBY RATIFIES ALL ACTS SAID ATTORNEYS-IN-FACT HAVE LAWFULLY DONE
IN THE PAST OR SHALL LAWFULLY DO OR CAUSE TO BE DONE IN THE FUTURE BY VIRTUE
HEREOF.  THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE.


 

ARTICLE 3

Assignment of Rents and Leases


 


SECTION 3.1             ASSIGNMENT.  TO SECURE THE OBLIGATIONS OF BORROWERS
UNDER THE LOAN DOCUMENTS AND ALL MATTERS AND INDEBTEDNESS CONSTITUTING THE
SECURED INDEBTEDNESS, GRANTOR HEREBY ASSIGNS TO ADMINISTRATIVE AGENT FOR THE
RATABLE BENEFIT OF ITSELF AND LENDERS ALL RENTS AND ALL OF GRANTOR’S RIGHTS IN
AND UNDER ALL LEASES.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
DEFAULT, ADMINISTRATIVE AGENT AND ANY OTHER HOLDER SHALL HAVE THE RIGHT, POWER
AND AUTHORITY TO COLLECT ANY AND ALL RENTS ON BEHALF OF ITSELF AND LENDERS. 
WHILE ANY DEFAULT IS CONTINUING, ALL RENTS SHALL BE PAID DIRECTLY TO HOLDER AND
NOT THROUGH GRANTOR, ALL WITHOUT THE NECESSITY OF ANY FURTHER ACTION BY HOLDER,
INCLUDING ANY ACTION TO OBTAIN POSSESSION OF THE LAND, IMPROVEMENTS OR ANY OTHER
PORTION OF THE PROPERTY OR ANY ACTION FOR THE APPOINTMENT OF A RECEIVER. 
GRANTOR HEREBY AUTHORIZES AND DIRECTS THE TENANTS UNDER THE LEASES TO PAY RENTS
TO HOLDER UPON WRITTEN DEMAND BY HOLDER, WITHOUT FURTHER CONSENT OF GRANTOR,
WITHOUT ANY OBLIGATION OF SUCH TENANTS TO DETERMINE WHETHER A DEFAULT HAS IN
FACT OCCURRED AND REGARDLESS OF WHETHER HOLDER HAS TAKEN POSSESSION OF ANY
PORTION OF THE PROPERTY, AND THE TENANTS MAY RELY UPON ANY WRITTEN STATEMENT
DELIVERED BY HOLDER TO THE TENANTS.  ANY SUCH PAYMENTS TO HOLDER SHALL
CONSTITUTE PAYMENTS TO GRANTOR UNDER THE LEASES, AND GRANTOR HEREBY IRREVOCABLY
APPOINTS HOLDER AS ITS ATTORNEY-IN-FACT, WHICH POWER OF ATTORNEY IS WITH FULL
POWER OF SUBSTITUTION AND COUPLED WITH AN INTEREST, TO DO ALL THINGS DURING THE
CONTINUANCE OF A DEFAULT, WHICH GRANTOR MIGHT OTHERWISE DO WITH RESPECT TO THE
PROPERTY AND THE LEASES THEREON, INCLUDING:  (A) DEMANDING, RECEIVING AND
ENFORCING PAYMENT OF ANY AND ALL RENTS; (B) GIVING RECEIPTS, RELEASES AND
SATISFACTIONS FOR ANY AND ALL RENTS; (C) SUING EITHER IN THE NAME OF GRANTOR OR
IN HOLDER’S OWN NAME ON BEHALF OF ITSELF AND LENDERS FOR ANY AND ALL RENTS;
(D) APPLYING THE NET PROCEEDS OF ANY AND ALL RENTS COLLECTED BY HOLDER, AFTER
DEDUCTING ALL EXPENSES OF COLLECTION, INCLUDING ATTORNEYS’ FEES AND EXPENSES, TO
THE SECURED INDEBTEDNESS IN SUCH ORDER AND MANNER AS HOLDER MAY ELECT AND/OR TO
THE OPERATION AND MANAGEMENT OF THE PROPERTY, INCLUDING THE PAYMENT OF
MANAGEMENT, BROKERAGE AND ATTORNEYS’ FEES AND EXPENSES (INCLUDING REASONABLE
RESERVES FOR ANTICIPATED EXPENSES), OR AT THE OPTION OF HOLDER, HOLDING THE SAME
AS SECURITY FOR THE PAYMENT OF THE SECURED INDEBTEDNESS; (E) LEASING, IN THE
NAME OF GRANTOR, THE WHOLE OR ANY PART OF THE PROPERTY WHICH MAY BECOME VACANT;
(F) EMPLOYING AGENTS FOR SUCH LEASING AND PAYING SUCH AGENTS REASONABLE
COMPENSATION FOR THEIR SERVICES; AND (G) REQUIRING GRANTOR TO DELIVER TO HOLDER
ALL SECURITY DEPOSITS AND EXECUTED ORIGINALS OF ALL LEASES AND COPIES OF ALL
RECORDS RELATING THERETO.  HOLDER MAY TAKE ANY OR ALL OF THE FOREGOING ACTIONS
WITH OR WITHOUT TAKING POSSESSION OF ANY PORTION OF THE PROPERTY OR TAKING ANY
ACTION WITH RESPECT TO SUCH POSSESSION.  THE ASSIGNMENT CONTAINED IN THIS
SECTION 3.1 SHALL BECOME NULL AND VOID UPON THE RECONVEYANCE OF THIS DEED OF
TRUST.


 


SECTION 3.2             COVENANTS, REPRESENTATIONS AND WARRANTIES CONCERNING
LEASES AND RENTS.


 

Grantor covenants, represents and warrants that:

 

20

--------------------------------------------------------------------------------


 


(A)           GRANTOR HAS GOOD TITLE TO, AND IS THE OWNER OF THE ENTIRE
LANDLORD’S INTEREST IN, THE LEASES AND RENTS HEREBY ASSIGNED AND HAS AUTHORITY
TO ASSIGN THEM;


 


(B)           ALL LEASES ARE VALID AND ENFORCEABLE, AND IN FULL FORCE AND
EFFECT, AND ARE UNMODIFIED EXCEPT AS STATED THEREIN;


 


(C)           GRANTOR IS NOT IN DEFAULT UNDER ANY LEASE (AND NO EVENT HAS
OCCURRED WHICH WITH THE PASSAGE OF TIME OR NOTICE OR BOTH WOULD RESULT IN A
DEFAULT UNDER ANY LEASE) AND IS NOT THE SUBJECT OF ANY PETITION, CASE,
PROCEEDING OR OTHER ACTION PURSUANT TO ANY DEBTOR RELIEF LAW;


 


(D)           TO GRANTOR’S KNOWLEDGE, NO TENANT IN THE PROPERTY IS IN DEFAULT
UNDER ITS LEASE (AND NO EVENT HAS OCCURRED WHICH WITH THE PASSAGE OF TIME OR
NOTICE OR BOTH WOULD RESULT IN A DEFAULT UNDER ITS LEASE) OR IS THE SUBJECT OF
ANY PETITION, CASE, PROCEEDING OR OTHER ACTION PURSUANT TO ANY DEBTOR RELIEF
LAW;


 


(E)           UNLESS OTHERWISE STATED IN A PERMITTED ENCUMBRANCE, NO RENTS OR
LEASES HAVE BEEN OR WILL BE ASSIGNED, MORTGAGED, PLEDGED OR OTHERWISE ENCUMBERED
AND NO OTHER PERSON HAS ACQUIRED OR WILL ACQUIRE ANY RIGHT, TITLE OR INTEREST IN
SUCH RENTS OR LEASES;


 


(F)            NO RENTS HAVE BEEN WAIVED, RELEASED, DISCOUNTED, SET OFF OR
COMPROMISED;


 


(G)           EXCEPT AS STATED IN THE LEASES, GRANTOR HAS NOT RECEIVED ANY FUNDS
OR DEPOSITS FROM ANY TENANT FOR WHICH CREDIT HAS NOT ALREADY BEEN MADE ON
ACCOUNT OF ACCRUED RENTS;


 


(H)           GRANTOR SHALL PERFORM ALL OF ITS OBLIGATIONS UNDER THE LEASES AND
ENFORCE THE TENANTS’ OBLIGATIONS UNDER THE LEASES TO THE EXTENT ENFORCEMENT IS
PRUDENT UNDER THE CIRCUMSTANCES;


 


(I)            GRANTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER,
WAIVE, RELEASE, DISCOUNT, SET OFF, COMPROMISE, REDUCE OR DEFER ANY RENT, RECEIVE
OR COLLECT RENTS MORE THAN ONE (1) MONTH IN ADVANCE, GRANT ANY RENT-FREE PERIOD
TO ANY TENANT, REDUCE ANY LEASE TERM OR WAIVE, RELEASE OR OTHERWISE MODIFY ANY
OTHER MATERIAL OBLIGATION UNDER ANY LEASE, RENEW OR EXTEND ANY LEASE EXCEPT IN
ACCORDANCE WITH A RIGHT OF THE TENANT THERETO IN SUCH LEASE, APPROVE OR CONSENT
TO AN ASSIGNMENT OF A LEASE OR A SUBLETTING OF ANY PART OF THE PREMISES COVERED
BY A LEASE, OR SETTLE OR COMPROMISE ANY CLAIM AGAINST A TENANT UNDER A LEASE IN
BANKRUPTCY, IN ANY OTHER PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAW OR
OTHERWISE;


 


(J)            GRANTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER,
TERMINATE OR CONSENT TO THE CANCELLATION OR SURRENDER OF ANY LEASE HAVING AN
UNEXPIRED TERM OF ONE (1) YEAR OR MORE;


 


(K)           GRANTOR WILL NOT EXECUTE ANY LEASE EXCEPT IN ACCORDANCE WITH THE
LOAN DOCUMENTS AND FOR ACTUAL OCCUPANCY BY THE TENANT THEREUNDER;


 


(L)            GRANTOR SHALL GIVE PROMPT NOTICE TO HOLDER, AS SOON AS GRANTOR
FIRST OBTAINS NOTICE, OF ANY CLAIM, OR THE COMMENCEMENT OF ANY ACTION, BY ANY
TENANT OR SUBTENANT UNDER OR WITH RESPECT TO A LEASE REGARDING ANY CLAIMED
DAMAGE, DEFAULT, DIMINUTION OF OR OFFSET AGAINST RENT, CANCELLATION OF THE
LEASE, OR CONSTRUCTIVE EVICTION, AND GRANTOR SHALL DEFEND, AT GRANTOR’S

 

21

--------------------------------------------------------------------------------


 


EXPENSE, ANY PROCEEDING PERTAINING TO ANY LEASE, INCLUDING, IF HOLDER SO
REQUESTS, ANY SUCH PROCEEDING IF HOLDER AND/OR LENDERS ARE PARTIES THERETO;


 


(M)          PROMPTLY UPON REQUEST BY HOLDER AND UPON THE OCCURRENCE OF A
DEFAULT, GRANTOR SHALL DELIVER TO HOLDER ALL SECURITY DEPOSITS AND EXECUTED
ORIGINALS OF ALL LEASES AND COPIES OF ALL RECORDS RELATING THERETO;


 


(N)           THERE SHALL BE NO MERGER OF THE LEASEHOLD ESTATES CREATED BY THE
LEASES, WITH THE FEE ESTATE OF THE LAND WITHOUT THE PRIOR WRITTEN CONSENT OF
HOLDER; AND


 


(O)           HOLDER, ON BEHALF OF ITSELF AND LENDERS, MAY AT ANY TIME AND FROM
TIME TO TIME BY SPECIFIC WRITTEN INSTRUMENT INTENDED FOR THE PURPOSE,
UNILATERALLY SUBORDINATE THE LIEN OF THIS DEED OF TRUST TO ANY LEASE, WITHOUT
JOINDER OR CONSENT OF OR NOTICE TO GRANTOR, ANY TENANT OR ANY OTHER PERSON, AND
NOTICE IS HEREBY GIVEN TO EACH TENANT UNDER A LEASE OF SUCH RIGHT TO
SUBORDINATE.  NO SUCH SUBORDINATION SHALL CONSTITUTE A SUBORDINATION TO ANY LIEN
OR OTHER ENCUMBRANCE, WHENEVER ARISING, OR IMPROVE THE RIGHT OF ANY JUNIOR
LIENHOLDER, AND NOTHING HEREIN SHALL BE CONSTRUED AS SUBORDINATING THIS DEED OF
TRUST TO ANY LEASE.


 


SECTION 3.3             NO LIABILITY OF HOLDER OR LENDERS.  HOLDER AND LENDERS
NEITHER HAVE NOR ASSUME ANY OBLIGATIONS AS LESSOR OR LANDLORD WITH RESPECT TO
ANY LEASE.  ADMINISTRATIVE AGENT’S ACCEPTANCE OF THIS ASSIGNMENT ON BEHALF OF
ITSELF AND LENDERS SHALL NOT BE DEEMED TO CONSTITUTE ANY HOLDER OR ANY LENDER A
“MORTGAGEE IN POSSESSION,” NOR SHALL SUCH ACCEPTANCE OBLIGATE HOLDER OR ANY
LENDER TO APPEAR IN OR DEFEND ANY PROCEEDING RELATING TO ANY LEASE OR TO THE
PROPERTY, OR TO TAKE ANY ACTION HEREUNDER, EXPEND ANY MONEY, INCUR ANY EXPENSES,
PERFORM ANY OBLIGATION OR LIABILITY UNDER ANY LEASE, OR ASSUME ANY OBLIGATION
FOR ANY DEPOSIT DELIVERED TO GRANTOR BY ANY TENANT AND NOT AS SUCH DELIVERED TO
AND ACCEPTED BY HOLDER.  NEITHER HOLDER NOR LENDERS SHALL BE LIABLE FOR ANY
INJURY OR DAMAGE TO PERSON OR PROPERTY IN OR ABOUT THE PROPERTY, OR FOR HOLDER’S
FAILURE TO COLLECT OR TO EXERCISE DILIGENCE IN COLLECTING RENTS, BUT HOLDER AND
LENDERS SHALL BE ACCOUNTABLE ONLY FOR RENTS THAT THEY SHALL ACTUALLY RECEIVE. 
NEITHER THE ASSIGNMENT OF LEASES AND RENTS, NOR ENFORCEMENT OF THE RIGHTS OF
HOLDER AND LENDERS REGARDING LEASES AND RENTS (INCLUDING COLLECTION OF RENTS),
NOR POSSESSION OF THE PROPERTY BY HOLDER OR LENDERS, NOR HOLDER’S CONSENT TO OR
APPROVAL OF ANY LEASE (NOR ALL OF THE SAME), SHALL RENDER HOLDER OR ANY LENDER
LIABLE ON ANY OBLIGATION UNDER OR WITH RESPECT TO ANY LEASE OR CONSTITUTE
AFFIRMATION OF, OR ANY SUBORDINATION TO, ANY LEASE, OCCUPANCY, USE OR OPTION.


 


SECTION 3.4             RIGHTS CUMULATIVE.  THE POWERS AND RIGHTS OF HOLDER AND
LENDERS UNDER THIS ARTICLE 3 SHALL BE CUMULATIVE OF ALL OTHER POWERS AND RIGHTS
OF HOLDER AND LENDERS UNDER THE LOAN DOCUMENTS OR OTHERWISE.  SUCH POWERS AND
RIGHTS GRANTED IN THIS ARTICLE 3 SHALL BE IN ADDITION TO THE OTHER REMEDIES
PROVIDED FOR IN THIS DEED OF TRUST UPON THE OCCURRENCE OF A DEFAULT AND MAY BE
EXERCISED INDEPENDENTLY OF OR CONCURRENTLY WITH ANY OF SAID REMEDIES.  IF HOLDER
OR LENDERS SEEK OR OBTAIN ANY JUDICIAL RELIEF REGARDING RENTS OR LEASES, THE
SAME SHALL IN NO WAY PREVENT THE CONCURRENT OR SUBSEQUENT EMPLOYMENT OF ANY
OTHER APPROPRIATE RIGHTS OR REMEDIES NOR SHALL THE SAME CONSTITUTE AN ELECTION
OF JUDICIAL RELIEF FOR ANY FORECLOSURE OR ANY OTHER PURPOSE.

 

22

--------------------------------------------------------------------------------

 

ARTICLE 4
Default

 


SECTION 4.1        EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING SHALL BE A DEFAULT UNDER THIS DEED OF TRUST (“DEFAULT”):


 


(A)           NONPERFORMANCE OF COVENANTS.  ANY COVENANT, AGREEMENT OR CONDITION
OF THIS DEED OF TRUST (OTHER THAN COVENANTS OTHERWISE ADDRESSED IN ANOTHER
CLAUSE OF THIS SECTION 4.1) IS NOT FULLY AND TIMELY PERFORMED, OBSERVED OR KEPT,
AND SUCH FAILURE IS NOT CURED WITHIN THE APPLICABLE NOTICE AND CURE PERIOD (IF
ANY) PROVIDED FOR HEREIN.


 


(B)           DEFAULT UNDER OTHER LOAN DOCUMENTS / CROSS-DEFAULT.  A DEFAULT
OCCURS UNDER ANY OTHER LOAN DOCUMENT, SPECIFICALLY INCLUDING ANY DEFAULT
PURSUANT TO ANY OF THE FOLLOWING DEEDS OF TRUST GRANTED TO TRUSTEE, IN FAVOR OF
THE ADMINISTRATIVE AGENT, FOR ITS OWN BENEFIT AND FOR THE BENEFIT OF ANY OTHER
LENDER(S):


 

·                  That certain First Lien Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing dated of even date herewith
and granted by Alta Hollywood Hospitals, Inc., as grantor thereunder,
encumbering properties located at 6245 De Longpre Avenue and 6228 Leland Way;

 

·                  That certain First Lien Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing dated of even date herewith
and granted by Alta Los Angeles Hospitals, Inc., as grantor thereunder,
encumbering properties located at 13222 Bloomfield Avenue;

 

·                  That certain First Lien Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing dated of even date herewith
and granted by Alta Los Angeles Hospitals, Inc., as grantor thereunder,
encumbering properties located at 4081, 4059 and 4125 East Olympic Boulevard;

 


(C)           TRANSFER OF THE PROPERTY.  ANY TRANSFER OCCURS WITH RESPECT TO ALL
OR ANY PART OF THE PROPERTY OR ANY INTEREST THEREIN, EXCEPT FOR:  (I) SALES OR
TRANSFERS OF ITEMS OF THE ACCESSORIES WHICH HAVE BECOME OBSOLETE OR WORN BEYOND
PRACTICAL USE AND WHICH HAVE BEEN REPLACED BY ADEQUATE SUBSTITUTES OWNED BY
GRANTOR, HAVING A VALUE EQUAL TO OR GREATER THAN THE REPLACED ITEMS WHEN NEW;
AND (II) THE GRANT, IN THE ORDINARY COURSE OF BUSINESS, OF A LEASEHOLD INTEREST
IN A PART OF THE IMPROVEMENTS TO A TENANT FOR OCCUPANCY, NOT CONTAINING A RIGHT
OR OPTION TO PURCHASE AND NOT IN CONTRAVENTION OF ANY PROVISION OF THIS DEED OF
TRUST OR OF ANY OTHER LOAN DOCUMENT.  HOLDER MAY, IN ITS SOLE DISCRETION, WAIVE
A DEFAULT UNDER THIS CLAUSE (C), BUT IT SHALL HAVE NO OBLIGATION TO DO SO.  ANY
WAIVER WILL BE CONDITIONED UPON THE GRANTEE’S INTEGRITY, REPUTATION, CHARACTER,
CREDITWORTHINESS AND MANAGEMENT ABILITY BEING SATISFACTORY TO HOLDER IN ITS SOLE
JUDGMENT, AND MAY ALSO BE CONDITIONED UPON SUCH ONE OR MORE OF THE FOLLOWING, IF
ANY, THAT HOLDER MAY REQUIRE:  THE EXECUTION BY THE GRANTEE OF A WRITTEN
ASSUMPTION AGREEMENT PRIOR TO SUCH TRANSFER CONTAINING SUCH TERMS AS HOLDER MAY
REQUIRE; THE RECEIPT BY HOLDER AND LENDERS OF A PRINCIPAL PAYDOWN ON THE LOAN;
THE RECEIPT BY HOLDER AND LENDERS OF AN ASSUMPTION FEE; THE REIMBURSEMENT OF ALL
OF THE EXPENSES INCURRED BY HOLDER AND LENDERS IN CONNECTION WITH SUCH TRANSFER,
INCLUDING ATTORNEYS’ FEES; AND ANY MODIFICATION OF THE LOAN DOCUMENTS AS HOLDER
MAY REQUIRE, INCLUDING AN INCREASE IN THE RATE OF INTEREST PAYABLE UNDER THE
LOAN AND/OR A MODIFICATION OF THE TERMS OF THE LOAN.  NOTICE - THE SECURED
INDEBTEDNESS IS SUBJECT TO

 

23

--------------------------------------------------------------------------------


 


ACCELERATION IN THE EVENT OF A TRANSFER WHICH IS PROHIBITED UNDER THIS CLAUSE
(C).


 


(D)           TRANSFER OF INTERESTS IN GRANTOR.  (I) IF GRANTOR IS A
CORPORATION, A TRANSFER OCCURS WITH RESPECT TO SHARES POSSESSING, IN THE
AGGREGATE, MORE THAN FIFTY PERCENT (50%) OF THE VOTING POWER WITHOUT THE PRIOR
WRITTEN CONSENT OF HOLDER; (II) IF GRANTOR IS A PARTNERSHIP OR JOINT VENTURE, A
TRANSFER OCCURS WITH RESPECT TO MORE THAN FIFTY PERCENT (50%) OF THE PARTNERSHIP
OR JOINT VENTURE INTERESTS IN THE AGGREGATE, OR ANY GENERAL PARTNER OR JOINT
VENTURER WITHDRAWS OR IS REMOVED OR ADMITTED WITHOUT THE PRIOR WRITTEN CONSENT
OF HOLDER; OR (III) IF GRANTOR IS A LIMITED LIABILITY COMPANY, A TRANSFER OCCURS
WITH RESPECT TO MORE THAN FIFTY PERCENT (50%) OF THE VOTING POWER OR OWNERSHIP
INTERESTS, IN EITHER CASE IN THE AGGREGATE, OR ANY MANAGING MEMBER WITHDRAWS OR
IS REMOVED OR ADMITTED WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER.  NOTICE -
THE SECURED INDEBTEDNESS IS SUBJECT TO ACCELERATION IN THE EVENT OF A TRANSFER
WHICH IS PROHIBITED UNDER THIS CLAUSE (D).


 


(E)           GRANT OF EASEMENT, ETC.  WITHOUT THE PRIOR WRITTEN CONSENT OF
HOLDER, GRANTOR GRANTS ANY EASEMENT OR DEDICATION, OR FILES ANY PLAT,
CONDOMINIUM DECLARATION OR RESTRICTION, OR OTHERWISE ENCUMBERS THE PROPERTY, OR
SEEKS OR PERMITS ANY ZONING RECLASSIFICATION OR VARIANCE, UNLESS SUCH ACTION IS
EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS OR DOES NOT AFFECT THE PROPERTY.


 


(F)            ABANDONMENT.  THE OWNER OF THE PROPERTY ABANDONS ANY OF THE
PROPERTY.


 


(G)           DEFAULT UNDER OTHER LIEN.  A DEFAULT OR EVENT OF DEFAULT OCCURS
UNDER ANY LIEN, SECURITY INTEREST OR ASSIGNMENT COVERING THE PROPERTY OR ANY
PART THEREOF (WHETHER OR NOT HOLDER AND LENDERS HAVE CONSENTED, AND WITHOUT
HEREBY IMPLYING ANY CONSENT BY HOLDER OR LENDERS, TO ANY SUCH LIEN, SECURITY
INTEREST OR ASSIGNMENT NOT CREATED HEREUNDER), OR THE HOLDER OF ANY SUCH LIEN,
SECURITY INTEREST OR ASSIGNMENT DECLARES A DEFAULT OR INSTITUTES FORECLOSURE OR
OTHER PROCEEDINGS FOR THE ENFORCEMENT OF ITS REMEDIES THEREUNDER.


 


(H)           DESTRUCTION.  THE PROPERTY IS SO DEMOLISHED, DESTROYED OR DAMAGED
THAT IN THE REASONABLE OPINION OF HOLDER, IT CANNOT BE RESTORED OR REBUILT WITH
AVAILABLE FUNDS TO A PROFITABLE CONDITION WITHIN A REASONABLE PERIOD OF TIME AND
IN ANY EVENT PRIOR TO THE FINAL MATURITY DATE OF THE LOAN.


 


(I)            CONDEMNATION.  (I) ANY GOVERNMENTAL AUTHORITY REQUIRES OR
COMMENCES ANY PROCEEDING FOR THE DEMOLITION OF ANY BUILDING OR STRUCTURE
COMPRISING A PART OF THE PREMISES, OR (II) THERE IS COMMENCED ANY PROCEEDING TO
CONDEMN OR OTHERWISE TAKE PURSUANT TO THE POWER OF EMINENT DOMAIN, OR A CONTRACT
FOR SALE OR A CONVEYANCE IN LIEU OF SUCH A TAKING IS EXECUTED WHICH PROVIDES FOR
THE TRANSFER OF, A MATERIAL PORTION OF THE PREMISES, INCLUDING THE TAKING (OR
TRANSFER IN LIEU THEREOF) OF ANY PORTION WHICH WOULD RESULT IN THE BLOCKAGE OR
SUBSTANTIAL IMPAIRMENT OF ACCESS OR UTILITY SERVICE TO THE IMPROVEMENTS OR WHICH
WOULD CAUSE THE PREMISES TO FAIL TO COMPLY WITH ANY LEGAL REQUIREMENT.


 


SECTION 4.2             NOTICE AND CURE.  IF ANY PROVISION OF THIS DEED OF TRUST
OR ANY OTHER LOAN DOCUMENT PROVIDES FOR HOLDER TO GIVE TO GRANTOR ANY NOTICE
REGARDING A DEFAULT OR INCIPIENT DEFAULT, THEN IF HOLDER SHALL FAIL TO GIVE SUCH
NOTICE TO GRANTOR AS PROVIDED, THE SOLE AND EXCLUSIVE REMEDY OF GRANTOR FOR SUCH
FAILURE SHALL BE TO SEEK APPROPRIATE EQUITABLE RELIEF TO ENFORCE THE

 

24

--------------------------------------------------------------------------------


 


AGREEMENT TO GIVE SUCH NOTICE AND TO HAVE ANY ACCELERATION OF THE MATURITY OF
THE LOAN AND THE SECURED INDEBTEDNESS POSTPONED OR REVOKED AND FORECLOSURE
PROCEEDINGS IN CONNECTION THEREWITH DELAYED OR TERMINATED PENDING OR UPON THE
CURING OF SUCH DEFAULT IN THE MANNER AND DURING THE PERIOD OF TIME PERMITTED BY
SUCH AGREEMENT, IF ANY, AND GRANTOR SHALL HAVE NO RIGHT TO DAMAGES OR ANY OTHER
TYPE OF RELIEF NOT HEREIN SPECIFICALLY SET OUT AGAINST HOLDER OR LENDERS, ALL OF
WHICH DAMAGES OR OTHER RELIEF ARE HEREBY WAIVED BY GRANTOR.  NOTHING HEREIN OR
IN ANY OTHER LOAN DOCUMENT SHALL OPERATE OR BE CONSTRUED TO ADD ON OR MAKE
CUMULATIVE ANY CURE OR GRACE PERIODS SPECIFIED IN ANY OF THE LOAN DOCUMENTS.


 

ARTICLE 5
Remedies

 


SECTION 5.1        CERTAIN REMEDIES.  IF A DEFAULT SHALL OCCUR, HOLDER MAY (BUT
SHALL HAVE NO OBLIGATION TO) EXERCISE ANY ONE OR MORE OF THE FOLLOWING REMEDIES,
WITHOUT NOTICE (UNLESS NOTICE IS REQUIRED BY APPLICABLE STATUTE):


 


(A)           ACCELERATION.  HOLDER MAY AT ANY TIME AND FROM TIME TO TIME
DECLARE ANY OR ALL OF THE SECURED INDEBTEDNESS IMMEDIATELY DUE AND PAYABLE AND
SUCH SECURED INDEBTEDNESS SHALL THEREUPON BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF PROTEST, NOTICE OF ACCELERATION
OR OF INTENTION TO ACCELERATE OR ANY OTHER NOTICE OR DECLARATION OF ANY KIND,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWERS, WHICH WAIVER IS HEREBY
ACKNOWLEDGED BY GRANTOR.


 


(B)           ENFORCEMENT OF ASSIGNMENT OF RENTS.  HOLDER MAY TAKE ANY OF THE
ACTIONS DESCRIBED IN ARTICLE 3 WITH OR WITHOUT TAKING POSSESSION OF ANY PORTION
OF THE PROPERTY OR TAKING ANY ACTION WITH RESPECT TO SUCH POSSESSION.


 


(C)           TRUSTEE’S SALE.


 

(I)            HOLDER MAY EXECUTE AND DELIVER TO TRUSTEE WRITTEN DECLARATION OF
DEFAULT AND DEMAND FOR SALE AND WRITTEN NOTICE OF DEFAULT AND OF ELECTION TO
CAUSE ALL OR ANY PART OF THE PROPERTY TO BE SOLD, WHICH NOTICE TRUSTEE SHALL
CAUSE TO BE FILED FOR RECORD; AND AFTER THE LAPSE OF SUCH TIME AS MAY THEN BE
REQUIRED BY LAW FOLLOWING THE RECORDATION OF SUCH NOTICE OF DEFAULT, AND NOTICE
OF SALE HAVING BEEN GIVEN AS THEN REQUIRED BY LAW, TRUSTEE, WITHOUT DEMAND ON
BORROWERS OR GRANTOR, SHALL SELL SUCH PROPERTY AT THE TIME AND PLACE FIXED BY
TRUSTEE IN SUCH NOTICE OF SALE, EITHER AS A WHOLE OR IN SEPARATE PARCELS AND IN
SUCH ORDER AS HOLDER MAY DIRECT (BORROWERS AND GRANTOR EACH WAIVING ANY RIGHT TO
DIRECT THE ORDER OF SALE), AT PUBLIC AUCTION TO THE HIGHEST BIDDER FOR CASH IN
LAWFUL MONEY OF THE UNITED STATES (OR CASH EQUIVALENTS ACCEPTABLE TO TRUSTEE TO
THE EXTENT PERMITTED BY APPLICABLE LAW), PAYABLE AT THE TIME OF SALE.  TRUSTEE
MAY POSTPONE THE SALE OF ALL OR ANY PART OF THE PROPERTY BY PUBLIC ANNOUNCEMENT
AT THE TIME FIXED BY THE PRECEDING POSTPONEMENT.  TRUSTEE SHALL DELIVER TO THE
PURCHASER AT SUCH SALE ITS DEED CONVEYING THE PROPERTY SO SOLD, BUT WITHOUT ANY
COVENANT OR WARRANTY, EXPRESS OR IMPLIED, AND THE RECITALS IN SUCH DEED OF ANY
MATTERS OR FACTS SHALL BE CONCLUSIVE PROOF OF THE TRUTHFULNESS THEREOF.  ANY
PERSON, INCLUDING TRUSTEE, HOLDER OR ANY LENDER, MAY PURCHASE AT SUCH SALE, AND
ANY BID BY HOLDER OR ANY LENDER MAY BE, IN WHOLE OR IN PART, IN THE FORM OF
CANCELLATION OF ALL OR ANY PART OF THE SECURED INDEBTEDNESS.

 

25

--------------------------------------------------------------------------------


 

(II)           THE SALE BY TRUSTEE OF LESS THAN THE WHOLE OF THE PROPERTY SHALL
NOT EXHAUST THE POWER OF SALE HEREIN GRANTED, AND TRUSTEE IS SPECIFICALLY
EMPOWERED TO MAKE SUCCESSIVE SALES UNDER SUCH POWER UNTIL THE WHOLE OF THE
PROPERTY SHALL BE SOLD.  IN THE EVENT ANY SALE HEREUNDER IS NOT COMPLETED OR IS
DEFECTIVE IN THE OPINION OF HOLDER, SUCH SALE SHALL NOT EXHAUST THE POWER OF
SALE HEREUNDER AND HOLDER SHALL HAVE THE RIGHT TO CAUSE A SUBSEQUENT SALE OR
SALES TO BE MADE HEREUNDER.  IF THE PROCEEDS OF ANY SALE OF LESS THAN THE WHOLE
OF THE PROPERTY SHALL BE LESS THAN THE AGGREGATE OF THE SECURED INDEBTEDNESS AND
THE EXPENSE OF EXECUTING THIS TRUST AS PROVIDED HEREIN, THIS DEED OF TRUST AND
THE LIEN HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT AS TO THE UNSOLD PORTION
OF THE PROPERTY JUST AS THOUGH NO SALE HAD BEEN MADE; PROVIDED, HOWEVER, THAT
NEITHER BORROWERS NOR GRANTOR SHALL HAVE ANY RIGHT TO REQUIRE THE SALE OF LESS
THAN THE WHOLE OF THE PROPERTY BUT HOLDER SHALL HAVE THE RIGHT, AT ITS SOLE
ELECTION, TO REQUEST TRUSTEE TO SELL LESS THAN THE WHOLE OF THE PROPERTY.

 

(III)          TRUSTEE MAY, AFTER ANY REQUEST OR DIRECTION BY HOLDER, SELL NOT
ONLY THE REAL PROPERTY BUT ALSO THE COLLATERAL AND OTHER INTERESTS WHICH ARE A
PART OF THE PROPERTY, OR ANY PART THEREOF, AS A UNIT AND AS A PART OF A SINGLE
SALE, OR MAY SELL ANY PART OF THE PROPERTY SEPARATELY FROM THE REMAINDER OF THE
PROPERTY.  IT SHALL NOT BE NECESSARY FOR TRUSTEE TO HAVE TAKEN POSSESSION OF ANY
PART OF THE PROPERTY OR TO HAVE PRESENT OR TO EXHIBIT AT ANY SALE ANY OF THE
COLLATERAL.

 

(IV)          AFTER EACH SALE, TRUSTEE SHALL RECEIVE THE PROCEEDS OF SAID SALE
AND APPLY THE SAME AS HEREIN PROVIDED.  PAYMENT OF THE PURCHASE PRICE TO TRUSTEE
SHALL SATISFY THE OBLIGATION OF PURCHASER AT SUCH SALE THEREFOR, AND SUCH
PURCHASER SHALL NOT BE RESPONSIBLE FOR THE APPLICATION THEREOF.

 

(V)           TRUSTEE OR ITS SUCCESSOR OR SUBSTITUTE MAY APPOINT OR DELEGATE ANY
ONE OR MORE PERSONS AS AGENT TO PERFORM ANY ACT OR ACTS NECESSARY OR INCIDENT TO
ANY SALE HELD BY TRUSTEE, INCLUDING THE POSTING OF NOTICES AND THE CONDUCT OF
SALE, BUT IN THE NAME AND ON BEHALF OF TRUSTEE, ITS SUCCESSOR OR SUBSTITUTE.  IF
TRUSTEE OR ITS SUCCESSOR OR SUBSTITUTE SHALL HAVE GIVEN NOTICE OF SALE
HEREUNDER, ANY SUCCESSOR OR SUBSTITUTE TRUSTEE THEREAFTER APPOINTED MAY COMPLETE
THE SALE AND THE CONVEYANCE OF THE PROPERTY PURSUANT THERETO AS IF SUCH NOTICE
HAD BEEN GIVEN BY THE SUCCESSOR OR SUBSTITUTE TRUSTEE CONDUCTING THE SALE.

 


(D)           UNIFORM COMMERCIAL CODE.  WITHOUT LIMITATION OF ANY RIGHTS OF
ENFORCEMENT OF HOLDER AND LENDERS WITH RESPECT TO THE COLLATERAL OR ANY PART
THEREOF IN ACCORDANCE WITH THE PROCEDURES FOR FORECLOSURE OF REAL ESTATE, HOLDER
MAY EXERCISE ITS RIGHTS OF ENFORCEMENT WITH RESPECT TO THE COLLATERAL OR ANY
PART THEREOF UNDER THE CALIFORNIA UNIFORM COMMERCIAL CODE, AS IN EFFECT FROM
TIME TO TIME (OR UNDER THE UNIFORM COMMERCIAL CODE IN FORCE, FROM TIME TO TIME,
IN ANY OTHER STATE TO THE EXTENT THE SAME IS APPLICABLE LAW) AND IN CONJUNCTION
WITH, IN ADDITION TO OR IN SUBSTITUTION FOR THOSE RIGHTS AND REMEDIES: 
(I) HOLDER MAY ENTER UPON GRANTOR’S PREMISES TO TAKE POSSESSION OF, ASSEMBLE AND
COLLECT THE COLLATERAL OR, TO THE EXTENT AND FOR THOSE ITEMS OF THE COLLATERAL
PERMITTED UNDER APPLICABLE LAW, TO RENDER IT UNUSABLE; (II) HOLDER MAY REQUIRE
GRANTOR TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE AT A PLACE HOLDER
DESIGNATES WHICH IS MUTUALLY CONVENIENT TO ALLOW HOLDER TO TAKE POSSESSION OR
DISPOSE OF THE COLLATERAL; (III) WRITTEN NOTICE MAILED TO GRANTOR AS PROVIDED
HEREIN AT LEAST FIVE (5) DAYS PRIOR TO THE DATE OF PUBLIC SALE OF THE COLLATERAL
OR PRIOR TO THE DATE ON WHICH PRIVATE SALE OF THE COLLATERAL WILL BE MADE SHALL
CONSTITUTE REASONABLE NOTICE; PROVIDED THAT, IF HOLDER FAILS TO COMPLY WITH THIS
CLAUSE (III) IN ANY RESPECT, THE

 

26

--------------------------------------------------------------------------------


 


LIABILITY OF HOLDER AND LENDERS FOR SUCH FAILURE SHALL BE LIMITED TO THE
LIABILITY (IF ANY) IMPOSED ON THEM AS A MATTER OF LAW UNDER THE CALIFORNIA
UNIFORM COMMERCIAL CODE, AS IN EFFECT FROM TIME TO TIME (OR UNDER THE UNIFORM
COMMERCIAL CODE, IN FORCE FROM TIME TO TIME, IN ANY OTHER STATE TO THE EXTENT
THE SAME IS APPLICABLE LAW); (IV) ANY SALE MADE PURSUANT TO THE PROVISIONS OF
THIS CLAUSE (D) SHALL BE DEEMED TO HAVE BEEN A PUBLIC SALE CONDUCTED IN A
COMMERCIALLY REASONABLE MANNER IF HELD CONTEMPORANEOUSLY WITH AND UPON THE SAME
NOTICE AS REQUIRED FOR THE SALE OF THE PROPERTY UNDER POWER OF SALE AS PROVIDED
IN CLAUSE (C) ABOVE IN THIS SECTION 5.1; (V) IN THE EVENT OF A FORECLOSURE SALE,
WHETHER MADE BY TRUSTEE UNDER THE TERMS HEREOF, OR UNDER JUDGMENT OF A COURT,
THE COLLATERAL AND THE OTHER PROPERTY MAY, AT THE OPTION OF HOLDER, BE SOLD AS A
WHOLE; (VI) IT SHALL NOT BE NECESSARY FOR HOLDER TO TAKE POSSESSION OF THE
COLLATERAL OR ANY PART THEREOF PRIOR TO THE TIME THAT ANY SALE PURSUANT TO THE
PROVISIONS OF THIS CLAUSE (D) IS CONDUCTED AND IT SHALL NOT BE NECESSARY FOR THE
COLLATERAL OR ANY PART THEREOF TO BE PRESENT AT THE LOCATION OF SUCH SALE;
(VII) WITH RESPECT TO APPLICATION OF PROCEEDS FROM DISPOSITION OF THE COLLATERAL
UNDER SECTION 5.2 HEREOF, THE COSTS AND EXPENSES INCIDENT TO DISPOSITION SHALL
INCLUDE THE REASONABLE EXPENSES OF RETAKING, HOLDING, PREPARING FOR SALE OR
LEASE, SELLING, LEASING AND THE LIKE AND THE REASONABLE ATTORNEYS’ FEES AND
LEGAL EXPENSES INCURRED BY HOLDER AND LENDERS (INCLUDING THE MARKET VALUE OF
SERVICES PROVIDED BY IN-HOUSE COUNSEL); (VIII) ANY AND ALL STATEMENTS OF FACT OR
OTHER RECITALS MADE IN ANY BILL OF SALE OR ASSIGNMENT OR OTHER INSTRUMENT
EVIDENCING ANY FORECLOSURE SALE HEREUNDER AS TO NONPAYMENT OF THE SECURED
INDEBTEDNESS OR AS TO THE OCCURRENCE OF ANY DEFAULT, OR AS TO HOLDER HAVING
DECLARED ALL OF SUCH INDEBTEDNESS TO BE DUE AND PAYABLE, OR AS TO NOTICE OF
TIME, PLACE AND TERMS OF SALE AND OF THE PROPERTIES TO BE SOLD HAVING BEEN DULY
GIVEN, OR AS TO ANY OTHER ACT OR THING HAVING BEEN DULY DONE BY HOLDER OR
LENDERS, SHALL BE TAKEN AS PRIMA FACIE EVIDENCE OF THE TRUTH OF THE FACTS SO
STATED AND RECITED; (IX) HOLDER MAY APPOINT OR DELEGATE ANY ONE OR MORE PERSONS
AS AGENT TO PERFORM ANY ACT OR ACTS NECESSARY OR INCIDENT TO ANY SALE HELD BY
HOLDER, INCLUDING THE SENDING OF NOTICES AND THE CONDUCT OF THE SALE, BUT IN THE
NAME OF HOLDER ON BEHALF OF ITSELF AND LENDERS; (X) HOLDER MAY COMPLY WITH ANY
APPLICABLE STATE OR FEDERAL LAW OR REGULATORY REQUIREMENTS IN CONNECTION WITH A
DISPOSITION OF THE COLLATERAL, AND SUCH COMPLIANCE WILL NOT BE CONSIDERED TO
AFFECT ADVERSELY THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL;
(XI) HOLDER MAY SELL THE COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO THE
COLLATERAL, AND MAY SPECIFICALLY DISCLAIM ALL DISPOSITION WARRANTIES, INCLUDING
WARRANTIES RELATING TO TITLE, POSSESSION, QUIET ENJOYMENT AND THE LIKE, AND ALL
WARRANTIES OF QUALITY, MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE, AND
THIS PROCEDURE WILL NOT BE CONSIDERED TO AFFECT ADVERSELY THE COMMERCIAL
REASONABLENESS OF ANY SALE OF THE COLLATERAL; (XII) GRANTOR ACKNOWLEDGES THAT A
PRIVATE SALE OF THE COLLATERAL MAY RESULT IN LESS PROCEEDS THAN A PUBLIC SALE;
AND (XIII) GRANTOR ACKNOWLEDGES THAT THE COLLATERAL MAY BE SOLD AT A LOSS TO
GRANTOR, AND THAT IN SUCH EVENT NEITHER HOLDER NOR LENDERS SHALL HAVE ANY
LIABILITY OR RESPONSIBILITY TO GRANTOR FOR SUCH LOSS.


 


(E)           JUDICIAL ACTION.  SUBJECT TO ANY PROVISION OF THE CREDIT AGREEMENT
REGARDING REFERENCE AND ARBITRATION, HOLDER MAY BRING AN ACTION ON BEHALF OF
ITSELF AND LENDERS IN ANY COURT OF COMPETENT JURISDICTION TO FORECLOSE THIS
INSTRUMENT OR TO OBTAIN SPECIFIC PERFORMANCE OF ANY OF THE COVENANTS OR
AGREEMENTS OF THIS DEED OF TRUST.


 


(F)            ENTRY ON PROPERTY.  HOLDER IS AUTHORIZED ON BEHALF OF ITSELF AND
LENDERS, PRIOR OR SUBSEQUENT TO THE INSTITUTION OF ANY FORECLOSURE PROCEEDINGS,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO ENTER UPON THE PROPERTY OR
ANY PART THEREOF, AND TO TAKE POSSESSION OF THE PROPERTY AND ALL BOOKS AND
RECORDS, AND ALL RECORDED DATA OF ANY KIND OR NATURE, REGARDLESS OF THE MEDIUM
OF RECORDING, INCLUDING ALL SOFTWARE, WRITINGS, PLANS, SPECIFICATIONS AND
SCHEMATICS

 

27

--------------------------------------------------------------------------------


 


RELATING THERETO, AND TO EXERCISE WITHOUT INTERFERENCE FROM GRANTOR ANY AND ALL
RIGHTS WHICH GRANTOR HAS WITH RESPECT TO THE MANAGEMENT, POSSESSION, OPERATION,
PROTECTION OR PRESERVATION OF THE PROPERTY.  HOLDER SHALL NOT BE DEEMED TO HAVE
TAKEN POSSESSION OF THE PROPERTY OR ANY PART THEREOF EXCEPT UPON THE EXERCISE OF
ITS RIGHT TO DO SO, AND THEN ONLY TO THE EXTENT EVIDENCED BY ITS DEMAND AND
OVERT ACT SPECIFICALLY FOR SUCH PURPOSE.  ALL COSTS, EXPENSES AND LIABILITIES OF
EVERY CHARACTER INCURRED BY HOLDER AND LENDERS IN MANAGING, OPERATING,
MAINTAINING, PROTECTING OR PRESERVING THE PROPERTY SHALL CONSTITUTE A DEMAND
OBLIGATION OF GRANTOR (WHICH OBLIGATION GRANTOR HEREBY PROMISES TO PAY) TO
HOLDER (FOR ITS OWN ACCOUNT OR THE ACCOUNT OF LENDERS, AS APPLICABLE) PURSUANT
TO THIS DEED OF TRUST.  IF NECESSARY TO OBTAIN THE POSSESSION PROVIDED FOR
ABOVE, HOLDER MAY INVOKE ANY AND ALL LEGAL REMEDIES TO DISPOSSESS GRANTOR.  IN
CONNECTION WITH ANY ACTION TAKEN BY HOLDER PURSUANT TO THIS CLAUSE (F), NEITHER
HOLDER NOR LENDERS SHALL BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR RESULTING
FROM ANY FAILURE TO LET THE PROPERTY OR ANY PART THEREOF, OR FROM ANY ACT OR
OMISSION OF HOLDER IN MANAGING THE PROPERTY UNLESS SUCH LOSS IS CAUSED BY THE
WILLFUL MISCONDUCT AND BAD FAITH OF HOLDER, NOR SHALL HOLDER OR LENDERS BE
OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF GRANTOR
ARISING UNDER ANY LEASE OR OTHER AGREEMENT RELATING TO THE PROPERTY OR ARISING
UNDER ANY PERMITTED ENCUMBRANCE OR OTHERWISE ARISING.  GRANTOR HEREBY ASSENTS
TO, RATIFIES AND CONFIRMS ANY AND ALL ACTIONS OF HOLDER WITH RESPECT TO THE
PROPERTY TAKEN UNDER THIS CLAUSE (F).


 


(G)           RECEIVER.  HOLDER, ON BEHALF OF ITSELF AND LENDERS, SHALL AS A
MATTER OF RIGHT BE ENTITLED TO THE APPOINTMENT OF A RECEIVER OR RECEIVERS FOR
ALL OR ANY PART OF THE PROPERTY, WHETHER SUCH RECEIVERSHIP IS INCIDENT TO A
PROPOSED SALE (OR SALES) OF SUCH PROPERTY OR OTHERWISE, AND WITHOUT REGARD TO
THE VALUE OF THE PROPERTY OR THE SOLVENCY OF ANY PERSON OR PERSONS LIABLE FOR
THE PAYMENT OF THE SECURED INDEBTEDNESS, AND GRANTOR DOES HEREBY IRREVOCABLY
CONSENT TO THE APPOINTMENT OF SUCH RECEIVER OR RECEIVERS, WAIVES NOTICE OF SUCH
APPOINTMENT, OF ANY REQUEST THEREFOR OR HEARING IN CONNECTION THEREWITH, AND ANY
AND ALL DEFENSES TO SUCH APPOINTMENT, AGREES NOT TO OPPOSE ANY APPLICATION
THEREFOR BY HOLDER, AND AGREES THAT SUCH APPOINTMENT SHALL IN NO MANNER IMPAIR,
PREJUDICE OR OTHERWISE AFFECT THE RIGHTS OF HOLDER AND LENDERS TO APPLICATION OF
RENTS AS PROVIDED IN THIS DEED OF TRUST.  NOTHING HEREIN IS TO BE CONSTRUED TO
DEPRIVE HOLDER OR LENDERS OF ANY OTHER RIGHT, REMEDY OR PRIVILEGE THEY MAY HAVE
UNDER THE LAW TO HAVE A RECEIVER APPOINTED.  ANY MONEY ADVANCED BY HOLDER OR
LENDERS IN CONNECTION WITH ANY SUCH RECEIVERSHIP SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION GRANTOR HEREBY PROMISES TO PAY) OWING BY GRANTOR TO HOLDER
(FOR ITS OWN ACCOUNT OR THE ACCOUNT OF LENDERS, AS APPLICABLE) PURSUANT TO THIS
DEED OF TRUST.


 


(H)           POWERS OF HOLDER.  HOLDER MAY, ON BEHALF OF ITSELF AND LENDERS,
EITHER DIRECTLY OR THROUGH AN AGENT OR COURT-APPOINTED RECEIVER, AND WITHOUT
REGARD TO THE ADEQUACY OF ANY SECURITY FOR THE SECURED INDEBTEDNESS:


 

(I)            ENTER, TAKE POSSESSION OF, MANAGE, OPERATE, PROTECT, PRESERVE AND
MAINTAIN, AND EXERCISE ANY OTHER RIGHTS OF AN OWNER OF, THE PROPERTY, AND USE
ANY OTHER PROPERTIES OR FACILITIES OF GRANTOR RELATING TO THE PROPERTY, ALL
WITHOUT PAYMENT OF RENT OR OTHER COMPENSATION TO GRANTOR;

 

(II)           ENTER INTO SUCH CONTRACTS AND TAKE SUCH OTHER ACTION AS HOLDER
DEEMS APPROPRIATE TO COMPLETE ALL OR ANY PART OF THE IMPROVEMENTS OR ANY OTHER
CONSTRUCTION ON THE

 

28

--------------------------------------------------------------------------------


 

LAND, SUBJECT TO SUCH MODIFICATIONS AND OTHER CHANGES IN THE IMPROVEMENTS OR THE
PLAN OF DEVELOPMENT AS HOLDER MAY DEEM APPROPRIATE;

 

(III)          MAKE, CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS,
FIX OR MODIFY RENTS AND, IN ITS OWN NAME OR IN THE NAME OF GRANTOR, OTHERWISE
CONDUCT ANY BUSINESS OF GRANTOR IN RELATION TO THE PROPERTY AND DEAL WITH
GRANTOR’S CREDITORS, DEBTORS, TENANTS, AGENTS AND EMPLOYEES AND ANY OTHER
PERSONS HAVING ANY RELATIONSHIP WITH GRANTOR IN RELATION TO THE PROPERTY, AND
AMEND ANY CONTRACTS BETWEEN THEM, IN ANY MANNER HOLDER MAY DETERMINE;

 

(IV)          EITHER WITH OR WITHOUT TAKING POSSESSION OF THE PROPERTY, NOTIFY
OBLIGORS ON ANY CONTRACTS THAT ALL PAYMENTS AND OTHER PERFORMANCE ARE TO BE MADE
AND RENDERED DIRECTLY AND EXCLUSIVELY TO HOLDER, AND IN ITS OWN NAME ON BEHALF
OF ITSELF AND LENDERS SUPPLEMENT, MODIFY, AMEND, RENEW, EXTEND, ACCELERATE,
ACCEPT PARTIAL PAYMENTS OR PERFORMANCE ON, MAKE ALLOWANCES AND ADJUSTMENTS AND
ISSUE CREDITS WITH RESPECT TO, GIVE APPROVALS, WAIVERS AND CONSENTS UNDER,
RELEASE, SETTLE, COMPROMISE, COMPOUND, SUE FOR, COLLECT OR OTHERWISE LIQUIDATE,
ENFORCE OR DEAL WITH ANY CONTRACTS OR OTHER RIGHTS, INCLUDING COLLECTION OF
AMOUNTS PAST DUE AND UNPAID (GRANTOR AGREEING NOT TO TAKE ANY SUCH ACTION AFTER
THE OCCURRENCE OF A DEFAULT WITHOUT PRIOR WRITTEN AUTHORIZATION FROM HOLDER);

 

(V)           ENDORSE, IN THE NAME OF GRANTOR, ALL CHECKS, DRAFTS AND OTHER
EVIDENCES OF PAYMENT RELATING TO THE PROPERTY, AND RECEIVE, OPEN AND DISPOSE OF
ALL MAIL ADDRESSED TO GRANTOR AND NOTIFY THE POSTAL AUTHORITIES TO CHANGE THE
ADDRESS FOR DELIVERY OF SUCH MAIL TO SUCH ADDRESS AS HOLDER MAY DESIGNATE; AND

 

(VI)          TAKE SUCH OTHER ACTION AS HOLDER DEEMS APPROPRIATE TO PROTECT THE
SECURITY OF THIS DEED OF TRUST.

 


(I)            OTHER RIGHTS AND REMEDIES.  HOLDER AND LENDERS MAY EXERCISE ANY
AND ALL OTHER RIGHTS AND REMEDIES WHICH HOLDER AND LENDERS MAY HAVE UNDER THE
LOAN DOCUMENTS, OR AT LAW OR IN EQUITY OR OTHERWISE.


 


SECTION 5.2        PROCEEDS OF FORECLOSURE.  THE PROCEEDS OF ANY SALE HELD BY
TRUSTEE OR HOLDER OR ANY RECEIVER OR PUBLIC OFFICER IN FORECLOSURE OF THE LIENS
AND SECURITY INTERESTS EVIDENCED HEREBY SHALL BE APPLIED IN ACCORDANCE WITH THE
REQUIREMENTS OF APPLICABLE LAWS AND TO THE EXTENT CONSISTENT THEREWITH, FIRST,
TO THE PAYMENT OF ALL NECESSARY COSTS AND EXPENSES INCIDENT TO SUCH FORECLOSURE
SALE, INCLUDING ALL ATTORNEYS’ FEES AND LEGAL EXPENSES (INCLUDING THE MARKET
VALUE OF SERVICES PROVIDED BY IN-HOUSE COUNSEL), ADVERTISING COSTS, AUCTIONEER’S
FEES, COSTS OF TITLE RUNDOWNS, LIEN SEARCHES, TRUSTEE’S SALE GUARANTIES,
FORECLOSURE SALE GUARANTIES, LITIGATION GUARANTIES AND/OR OTHER TITLE POLICIES
AND ENDORSEMENTS, INSPECTION FEES, APPRAISAL COSTS, FEES FOR PROFESSIONAL
SERVICES, ENVIRONMENTAL ASSESSMENT AND REMEDIATION FEES, ALL COURT COSTS AND
CHARGES OF EVERY CHARACTER, AND THE MAXIMUM FEE LEGALLY PERMITTED, OR A
REASONABLE FEE WHEN THE LAW PROVIDES NO MAXIMUM LIMIT, TO TRUSTEE ACTING UNDER
THE PROVISIONS OF CLAUSE (C) OF SECTION 5.1 HEREOF IF FORECLOSED BY POWER OF
SALE AS PROVIDED IN SAID CLAUSE (C), AND TO THE PAYMENT OF THE OTHER SECURED
INDEBTEDNESS, INCLUDING SPECIFICALLY WITHOUT LIMITATION THE PRINCIPAL, ACCRUED
INTEREST AND ATTORNEYS’ FEES DUE AND UNPAID ON THE LOAN AND THE AMOUNTS DUE AND
UNPAID AND OWED TO HOLDER AND LENDERS UNDER THIS DEED OF TRUST, THE ORDER AND
MANNER OF APPLICATION TO THE ITEMS IN THIS CLAUSE FIRST TO BE IN HOLDER’S SOLE
DISCRETION; AND SECOND, THE REMAINDER, IF ANY,

 

29

--------------------------------------------------------------------------------


 


SHALL BE PAID TO GRANTOR, OR TO GRANTOR’S REPRESENTATIVES, SUCCESSORS OR
ASSIGNS, OR SUCH OTHER PERSONS (INCLUDING THE HOLDER OR BENEFICIARY OF ANY
INFERIOR LIEN) AS MAY BE ENTITLED THERETO BY LAW; PROVIDED, HOWEVER, THAT IF
HOLDER IS UNCERTAIN WHICH PERSON OR PERSONS ARE SO ENTITLED, HOLDER, ON BEHALF
OF ITSELF AND LENDERS, MAY INTERPLEAD SUCH REMAINDER IN ANY COURT OF COMPETENT
JURISDICTION, AND THE AMOUNT OF ANY ATTORNEYS’ FEES, COURT COSTS AND EXPENSES
INCURRED IN SUCH ACTION SHALL BE A PART OF THE SECURED INDEBTEDNESS AND SHALL BE
REIMBURSABLE (WITHOUT LIMITATION) FROM SUCH REMAINDER.


 


SECTION 5.3        HOLDER OR LENDER AS PURCHASER.  HOLDER AND ANY LENDER SHALL
HAVE THE RIGHT TO BECOME THE PURCHASER AT ANY SALE HELD BY TRUSTEE OR ITS
SUBSTITUTE OR SUCCESSOR OR BY ANY RECEIVER OR PUBLIC OFFICER OR AT ANY PUBLIC
SALE.  HOLDER SHALL HAVE THE RIGHT TO CREDIT UPON THE AMOUNT OF HOLDER’S
SUCCESSFUL BID, TO THE EXTENT NECESSARY TO SATISFY SUCH BID, ALL OR ANY PART OF
THE SECURED INDEBTEDNESS IN SUCH MANNER AND ORDER AS HOLDER MAY ELECT.  ANY
LENDER SHALL HAVE THE RIGHT TO CREDIT UPON THE AMOUNT OF THE LENDER’S SUCCESSFUL
BID, ALL OR ANY PART OF THE SECURED INDEBTEDNESS PAYABLE TO THE LENDER IN SUCH
MANNER AND ORDER AS THE LENDER MAY ELECT.


 


SECTION 5.4        REMEDIES CUMULATIVE.  ALL RIGHTS AND REMEDIES PROVIDED FOR
HEREIN AND IN ANY OTHER LOAN DOCUMENT ARE CUMULATIVE OF EACH OTHER AND OF ANY
AND ALL OTHER RIGHTS AND REMEDIES EXISTING AT LAW OR IN EQUITY, AND TRUSTEE,
HOLDER AND LENDERS SHALL, IN ADDITION TO THE RIGHTS AND REMEDIES PROVIDED HEREIN
OR IN ANY OTHER LOAN DOCUMENT, BE ENTITLED TO AVAIL THEMSELVES OF ALL SUCH OTHER
RIGHTS AND REMEDIES AS MAY NOW OR HEREAFTER EXIST AT LAW OR IN EQUITY FOR THE
COLLECTION OF THE SECURED INDEBTEDNESS AND THE ENFORCEMENT OF THE COVENANTS
HEREIN AND THE FORECLOSURE OF THE LIENS AND SECURITY INTERESTS EVIDENCED HEREBY,
AND THE RESORT TO ANY RIGHT OR REMEDY PROVIDED FOR HEREUNDER OR UNDER ANY SUCH
OTHER LOAN DOCUMENT OR PROVIDED FOR BY LAW OR IN EQUITY SHALL NOT PREVENT THE
CONCURRENT OR SUBSEQUENT EMPLOYMENT OF ANY OTHER APPROPRIATE RIGHT OR RIGHTS OR
REMEDY OR REMEDIES.


 


SECTION 5.5        DISCRETION AS TO SECURITY.  HOLDER, ON BEHALF OF ITSELF AND
LENDERS, MAY RESORT TO ANY SECURITY GIVEN BY THIS DEED OF TRUST OR TO ANY OTHER
SECURITY NOW EXISTING OR HEREAFTER GIVEN TO SECURE THE PAYMENT OF THE SECURED
INDEBTEDNESS, IN WHOLE OR IN PART, AND IN SUCH PORTIONS AND IN SUCH ORDER AS MAY
SEEM BEST TO HOLDER IN ITS SOLE AND UNCONTROLLED DISCRETION, AND ANY SUCH ACTION
SHALL NOT IN ANYWISE BE CONSIDERED AS A WAIVER OF ANY OF THE RIGHTS, BENEFITS,
LIENS OR SECURITY INTERESTS EVIDENCED BY THIS DEED OF TRUST.


 


SECTION 5.6        GRANTOR’S WAIVER OF CERTAIN RIGHTS.  TO THE FULL EXTENT
GRANTOR MAY DO SO, GRANTOR AGREES THAT GRANTOR WILL NOT AT ANY TIME INSIST UPON,
PLEAD, CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN
FORCE PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY, EXTENSION OR REDEMPTION,
HOMESTEAD, MORATORIUM, REINSTATEMENT, MARSHALING OR FORBEARANCE, AND GRANTOR,
FOR GRANTOR, GRANTOR’S REPRESENTATIVES, SUCCESSORS AND ASSIGNS, AND FOR ANY AND
ALL PERSONS EVER CLAIMING ANY INTEREST IN THE PROPERTY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY WAIVES AND RELEASES ALL RIGHTS OF REDEMPTION,
VALUATION, APPRAISEMENT, STAY OF EXECUTION AND ALL RIGHTS TO A MARSHALING OF
ASSETS OF GRANTOR, INCLUDING THE PROPERTY, OR TO A SALE IN INVERSE ORDER OF
ALIENATION IN THE EVENT OF FORECLOSURE OF THE LIENS AND/OR SECURITY INTERESTS
HEREBY CREATED.  GRANTOR SHALL NOT HAVE OR ASSERT ANY RIGHT UNDER ANY STATUTE OR
RULE OF LAW PERTAINING TO THE MARSHALING OF ASSETS, SALE IN INVERSE ORDER OF
ALIENATION, THE EXEMPTION OF HOMESTEAD, THE ADMINISTRATION OF ESTATES OF
DECEDENTS, OR OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF
HOLDER AND LENDERS UNDER THE TERMS OF THIS DEED OF TRUST TO A SALE OF THE
PROPERTY FOR THE

 

30

--------------------------------------------------------------------------------


 


COLLECTION OF THE SECURED INDEBTEDNESS WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR
COLLECTION, OR THE RIGHT OF HOLDER AND LENDERS UNDER THE TERMS OF THIS DEED OF
TRUST TO THE PAYMENT OF THE SECURED INDEBTEDNESS OUT OF THE PROCEEDS OF SALE OF
THE PROPERTY IN PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.


 


SECTION 5.7        DELIVERY OF POSSESSION AFTER FORECLOSURE.  IN THE EVENT THERE
IS A FORECLOSURE SALE HEREUNDER AND AT THE TIME OF SUCH SALE, GRANTOR OR
GRANTOR’S REPRESENTATIVES, OR SUCCESSORS AS OWNERS OF THE PROPERTY ARE OCCUPYING
OR USING THE PROPERTY, OR ANY PART THEREOF, EACH AND ALL SHALL IMMEDIATELY
BECOME THE TENANT OF THE PURCHASER AT SUCH SALE, WHICH TENANCY SHALL BE A
TENANCY FROM DAY TO DAY, TERMINABLE AT THE WILL OF PURCHASER, AT A REASONABLE
RENTAL PER DAY BASED UPON THE VALUE OF THE PROPERTY OCCUPIED, SUCH RENTAL TO BE
DUE DAILY TO THE PURCHASER; AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PURCHASER AT SUCH SALE SHALL, NOTWITHSTANDING ANY LANGUAGE HEREIN APPARENTLY TO
THE CONTRARY, HAVE THE SOLE OPTION TO DEMAND IMMEDIATE POSSESSION FOLLOWING THE
SALE OR TO PERMIT THE OCCUPANTS TO REMAIN AS TENANTS AT WILL.


 

ARTICLE 6
Miscellaneous

 


SECTION 6.1        SCOPE OF DEED OF TRUST.  THIS DEED OF TRUST IS A DEED OF
TRUST WITH RESPECT TO THAT PORTION OF THE PROPERTY WHICH IS REAL PROPERTY, A
SECURITY AGREEMENT WITH RESPECT TO THAT PORTION OF THE PROPERTY WHICH IS
PERSONAL PROPERTY (IT BEING AGREED THAT, WHENEVER POSSIBLE, COMPONENTS OF THE
PROPERTY SHALL BE DEEMED TO BE REAL PROPERTY RATHER THAN PERSONAL PROPERTY), AN
ASSIGNMENT OF RENTS AND LEASES, A FINANCING STATEMENT AND FIXTURE FILING AND A
COLLATERAL ASSIGNMENT.  IN ADDITION TO THE FOREGOING, THIS DEED OF TRUST COVERS
ALL PROCEEDS.


 


SECTION 6.2        EFFECTIVE AS A FINANCING STATEMENT AND FIXTURE FILING.  THIS
DEED OF TRUST SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE
FILING WITH RESPECT TO ALL FIXTURES INCLUDED WITHIN THE PROPERTY AND IS TO BE
FILED FOR RECORD IN THE REAL ESTATE RECORDS OF EACH COUNTY WHERE ANY PART OF THE
PROPERTY (INCLUDING SAID FIXTURES) IS SITUATED.  THIS DEED OF TRUST SHALL ALSO
BE EFFECTIVE AS A FINANCING STATEMENT COVERING AS-EXTRACTED COLLATERAL
(INCLUDING OIL AND GAS), ACCOUNTS AND GENERAL INTANGIBLES UNDER THE CALIFORNIA
UNIFORM COMMERCIAL CODE, AS IN EFFECT FROM TIME TO TIME, AND THE UNIFORM
COMMERCIAL CODE, AS IN EFFECT FROM TIME TO TIME, IN ANY OTHER STATE WHERE THE
PROPERTY IS SITUATED WHICH WILL BE FINANCED AT THE WELLHEAD OR MINEHEAD OF THE
WELLS OR MINES LOCATED ON THE PROPERTY AND IS TO BE FILED FOR RECORD IN THE REAL
ESTATE RECORDS OF EACH COUNTY WHERE ANY PART OF THE PROPERTY IS SITUATED.  THIS
DEED OF TRUST SHALL ALSO BE EFFECTIVE AS A FINANCING STATEMENT COVERING ANY
OTHER PROPERTY AND MAY BE FILED IN ANY OTHER APPROPRIATE FILING OR RECORDING
OFFICE.  THE RESPECTIVE MAILING ADDRESSES OF GRANTOR AND ADMINISTRATIVE AGENT
ARE SET FORTH AT THE END OF THIS DEED OF TRUST.  A CARBON, PHOTOGRAPHIC OR OTHER
REPRODUCTION OF THIS DEED OF TRUST OR OF ANY FINANCING STATEMENT RELATING TO
THIS DEED OF TRUST SHALL BE SUFFICIENT AS A FINANCING STATEMENT FOR ANY OF THE
PURPOSES REFERRED TO IN THIS SECTION 6.2.


 


SECTION 6.3        NOTICE TO ACCOUNT DEBTORS.  IN ADDITION TO THE RIGHTS GRANTED
ELSEWHERE IN THIS DEED OF TRUST, HOLDER MAY AT ANY TIME NOTIFY THE ACCOUNT
DEBTORS OR OBLIGORS OF ANY ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES,
NEGOTIABLE INSTRUMENTS OR OTHER EVIDENCES OF INDEBTEDNESS INCLUDED IN THE
COLLATERAL TO PAY HOLDER DIRECTLY.

 

31

--------------------------------------------------------------------------------


 


SECTION 6.4        WAIVER BY HOLDER.  HOLDER MAY AT ANY TIME AND FROM TIME TO
TIME BY A SPECIFIC WRITING INTENDED FOR THE PURPOSE:  (A) WAIVE ANY DEFAULT
WITHOUT WAIVING ANY OTHER PRIOR OR SUBSEQUENT DEFAULT; (B) WAIVE COMPLIANCE BY
BORROWERS OR GRANTOR WITH ANY COVENANT HEREIN MADE BY BORROWERS OR GRANTOR TO
THE EXTENT AND IN THE MANNER SPECIFIED IN SUCH WRITING; (C) CONSENT TO BORROWERS
OR GRANTOR DOING ANY ACT WHICH HEREUNDER BORROWERS OR GRANTOR ARE PROHIBITED
FROM DOING, OR TO BORROWERS OR GRANTOR FAILING TO DO ANY ACT WHICH HEREUNDER
BORROWERS OR GRANTOR ARE REQUIRED TO DO, TO THE EXTENT AND IN THE MANNER
SPECIFIED IN SUCH WRITING; (D) RELEASE ANY PART OF THE PROPERTY OR ANY INTEREST
THEREIN FROM THE LIEN AND SECURITY INTEREST OF THIS DEED OF TRUST, WITHOUT THE
JOINDER OF TRUSTEE; OR (E) RELEASE ANY PARTY LIABLE, EITHER DIRECTLY OR
INDIRECTLY, FOR THE SECURED INDEBTEDNESS OR FOR ANY COVENANT HEREIN OR IN ANY
OTHER LOAN DOCUMENT WITHOUT IMPAIRING OR RELEASING THE LIABILITY OF ANY OTHER
PARTY.  IN ADDITION TO THE FOREGOING, HOLDER MAY REMEDY ANY DEFAULT WITHOUT
WAIVING THE DEFAULT REMEDIED.  NO SUCH ACT SHALL IN ANY WAY AFFECT THE RIGHTS OR
POWERS OF HOLDER, LENDERS OR TRUSTEE HEREUNDER EXCEPT TO THE EXTENT SPECIFICALLY
AGREED TO BY HOLDER IN SUCH WRITING.  NEITHER FAILURE BY HOLDER OR LENDERS TO
EXERCISE, NOR DELAY BY HOLDER OR LENDERS IN EXERCISING, NOR DISCONTINUANCE OF
THE EXERCISE OF ANY RIGHT, POWER OR REMEDY (INCLUDING THE RIGHT TO ACCELERATE
THE MATURITY OF THE SECURED INDEBTEDNESS OR ANY PART THEREOF) UPON OR AFTER ANY
DEFAULT SHALL BE CONSTRUED AS A WAIVER OF SUCH DEFAULT OR AS A WAIVER OF THE
RIGHT TO EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AT A LATER DATE.  NO SINGLE OR
PARTIAL EXERCISE BY HOLDER OR LENDERS OF ANY RIGHT, POWER OR REMEDY HEREUNDER
SHALL EXHAUST THE SAME OR SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF,
AND EVERY SUCH RIGHT, POWER OR REMEDY HEREUNDER MAY BE EXERCISED AT ANY TIME AND
FROM TIME TO TIME.  NO WAIVER OF ANY PROVISION HEREOF OR CONSENT TO ANY
DEPARTURE BY BORROWERS OR GRANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY HOLDER AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, FOR THE PURPOSE FOR
WHICH GIVEN AND TO THE EXTENT THEREIN SPECIFIED.  NO NOTICE TO OR DEMAND ON
GRANTOR IN ANY CASE SHALL OF ITSELF ENTITLE GRANTOR TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


SECTION 6.5        NO IMPAIRMENT OF SECURITY.  THE LIEN, SECURITY INTEREST AND
OTHER SECURITY RIGHTS OF HOLDER AND LENDERS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL NOT BE IMPAIRED BY ANY INDULGENCE, MORATORIUM OR RELEASE GRANTED
BY HOLDER INCLUDING ANY RENEWAL, EXTENSION OR MODIFICATION WHICH HOLDER MAY
GRANT WITH RESPECT TO ANY SECURED INDEBTEDNESS, OR ANY SURRENDER, COMPROMISE,
RELEASE, RENEWAL, EXTENSION, EXCHANGE OR SUBSTITUTION WHICH HOLDER MAY GRANT IN
RESPECT OF THE PROPERTY, OR ANY PART THEREOF OR ANY INTEREST THEREIN, OR ANY
RELEASE OR INDULGENCE GRANTED TO ANY ENDORSER, GUARANTOR OR SURETY OF ANY
SECURED INDEBTEDNESS.  THE TAKING OF ADDITIONAL SECURITY BY HOLDER AND LENDERS
SHALL NOT RELEASE OR IMPAIR THE LIEN, SECURITY INTEREST OR OTHER SECURITY RIGHTS
OF HOLDER AND LENDERS HEREUNDER OR AFFECT THE LIABILITY OF BORROWERS OR THE
GRANTOR OR OF ANY ENDORSER, GUARANTOR OR SURETY, OR IMPROVE THE RIGHT OF ANY
JUNIOR LIENHOLDER IN THE PROPERTY (WITHOUT IMPLYING HEREBY ANY CONSENT TO ANY
JUNIOR LIEN BY HOLDER OR LENDERS).


 


SECTION 6.6        GRANTOR’S SUCCESSORS.  IF THE OWNERSHIP OF THE PROPERTY OR
ANY PART THEREOF BECOMES VESTED IN A PERSON OTHER THAN GRANTOR, HOLDER MAY, ON
BEHALF OF ITSELF AND LENDERS, WITHOUT NOTICE TO GRANTOR, DEAL WITH SUCH
SUCCESSOR OR SUCCESSORS IN INTEREST WITH REFERENCE TO THIS DEED OF TRUST AND TO
THE SECURED INDEBTEDNESS IN THE SAME MANNER AS WITH GRANTOR, WITHOUT IN ANY WAY
VITIATING OR DISCHARGING GRANTOR’S LIABILITY HEREUNDER OR ITS LIABILITY FOR THE
PAYMENT OF THE SECURED INDEBTEDNESS OR PERFORMANCE OF THE OBLIGATIONS SECURED
HEREBY.  NO TRANSFER OF THE PROPERTY, NO FORBEARANCE ON THE PART OF HOLDER, AND
NO EXTENSION OF THE TIME FOR THE PAYMENT OF THE SECURED INDEBTEDNESS GIVEN BY
HOLDER SHALL OPERATE TO RELEASE, DISCHARGE, MODIFY, CHANGE OR

 

32

--------------------------------------------------------------------------------


 


AFFECT, IN WHOLE OR IN PART, THE LIABILITY OF GRANTOR HEREUNDER FOR THE PAYMENT
OF THE SECURED INDEBTEDNESS OR PERFORMANCE OF THE OBLIGATIONS SECURED HEREBY OR
THE LIABILITY OF ANY OTHER PERSON HEREUNDER FOR THE PAYMENT OF THE SECURED
INDEBTEDNESS.  GRANTOR AGREES THAT IT SHALL BE BOUND BY ANY MODIFICATION OF THIS
DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS MADE BY HOLDER ON BEHALF OF
ITSELF AND LENDERS AND ANY SUBSEQUENT OWNER OF THE PROPERTY, WITH OR WITHOUT
NOTICE TO SUCH GRANTOR, AND NO SUCH MODIFICATIONS SHALL IMPAIR THE OBLIGATIONS
OF SUCH GRANTOR UNDER THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT.  NOTHING IN
THIS SECTION OR ELSEWHERE IN THIS DEED OF TRUST SHALL BE CONSTRUED TO IMPLY ANY
CONSENT BY HOLDER OR LENDERS TO ANY TRANSFER OF THE PROPERTY.


 


SECTION 6.7        PLACE OF PAYMENT; FORUM.  ALL SECURED INDEBTEDNESS WHICH MAY
BE OWING HEREUNDER AT ANY TIME BY BORROWERS OR GRANTOR SHALL BE PAYABLE AT THE
PLACE DESIGNATED IN THE CREDIT AGREEMENT (OR IF NO SUCH DESIGNATION IS MADE, AT
THE ADDRESS OF HOLDER INDICATED AT THE END OF THIS DEED OF TRUST).  GRANTOR
HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY FOR ITSELF AND IN
RESPECT OF ITS PROPERTY TO THE NON-EXCLUSIVE JURISDICTION OF ANY CALIFORNIA
STATE COURT OR ANY UNITED STATES FEDERAL COURT SITTING IN THE COUNTY IN WHICH
THE SECURED INDEBTEDNESS IS PAYABLE, AND TO THE NON-EXCLUSIVE JURISDICTION OF
ANY STATE OR UNITED STATES FEDERAL COURT SITTING IN THE STATE IN WHICH ANY OF
THE PROPERTY IS LOCATED, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS DEED OF TRUST OR THE SECURED INDEBTEDNESS.  GRANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
GRANTOR MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUCH COURT AND
TO ANY CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  GRANTOR HEREBY
AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY CALIFORNIA STATE COURT OR ANY UNITED STATES FEDERAL
COURT SITTING IN THE STATE IN WHICH THE SECURED INDEBTEDNESS IS PAYABLE MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
GRANTOR AT ITS ADDRESS STATED AT THE END OF THIS DEED OF TRUST OR AT A
SUBSEQUENT ADDRESS OF GRANTOR OF WHICH HOLDER RECEIVED ACTUAL NOTICE FROM
GRANTOR IN ACCORDANCE WITH THIS DEED OF TRUST, AND SERVICE SO MADE SHALL BE
COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF HOLDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW
OR LIMIT THE RIGHT OF HOLDER TO BRING PROCEEDINGS AGAINST GRANTOR IN ANY OTHER
COURT OR JURISDICTION; PROVIDED, HOWEVER, THAT IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS AND CONDITIONS OF THIS SECTION 6.7 AND THOSE OF ANY PROVISION
IN THE CREDIT AGREEMENT REGARDING REFERENCE AND ARBITRATION, THE TERMS AND
CONDITIONS OF THE REFERENCE AND ARBITRATION PROVISION OF THE CREDIT AGREEMENT
SHALL PREVAIL.


 


SECTION 6.8        WAIVER OF JURY TRIAL.  WITHOUT INTENDING IN ANY WAY TO LIMIT
THE PARTIES’ AGREEMENT TO SUBMIT TO JUDICIAL REFERENCE OR ARBITRATION ANY
“DISPUTE” (AS DEFINED IN SECTION 1.2(A)) AS SET FORTH IN THE CREDIT AGREEMENT,
GRANTOR, HOLDER AND LENDERS WAIVE TRIAL BY JURY IN RESPECT OF ANY AND ALL
“DISPUTES” AND ANY ACTION ON ANY “DISPUTE.”  THIS WAIVER SHALL APPLY TO THE
EXTENT ANY “DISPUTE” IS NOT SUBMITTED TO JUDICIAL REFERENCE OR ARBITRATION, OR
IS DEEMED BY THE ARBITRATOR, REFEREE OR ANY COURT WITH JURISDICTION TO BE NOT
REQUIRED TO BE DETERMINED BY JUDICIAL REFERENCE OR ARBITRATION, OR NOT
SUSCEPTIBLE OF BEING SO DETERMINED.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GRANTOR, HOLDER AND LENDERS, AND GRANTOR,

 

33

--------------------------------------------------------------------------------


 


HOLDER AND LENDERS HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  GRANTOR, HOLDER
AND LENDERS ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  GRANTOR FURTHER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS DEED
OF TRUST AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.


 


SECTION 6.9        SUBROGATION TO EXISTING LIENS; VENDOR’S LIEN.  TO THE EXTENT
THAT PROCEEDS OF THE LOAN ARE USED TO PAY INDEBTEDNESS SECURED BY ANY
OUTSTANDING LIEN, SECURITY INTEREST, CHARGE OR PRIOR ENCUMBRANCE AGAINST THE
PROPERTY, SUCH PROCEEDS HAVE BEEN ADVANCED BY HOLDER AND LENDERS AT BORROWERS’
REQUEST, AND HOLDER AND LENDERS SHALL BE SUBROGATED TO ANY AND ALL RIGHTS,
SECURITY INTERESTS AND LIENS OWNED BY ANY OWNER OR HOLDER OF SUCH OUTSTANDING
LIENS, SECURITY INTERESTS, CHARGES OR ENCUMBRANCES, HOWEVER REMOTE, REGARDLESS
OF WHETHER SAID LIENS, SECURITY INTERESTS, CHARGES OR ENCUMBRANCES ARE RELEASED,
AND ALL OF THE SAME ARE RECOGNIZED AS VALID AND SUBSISTING AND ARE RENEWED AND
CONTINUED AND MERGED HEREIN TO SECURE THE SECURED INDEBTEDNESS, BUT THE TERMS
AND PROVISIONS OF THIS DEED OF TRUST SHALL GOVERN AND CONTROL THE MANNER AND
TERMS OF ENFORCEMENT OF THE LIENS, SECURITY INTERESTS, CHARGES AND ENCUMBRANCES
TO WHICH HOLDER AND LENDERS ARE SUBROGATED HEREUNDER.  IT IS EXPRESSLY
UNDERSTOOD THAT, IN CONSIDERATION OF THE PAYMENT OF SUCH INDEBTEDNESS BY HOLDER
AND LENDERS, GRANTOR HEREBY WAIVES AND RELEASES ALL DEMANDS AND CAUSES OF ACTION
FOR OFFSETS AND PAYMENTS IN CONNECTION WITH SAID INDEBTEDNESS.  IF ALL OR ANY
PORTION OF THE PROCEEDS OF THE LOAN OR OF ANY OTHER SECURED INDEBTEDNESS HAS
BEEN ADVANCED FOR THE PURPOSE OF PAYING THE PURCHASE PRICE FOR ALL OR A PART OF
THE PROPERTY, NO VENDOR’S LIEN IS WAIVED; AND HOLDER SHALL HAVE, AND IS HEREBY
GRANTED, FOR THE RATABLE BENEFIT OF ITSELF AND LENDERS, A VENDOR’S LIEN ON THE
PROPERTY AS CUMULATIVE ADDITIONAL SECURITY FOR THE SECURED INDEBTEDNESS. 
HOLDER, ON BEHALF OF ITSELF AND LENDERS, MAY FORECLOSE UNDER THIS DEED OF TRUST
OR UNDER THE VENDOR’S LIEN WITHOUT WAIVING THE OTHER OR MAY FORECLOSE UNDER
BOTH.


 


SECTION 6.10      APPLICATION OF PAYMENTS TO CERTAIN INDEBTEDNESS.  IF ANY PART
OF THE SECURED INDEBTEDNESS CANNOT BE LAWFULLY SECURED BY THIS DEED OF TRUST OR
IF ANY PART OF THE PROPERTY CANNOT BE LAWFULLY SUBJECT TO THE LIEN AND SECURITY
INTEREST HEREOF TO THE FULL EXTENT OF SUCH INDEBTEDNESS, THEN ALL PAYMENTS MADE
SHALL BE APPLIED ON SAID INDEBTEDNESS FIRST IN DISCHARGE OF THAT PORTION THEREOF
WHICH IS NOT SECURED BY THIS DEED OF TRUST.


 


SECTION 6.11      NATURE OF LOAN; COMPLIANCE WITH USURY LAWS.  THE LOAN IS BEING
MADE SOLELY FOR THE PURPOSE OF CARRYING ON OR ACQUIRING A BUSINESS OR COMMERCIAL
ENTERPRISE.  IT IS THE INTENT OF GRANTOR, HOLDER AND LENDERS AND ALL OTHER
PARTIES TO THE LOAN DOCUMENTS TO CONFORM TO AND CONTRACT IN STRICT COMPLIANCE
WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT.  ALL AGREEMENTS AMONG
HOLDER, LENDERS AND GRANTOR (OR ANY OTHER PARTY LIABLE WITH RESPECT TO ANY
INDEBTEDNESS UNDER THE LOAN DOCUMENTS) ARE HEREBY LIMITED BY THE PROVISIONS OF
THIS SECTION 6.11,

 

34

--------------------------------------------------------------------------------


 


WHICH SHALL OVERRIDE AND CONTROL ALL SUCH AGREEMENTS, WHETHER NOW EXISTING OR
HEREAFTER ARISING.  IN NO EVENT OR CONTINGENCY (INCLUDING PREPAYMENT, DEFAULT,
DEMAND FOR PAYMENT OR ACCELERATION OF THE MATURITY OF ANY OBLIGATION), SHALL THE
INTEREST TAKEN, RESERVED, CONTRACTED FOR, CHARGED, CHARGEABLE OR RECEIVED UNDER
THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT OR OTHERWISE, EXCEED THE MAXIMUM
NONUSURIOUS AMOUNT PERMITTED BY APPLICABLE LAW (THE “MAXIMUM AMOUNT”).  IF FROM
ANY POSSIBLE CONSTRUCTION OF ANY DOCUMENT, INTEREST WOULD OTHERWISE BE PAYABLE
IN EXCESS OF THE MAXIMUM AMOUNT, ANY SUCH CONSTRUCTION SHALL BE SUBJECT TO THE
PROVISIONS OF THIS SECTION 6.11 AND SUCH DOCUMENT SHALL IPSO FACTO BE
AUTOMATICALLY REFORMED AND THE INTEREST PAYABLE SHALL BE AUTOMATICALLY REDUCED
TO THE MAXIMUM AMOUNT, WITHOUT THE NECESSITY OF EXECUTION OF ANY AMENDMENT OR
NEW DOCUMENT.  IF HOLDER AND LENDERS SHALL EVER RECEIVE ANYTHING OF VALUE WHICH
IS CHARACTERIZED AS INTEREST UNDER APPLICABLE LAW AND WHICH WOULD APART FROM
THIS PROVISION BE IN EXCESS OF THE MAXIMUM AMOUNT, AN AMOUNT EQUAL TO THE AMOUNT
WHICH WOULD HAVE BEEN EXCESSIVE INTEREST SHALL, WITHOUT PENALTY, BE APPLIED TO
THE REDUCTION OF THE PRINCIPAL AMOUNT OWING ON THE SECURED INDEBTEDNESS IN THE
INVERSE ORDER OF ITS MATURITY AND NOT TO THE PAYMENT OF INTEREST, OR REFUNDED TO
GRANTOR OR THE OTHER PAYOR THEREOF IF AND TO THE EXTENT SUCH AMOUNT WHICH WOULD
HAVE BEEN EXCESSIVE EXCEEDS SUCH UNPAID PRINCIPAL.  THE RIGHT TO ACCELERATE THE
MATURITY OF THE LOAN OR ANY OTHER SECURED INDEBTEDNESS DOES NOT INCLUDE THE
RIGHT TO ACCELERATE ANY INTEREST WHICH HAS NOT OTHERWISE ACCRUED ON THE DATE OF
SUCH ACCELERATION, AND HOLDER AND LENDERS DO NOT INTEND TO CHARGE OR RECEIVE ANY
UNEARNED INTEREST IN THE EVENT OF ACCELERATION.  ALL INTEREST PAID OR AGREED TO
BE PAID TO HOLDER AND LENDERS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD THROUGHOUT THE FULL STATED TERM
(INCLUDING ANY RENEWAL OR EXTENSION) OF THE SECURED INDEBTEDNESS SO THAT THE
AMOUNT OF INTEREST ON ACCOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED THE MAXIMUM
AMOUNT.  AS USED IN THIS SECTION, THE TERM “APPLICABLE LAW” SHALL MEAN THE LAWS
OF THE STATE OF CALIFORNIA OR THE FEDERAL LAWS OF THE UNITED STATES APPLICABLE
TO THIS TRANSACTION, WHICHEVER LAWS ALLOW THE GREATER INTEREST, AS SUCH LAWS NOW
EXIST OR MAY BE CHANGED OR AMENDED OR COME INTO EFFECT IN THE FUTURE.


 


SECTION 6.12      SUBSTITUTE TRUSTEE.  TRUSTEE MAY RESIGN BY AN INSTRUMENT IN
WRITING ADDRESSED TO HOLDER OR TRUSTEE MAY BE REMOVED AT ANY TIME WITH OR
WITHOUT CAUSE BY AN INSTRUMENT IN WRITING EXECUTED BY HOLDER.  IN CASE OF THE
RESIGNATION, REMOVAL OR DISQUALIFICATION OF TRUSTEE, OR IF FOR ANY REASON HOLDER
SHALL DEEM IT DESIRABLE TO APPOINT A SUBSTITUTE OR SUCCESSOR TRUSTEE TO ACT
INSTEAD OF THE HEREIN-NAMED TRUSTEE OR ANY SUBSTITUTE OR SUCCESSOR TRUSTEE, THEN
HOLDER SHALL HAVE THE RIGHT AND IS HEREBY AUTHORIZED AND EMPOWERED TO APPOINT A
SUCCESSOR TRUSTEE(S) OR A SUBSTITUTE TRUSTEE(S) WITHOUT ANY FORMALITY OTHER THAN
APPOINTMENT AND DESIGNATION IN WRITING EXECUTED BY HOLDER AND THE AUTHORITY
HEREBY CONFERRED SHALL EXTEND TO THE APPOINTMENT OF OTHER SUCCESSOR AND
SUBSTITUTE TRUSTEES SUCCESSIVELY UNTIL THE SECURED INDEBTEDNESS HAS BEEN PAID IN
FULL OR UNTIL THE PROPERTY IS FULLY AND FINALLY SOLD HEREUNDER.  IF HOLDER IS A
CORPORATION OR ASSOCIATION AND SUCH APPOINTMENT IS EXECUTED ON ITS BEHALF BY AN
OFFICER OF SUCH CORPORATION OR ASSOCIATION, SUCH APPOINTMENT SHALL BE
CONCLUSIVELY PRESUMED TO BE EXECUTED WITH AUTHORITY AND SHALL BE VALID AND
SUFFICIENT WITHOUT PROOF OF ANY ACTION BY THE BOARD OF DIRECTORS OR ANY SUPERIOR
OFFICER OF THE CORPORATION OR ASSOCIATION.  UPON THE MAKING OF ANY SUCH
APPOINTMENT AND DESIGNATION, ALL OF THE ESTATE AND TITLE OF TRUSTEE IN THE
PROPERTY SHALL VEST IN THE NAMED SUCCESSOR OR SUBSTITUTE TRUSTEE(S) AND IT SHALL
THEREUPON SUCCEED TO, AND SHALL HOLD, POSSESS AND EXECUTE, ALL OF THE RIGHTS,
POWERS, PRIVILEGES, IMMUNITIES AND DUTIES HEREIN CONFERRED UPON TRUSTEE.

 

35

--------------------------------------------------------------------------------


 


SECTION 6.13      NO LIABILITY OF TRUSTEE.  TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING
TRUSTEE’S NEGLIGENCE), EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  TRUSTEE SHALL HAVE THE RIGHT TO RELY ON ANY INSTRUMENT, DOCUMENT OR
SIGNATURE AUTHORIZING OR SUPPORTING ANY ACTION TAKEN OR PROPOSED TO BE TAKEN BY
IT HEREUNDER, BELIEVED BY IT IN GOOD FAITH TO BE GENUINE.  ALL MONEYS RECEIVED
BY TRUSTEE SHALL, UNTIL USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN TRUST FOR
THE PURPOSES FOR WHICH THEY WERE RECEIVED, BUT NEED NOT BE SEGREGATED IN ANY
MANNER FROM ANY OTHER MONEYS (EXCEPT TO THE EXTENT REQUIRED BY LAW), AND TRUSTEE
SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEYS RECEIVED BY IT
HEREUNDER.  GRANTOR HEREBY RATIFIES AND CONFIRMS ANY AND ALL ACTS WHICH THE
HEREIN-NAMED TRUSTEE OR ITS SUCCESSOR OR SUCCESSORS, SUBSTITUTE OR SUBSTITUTES,
IN THIS TRUST, SHALL DO LAWFULLY BY VIRTUE HEREOF.  GRANTOR WILL REIMBURSE
TRUSTEE FOR, AND SAVE TRUSTEE HARMLESS AGAINST, ANY AND ALL LIABILITY AND
EXPENSES WHICH MAY BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF ITS DUTIES.  THE
FOREGOING INDEMNITY SHALL NOT TERMINATE UPON DISCHARGE OF THE SECURED
INDEBTEDNESS OR FORECLOSURE, RELEASE OR OTHER TERMINATION OF THIS DEED OF TRUST.


 


SECTION 6.14      RECONVEYANCES.


 


(A)       RECONVEYANCE FROM DEED OF TRUST.  IF ALL OF THE SECURED INDEBTEDNESS
SHALL HAVE BEEN PAID IN FULL, AND ALL OF THE COVENANTS, WARRANTIES, UNDERTAKINGS
AND AGREEMENTS MADE IN THIS DEED OF TRUST SHALL HAVE BEEN KEPT AND PERFORMED,
AND ALL OBLIGATIONS, IF ANY, OF HOLDER AND LENDERS FOR FURTHER ADVANCES SHALL
HAVE BEEN TERMINATED, THEN, AND IN THAT EVENT ONLY, ALL RIGHTS UNDER THIS DEED
OF TRUST SHALL TERMINATE (EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN WITH
RESPECT TO INDEMNIFICATIONS, REPRESENTATIONS AND WARRANTIES AND OTHER RIGHTS
WHICH ARE TO CONTINUE FOLLOWING THE RECONVEYANCE HEREOF) AND THE PROPERTY SHALL
BECOME WHOLLY CLEAR OF THE LIENS, SECURITY INTERESTS, CONVEYANCES AND
ASSIGNMENTS EVIDENCED HEREBY, AND THE PROPERTY SHALL BE RECONVEYED BY HOLDER IN
DUE FORM AT GRANTOR’S COST.  WITHOUT LIMITATION, ALL PROVISIONS HEREIN FOR
INDEMNITY OF HOLDER, LENDERS AND/OR TRUSTEE SHALL SURVIVE DISCHARGE OF THE
SECURED INDEBTEDNESS AND ANY FORECLOSURE, RECONVEYANCE OR TERMINATION OF THIS
DEED OF TRUST.


 


(B)      PARTIAL RECONVEYANCE; NO RECONVEYANCE IN DEFAULT.  HOLDER MAY,
REGARDLESS OF CONSIDERATION, CAUSE THE RECONVEYANCE OF ANY PART OF THE PROPERTY
FROM THE LIEN OF THIS DEED OF TRUST WITHOUT IN ANY MANNER AFFECTING OR IMPAIRING
THE LIEN OR PRIORITY OF THIS DEED OF TRUST AS TO THE REMAINDER OF THE PROPERTY. 
NO PARTIAL RECONVEYANCE SHALL BE SOUGHT, REQUESTED OR REQUIRED IF ANY DEFAULT
HAS OCCURRED WHICH HAS NOT BEEN CURED.


 


(C)       RECONVEYANCE FEE.  GRANTOR AGREES TO PAY FEES IN THE MAXIMUM AMOUNTS
LEGALLY PERMITTED, OR REASONABLE FEES WHEN THE LAW PROVIDES NO MAXIMUM LIMIT,
FOR TRUSTEE’S RENDERING OF SERVICES IN CONNECTION WITH EACH PARTIAL OR COMPLETE
RECONVEYANCE OF THE PROPERTY FROM THE LIEN OF THIS DEED OF TRUST.


 


SECTION 6.15      NOTICES.  ALL NOTICES, REQUESTS, CONSENTS, DEMANDS AND OTHER
COMMUNICATIONS REQUIRED OR WHICH ANY PARTY DESIRES TO GIVE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL BE IN WRITING AND, UNLESS OTHERWISE SPECIFICALLY
PROVIDED IN SUCH OTHER LOAN DOCUMENT, SHALL BE DEEMED SUFFICIENTLY GIVEN OR
FURNISHED IF DELIVERED BY PERSONAL DELIVERY, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR BY REGISTERED OR CERTIFIED UNITED STATES MAIL, POSTAGE
PREPAID, ADDRESSED TO THE PARTY TO WHOM DIRECTED AT THE ADDRESSES SPECIFIED AT
THE END OF

 

36

--------------------------------------------------------------------------------


 


THIS DEED OF TRUST (UNLESS CHANGED BY SIMILAR NOTICE IN WRITING GIVEN BY THE
PARTICULAR PARTY WHOSE ADDRESS IS TO BE CHANGED) OR BY FACSIMILE.  ANY SUCH
NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN GIVEN EITHER AT THE TIME OF
PERSONAL DELIVERY OR, IN THE CASE OF COURIER OR MAIL, AS OF THE DATE OF FIRST
ATTEMPTED DELIVERY AT THE ADDRESS AND IN THE MANNER PROVIDED HEREIN, OR, IN THE
CASE OF FACSIMILE, UPON RECEIPT; PROVIDED, THAT SERVICE OF A NOTICE REQUIRED BY
THE CALIFORNIA CIVIL CODE SHALL BE CONSIDERED COMPLETE WHEN THE REQUIREMENTS OF
THAT STATUTE ARE MET.  NOTWITHSTANDING THE FOREGOING, NO NOTICE OF CHANGE OF
ADDRESS SHALL BE EFFECTIVE EXCEPT UPON RECEIPT.  ANY PARTY WHOSE ADDRESS IS SET
FORTH AT THE END OF THIS DEED OF TRUST HEREBY REQUESTS THAT A COPY OF NOTICE OF
DEFAULT AND NOTICE OF SALE BE MAILED TO IT AT THAT ADDRESS.  IF ANY GRANTOR
FAILS TO INSERT AN ADDRESS, THAT FAILURE SHALL CONSTITUTE A DESIGNATION OF SUCH
GRANTOR’S LAST KNOWN ADDRESS AS THE ADDRESS FOR SUCH NOTICE.  THIS SECTION SHALL
NOT BE CONSTRUED IN ANY WAY TO AFFECT OR IMPAIR ANY WAIVER OF NOTICE OR DEMAND
PROVIDED IN ANY LOAN DOCUMENT OR TO REQUIRE GIVING OF NOTICE OR DEMAND TO OR
UPON ANY PERSON IN ANY SITUATION OR FOR ANY REASON.


 


SECTION 6.16      INVALIDITY OF CERTAIN PROVISIONS.  A DETERMINATION THAT ANY
PROVISION OF THIS DEED OF TRUST IS UNENFORCEABLE OR INVALID SHALL NOT AFFECT THE
ENFORCEABILITY OR VALIDITY OF ANY OTHER PROVISIONS, AND THE DETERMINATION THAT
THE APPLICATION OF ANY PROVISION OF THIS DEED OF TRUST TO ANY PERSON OR
CIRCUMSTANCE IS ILLEGAL OR UNENFORCEABLE SHALL NOT AFFECT THE ENFORCEABILITY OR
VALIDITY OF SUCH PROVISION AS IT MAY APPLY TO OTHER PERSONS OR CIRCUMSTANCES.


 


SECTION 6.17      INTERPRETATION.  REFERENCES TO ARTICLES, SECTIONS AND
EXHIBIT(S) ARE, UNLESS SPECIFIED OTHERWISE, REFERENCES TO ARTICLES, SECTIONS AND
EXHIBIT(S) OF THIS DEED OF TRUST.  WORDS OF ANY GENDER SHALL INCLUDE EACH OTHER
GENDER.  WORDS IN THE SINGULAR SHALL INCLUDE THE PLURAL AND WORDS IN THE PLURAL
SHALL INCLUDE THE SINGULAR.  THE WORDS “HEREIN,” “HEREOF,” “HEREUNDER” AND OTHER
SIMILAR COMPOUNDS OF THE WORD “HERE” SHALL REFER TO THIS ENTIRE DEED OF TRUST
AND NOT TO ANY PARTICULAR ARTICLE, SECTION, PARAGRAPH OR PROVISION.  THE WORDS
“INCLUDE” AND “INCLUDING” SHALL BE INTERPRETED AS IF FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”  CAPTIONS AND HEADINGS IN THIS DEED OF TRUST ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS DEED OF TRUST. 
THE TERM “PERSON” AND WORDS IMPORTING PERSONS AS USED IN THIS DEED OF TRUST
SHALL INCLUDE FIRMS, ASSOCIATIONS, PARTNERSHIPS (INCLUDING LIMITED PARTNERSHIPS
AND LIMITED LIABILITY PARTNERSHIPS), JOINT VENTURES, TRUSTS, CORPORATIONS,
LIMITED LIABILITY COMPANIES AND OTHER LEGAL ENTITIES, INCLUDING PUBLIC OR
GOVERNMENTAL BODIES, AGENCIES OR INSTRUMENTALITIES, AS WELL AS NATURAL PERSONS.


 


SECTION 6.18      BINDING EFFECT; GRANTOR.  THE TERMS, PROVISIONS, COVENANTS AND
CONDITIONS HEREOF SHALL BE BINDING UPON BORROWERS AND GRANTOR AND THE
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF BORROWERS AND GRANTOR; PROVIDED,
HOWEVER, THAT GRANTOR MAY NOT ASSIGN THIS DEED OF TRUST, OR ASSIGN OR DELEGATE
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS DEED OF TRUST, WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER IN EACH INSTANCE (AND ANY ATTEMPTED ASSIGNMENT OR
DELEGATION BY GRANTOR WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).  IF ANY
GRANTOR OR ANY SIGNATORY WHO SIGNS ON BEHALF OF ANY GRANTOR IS A CORPORATION,
PARTNERSHIP OR OTHER LEGAL ENTITY, GRANTOR AND ANY SUCH SIGNATORY, AND THE
PERSON OR PERSONS SIGNING FOR IT, REPRESENT AND WARRANT TO HOLDER AND LENDERS
THAT THIS INSTRUMENT IS EXECUTED, ACKNOWLEDGED AND DELIVERED BY GRANTOR’S DULY
AUTHORIZED REPRESENTATIVES.


 


SECTION 6.19      TRUSTEE, HOLDER AND LENDER ASSIGNS; COVENANTS RUNNING WITH THE
LAND.  THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS HEREOF SHALL INURE TO THE
BENEFIT OF TRUSTEE, HOLDER, ANY LENDER AND ANY OF THEIR SUCCESSORS AND ASSIGNS
AND SHALL CONSTITUTE COVENANTS

 

37

--------------------------------------------------------------------------------


 


RUNNING WITH THE LAND.  HOLDER AND ANY LENDER MAY, FROM TIME TO TIME, SELL,
TRANSFER OR ASSIGN ALL OR A PORTION OF ITS RESPECTIVE INTEREST IN THE SECURED
INDEBTEDNESS AND THE LOAN DOCUMENTS, ON AND SUBJECT TO THE TERMS AND CONDITIONS
OF THE CREDIT AGREEMENT.  IN THE EVENT OF ANY SUCH SALE, TRANSFER OR ASSIGNMENT,
THE CORRESPONDING WHOLE OR PART OF THE RIGHTS AND BENEFITS UNDER THIS DEED OF
TRUST AND THE CORRESPONDING INTEREST HEREIN MAY BE TRANSFERRED WITH SUCH SECURED
INDEBTEDNESS.  EXCEPT AS PROVIDED IN THE CREDIT AGREEMENT, BORROWERS AND GRANTOR
WAIVE NOTICE OF ANY SALE, TRANSFER OR ASSIGNMENT OF THE SECURED INDEBTEDNESS OR
ANY PART THEREOF OR ANY INTEREST THEREIN.  BORROWERS AND GRANTOR AGREE THAT
FAILURE BY HOLDER, LENDERS OR ANY OTHER PARTY TO GIVE NOTICE OF ANY SUCH SALE,
TRANSFER OR ASSIGNMENT WILL NOT AFFECT THE LIABILITY OF BORROWERS AND GRANTOR
HEREUNDER.


 


SECTION 6.20      EXECUTION; RECORDING.  THIS DEED OF TRUST MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, ALL OF WHICH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.  THE DATE OR DATES REFLECTED IN THE ACKNOWLEDGMENTS
HERETO INDICATE THE DATE OR DATES OF ACTUAL EXECUTION OF THIS DEED OF TRUST, BUT
SUCH EXECUTION IS AS OF THE DATE SHOWN ON THE FIRST PAGE HEREOF, AND FOR
PURPOSES OF IDENTIFICATION AND REFERENCE THE DATE OF THIS DEED OF TRUST SHALL BE
DEEMED TO BE THE DATE REFLECTED ON THE FIRST PAGE HEREOF.  GRANTOR WILL CAUSE
THIS DEED OF TRUST AND ALL AMENDMENTS AND SUPPLEMENTS THERETO AND SUBSTITUTIONS
THEREFOR AND ALL FINANCING STATEMENTS AND CONTINUATION STATEMENTS RELATING
THERETO TO BE RECORDED, FILED, RE-RECORDED AND REFILED IN SUCH MANNER AND IN
SUCH PLACES AS TRUSTEE OR HOLDER SHALL REASONABLY REQUEST AND WILL PAY ALL SUCH
RECORDING, FILING, RE-RECORDING AND REFILING TAXES, FEES AND OTHER CHARGES.


 


SECTION 6.21      MODIFICATION OR TERMINATION.  THE LOAN DOCUMENTS MAY BE
MODIFIED OR TERMINATED ONLY BY A WRITTEN INSTRUMENT OR INSTRUMENTS INTENDED FOR
THAT PURPOSE AND EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE
MODIFICATION OR TERMINATION IS ASSERTED.  ANY ALLEGED MODIFICATION OR
TERMINATION WHICH IS NOT SO DOCUMENTED SHALL NOT BE EFFECTIVE AS TO ANY PARTY.


 


SECTION 6.22      NO PARTNERSHIP, ETC.  THE RELATIONSHIP BETWEEN GRANTOR ON THE
ONE HAND AND HOLDER AND LENDERS ON THE OTHER IS SOLELY THAT OF GRANTOR AND
LENDER.  HOLDER AND LENDERS HAVE NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH
GRANTOR.  NOTHING CONTAINED IN THE LOAN DOCUMENTS IS INTENDED TO CREATE ANY
PARTNERSHIP, JOINT VENTURE, ASSOCIATION OR SPECIAL RELATIONSHIP BETWEEN GRANTOR
AND HOLDER AND LENDERS OR IN ANY WAY TO MAKE HOLDER OR ANY LENDER A CO-PRINCIPAL
WITH GRANTOR WITH REFERENCE TO THE PROPERTY. ALL AGREED CONTRACTUAL DUTIES
BETWEEN OR AMONG HOLDER, LENDERS, GRANTOR AND TRUSTEE ARE SET FORTH HEREIN AND
IN THE OTHER LOAN DOCUMENTS, AND ANY ADDITIONAL IMPLIED COVENANTS OR DUTIES ARE
HEREBY DISCLAIMED.  ANY INFERENCES TO THE CONTRARY OF ANY OF THE FOREGOING ARE
HEREBY EXPRESSLY NEGATED.


 


SECTION 6.23      APPLICABLE LAW.  THIS DEED OF TRUST, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED
STATES FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE

 

38

--------------------------------------------------------------------------------


 


LIENS OR INTERESTS OF THIS DEED OF TRUST, THE LAWS OF CALIFORNIA SHALL APPLY.


 


SECTION 6.24      ENTIRE AGREEMENT.  THE LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AND AGREEMENT AMONG BORROWERS, GRANTOR, HOLDER AND LENDERS WITH
RESPECT TO THE TRANSACTIONS ARISING HEREUNDER IN CONNECTION WITH THE SECURED
INDEBTEDNESS AND SUPERSEDE ALL PRIOR WRITTEN OR ORAL UNDERSTANDINGS AND
AGREEMENTS AMONG GRANTOR, HOLDER AND LENDERS WITH RESPECT TO THE MATTERS
ADDRESSED IN THE LOAN DOCUMENTS.  BORROWERS AND GRANTOR HEREBY ACKNOWLEDGE THAT,
EXCEPT AS INCORPORATED IN WRITING IN THE LOAN DOCUMENTS, THERE ARE NOT AND WERE
NOT, AND NO PERSONS ARE OR WERE AUTHORIZED BY HOLDER OR LENDERS TO MAKE, ANY
REPRESENTATIONS, UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR PROMISES, ORAL OR
WRITTEN, WITH RESPECT TO THE MATTERS ADDRESSED IN THE LOAN DOCUMENTS.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Grantor have executed this instrument as of
the date first written on page 1 hereof.

 

The address of Grantor is:

 

GRANTOR:

 

 

 

400 Corporate Point, Suite 525
Culver City, California 90230

 

ALTA HOLLYWOOD HOSPITALS,
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

The address of Borrower is:

 

BORROWER:

 

 

 

400 Corporate Point, Suite 525
Culver City, California 90230

 

PROSPECT MEDICAL HOLDINGS,
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

The address of Borrower is:

 

BORROWER:

 

 

 

400 Corporate Point, Suite 525

 

PROSPECT MEDICAL GROUP, INC.

Culver City, California 90230

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

The address of Administrative Agent/Holder is:

 

 

 

 

 

Bank of America, N.A.
800 Fifth Avenue, 32nd Floor
Mail Code WA1-501-32-37
Seattle, Washington 98104

 

 

 

 

The address of Trustee is:

 

PRLAP, Inc.

P.O. Box 2240

Brea, California  92822

 

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

COUNTY OF

 

On                                         , before me,
                                            , a notary public, personally
appeared                                           , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

[Notarial Seal]

 

My commission expires:

 

 

STATE OF CALIFORNIA

 

COUNTY OF

 

On                                          , before me,
                                           , a notary public, personally
appeared                                          , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

[Notarial Seal]

 

My commission expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

COUNTY OF

 

On                                          , before me,
                                           , a notary public, personally
appeared                                          , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

[Notarial Seal]

 

My commission expires:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LAND

 

All that parcel or parcels of real property located in the City of Los Angeles,
County of Los Angeles, State of California, and more particularly described as
follows:

 

Lots 21 to 24 inclusive, and Lots 53 to 60 inclusive, of Tract No. 7909, in the
City of Los Angeles, County of Los Angeles, State of California, as per map
recorded in Book 96 Page 81 of Maps, in the Office of the County Recorder of
said county.

 

A-1

--------------------------------------------------------------------------------
